Exhibit 10.26

 



--------------------------------------------------------------------------------



Back to Contents

AGREEMENT OF LEASE

between


EASTVIEW HOLDINGS LLC,

Landlord

and


PROGENICS PHARMACEUTICALS, INC.,

Tenant



Dated: September 30, 2003



The Landmark at Eastview
Towns of Greenburgh
and Mount Pleasant
Westchester County, New York

 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS  

        Page              
ARTICLE 1
  GLOSSARY   4  
ARTICLE 2
  DEMISE, PREMISES, TERM, RENT   8  
ARTICLE 3
  TENANT’S TAX PAYMENT   9  
ARTICLE 4
  TENANT’S OPERATING PAYMENT   11  
ARTICLE 5
  USE AND OCCUPANCY   16  
ARTICLE 6
  ALTERATIONS   17  
ARTICLE 7
  REPAIRS; FLOOR LOAD   20  
ARTICLE 8
  WINDOW CLEANING   22  
ARTICLE 9
  REQUIREMENTS OF LAW   22  
ARTICLE 10
  SUBORDINATION   26  
ARTICLE 11
  RULES AND REGULATIONS   29  
ARTICLE 12
  INSURANCE, PROPERTY LOSS OR DAMAGE; REIMBURSEMENT   29  
ARTICLE 13
  DESTRUCTION BY FIRE OR OTHER CAUSE   32  
ARTICLE 14
  EMINENT DOMAIN   33  
ARTICLE 15
  ASSIGNMENT, SUBLETTING, MORTGAGE, ETC.   34  
ARTICLE 16
  ACCESS TO PREMISES   41  
ARTICLE 17
  CERTIFICATE OF OCCUPANCY   43  
ARTICLE 18
  DEFAULT   43  
ARTICLE 19
  REMEDIES AND DAMAGES   46  
ARTICLE 20
  FEES AND EXPENSES   48  
ARTICLE 21
  NO REPRESENTATIONS BY LANDLORD   49  
ARTICLE 22
  END OF TERM   49  
ARTICLE 23
  POSSESSION   50  
ARTICLE 24
  NO WAIVER   51  
ARTICLE 25
  WAIVER OF TRIAL BY JURY   52  
ARTICLE 26
  INABILITY TO PERFORM   52  
ARTICLE 27
  BILLS AND NOTICES   53  
ARTICLE 28
  SERVICES AND EQUIPMENT   54  
ARTICLE 29
  PARTNERSHIP TENANT   58  
ARTICLE 30
  ELECTRIC ENERGY   58  
ARTICLE 31
  SIGNS   60  
ARTICLE 32
  BROKER   60  
ARTICLE 33
  INDEMNITY   61  
ARTICLE 34
  PARKING   62  
ARTICLE 35
  SECURITY DEPOSIT   62  
ARTICLE 36
  RENT REGULATION   64  
ARTICLE 37
  ALTERNATIVE SPACE   64  
ARTICLE 38
  COVENANT OF QUIET ENJOYMENT   64  
ARTICLE 39
  MISCELLANEOUS   65  
ARTICLE 40
  EXISTING FURNITURE AND IMPROVEMENTS   69  
ARTICLE 41
  APPROVAL CONTINGENCY   69  

 

(i)

--------------------------------------------------------------------------------


ARTICLE 42
   REIMBURSEMENT FOR RELOCATION OF COMMON CONFERENCE ROOM    70  
ARTICLE 43
  RENEWAL OPTIONS   70              
SCHEDULE A -
  Floor Plan of the Premises      
SCHEDULE B -
  The Building      
SCHEDULE C -
  Rules and Regulations      
SCHEDULE D -
  Cleaning Specifications      
SCHEDULE E -
  Furniture, Equipment and Improvements      
SCHEDULE F -
  Form of Letter of Credit      
SCHEDULE G -
  HVAC Model      
SCHEDULE H -
  Parking Plan      
SCHEDULE I -
  Fixed Rent      

 

(ii)

--------------------------------------------------------------------------------



Back to Contents

AGREEMENT OF LEASE, made as of the 30th day of September, 2003, between EASTVIEW
HOLDINGS LLC, a Delaware limited liability company, having an address at c/o
LCOR Asset Management L.P., One Penn Plaza, Suite 3310, New York, New York
10119, as Landlord, and PROGENICS PHARMACEUTICALS, INC., a Delaware corporation,
having an address at 777 Old Saw Mill River Road, Tarrytown, New York 10591, as
Tenant.

REFERENCE PAGE

In addition to other terms elsewhere defined in this Lease, the following terms
whenever used in this Lease shall have the meanings set forth in this Reference
Page.

  (1) Space A
Premises:
Collectively, (i) the portion of the First Floor of the Spine Building, as
approximately shown hatched on the floor plan annexed hereto as Schedule A-1,
containing approximately 13,912 square feet of rentable area, and (ii) the
portion of the Mezzanine Level of the Linde Building, as approximately shown
hatched on the floor plan annexed hereto as Schedule A-2, containing
approximately 7,222 square feet of rentable area. For all purposes under this
Lease, Space A Premises is conclusively deemed to contain a total of 21,134
square feet of rentable area.

          (2) Space B
Premises:
The portion of the First Floor of the Spine Building, as approximately shown
hatched on the floor plan annexed hereto as Schedule A-3. For all purposes under
this Lease, Space B Premises are conclusively deemed to contain 2,721 square
feet of rentable area.

          (3) Space C
Premises:
The portion of the First Floor of the Spine Building, as approximately shown
hatched on the floor plan annexed hereto as Schedule A-4. For all purposes under
this Lease, Space C Premises are conclusively deemed to contain 7,888 square
feet of rentable area.

          (4) Space D
Premises:
The portion of the First Floor of the Spine Building, as approximately shown
hatched on the floor plan annexed hereto as Schedule A-4. For all purposes under
this Lease, Space D Premises are conclusively deemed to contain 2,056 square
feet of rentable area.

          (5) Premises:
Collectively, the Space A Premises, the Space B Premises, the Space C Premises
and the Space D Premises. For all purposes under this Lease, the Premises are
conclusively deemed to contain a total of 33,799 square feet of rentable area.

 

 

--------------------------------------------------------------------------------



Back to Contents

  (6) Linde Building:
The building known as the Linde Building, having a street address of 765 Old Saw
Mill River Road, Tarrytown, New York, and identified on the plan annexed hereto
as Schedule B.

          (7) Spine Building
The building known as the Spine Building, having a street address of 777 Old Saw
Mill River Road, Tarrytown, New York, and identified on the plan annexed hereto
as Schedule B.

          (8) Building:
Collectively, the Spine Building and the Linde Building identified on the plan
annexed hereto as Schedule B. The Building is part of a larger development
located along Old Saw Mill River Road, partly in the Town of Greenburgh and
partly in the Town of Mount Pleasant, in the County of Westchester and State of
New York and called “The Landmark at Eastview.”

            (9) Commencement Date: Space A Premises:
October 23, 2003

                Space B Premises:
March 15, 2004

                Space C Premises:
December 15, 2003 (Subject to Article 23)

                Space D Premises:
March 1, 2004 (Subject to Article 23)

          (10) Fixed Expiration Date:
December 31, 2009

          (11) Term:
Space A Premises: Six Years and [Two and One-Half Months]
Space B Premises: Five Years and [Nine and One-Half Months]
Space C Premises: Six Years and One-Half Month
Space D Premises: Five Years and Ten Months

          (12) Fixed Rent:
Fixed Rent is set forth on Schedule I attached hereto and made a part hereof

 

2

--------------------------------------------------------------------------------



Back to Contents

  (13) Tenant’s Tax Proportionate Share:
The Tenant’s Tax Proportionate Share shall be equal to the aggregate of the
percentages listed below, but subject to change as provided in Sections 3.6 and
3.7. Upon the respective Commencement Date for each of the spaces that comprise
the Premises, the Tenant’s Tax Proportionate Share shall be increased to reflect
the addition of such space to the Premises. Upon the latest Commencement Date to
occur the Tenant’s Tax Proportionate Share shall mean 4.56%.

         

      Space A Premises: 2.85%       Space B Premises: 0.37%

      Space C Premises: 1.06%

      Space D Premises: 0.28%        

--------------------------------------------------------------------------------

      Total: 4.56%

             
For purposes of determining Tenant’s Tax Proportionate Share, Landlord and
Tenant agree that as of the date of this Lease, the aggregate number of square
feet of rentable area of all buildings on the Land is conclusively deemed to be
741,495.

          (14) Tenant’s Operating Proportionate Share:
The Tenant’s Operating Proportionate Share shall be equal to the aggregate of
the percentages listed below, but subject to change as provided in Section 4.7.
Upon the respective Commencement Date for each of the spaces that comprise the
Premises, the Tenant’s Operating Proportionate Share shall be increased to
reflect the addition of such space to the Premises. Upon the latest Commencement
Date to occur the Tenant’s Operating Proportionate Share shall mean 4.56%.

         

      Space A Premises: 2.85%       Space B Premises: 0.37%

      Space C Premises: 1.06%

      Space D Premises: 0.28%

       

--------------------------------------------------------------------------------

      Total: 4.56%

             
For purposes of determining Tenant’s Operating Proportionate Share, Landlord and
Tenant agree that as of the date of this Lease, the aggregate number of square
feet of rentable area of all buildings comprising the Core Campus is
conclusively deemed to be 741,495.

 

3

--------------------------------------------------------------------------------



Back to Contents

  (15) Security Deposit:
$200,000.

          (16) Permitted Use:
Research and development of pharmaceutical products and for the manufacturing of
clinical grade products (not to include commercial manufacturing) and general,
executive and administrative offices in connection therewith and uses
incidentally and directly related to the foregoing.

          (17) Broker(s):
LCOR Asset Management L.P. and Insignia/ESG.

          (18) Number of Parking Spaces:
101

          (19) Renewal Options:
Two renewal options for five (5) years each.

W I T N E S E T H:

The parties hereto, for themselves, their legal representatives, successors and
assigns, hereby agree as follows:

ARTICLE 1

GLOSSARY

The following terms shall have the meanings indicated below:

“Additional Rent” shall have the meaning set forth in Section 2.2.

“Alteration Fee” shall have the meaning set forth in Section 6.2.

“Alterations” shall mean alterations, decorations, installations, repairs,
improvements, additions, replacements or other physical changes in or about the
Premises.

“Applicable Rate” shall mean the lesser of (x) four percentage points above the
then current Base Rate, and (y) the maximum rate permitted by applicable law.

“Approved Examiner” shall have the meaning set forth in Section 4.5.

“ASHRAE” shall mean the American Society of Heating, Refrigeration and
Air-Conditioning Engineers.

“Bankruptcy Code” shall mean 11 U.S.C. Section 101 et seq., or any statute,
federal or state, of similar nature and purpose.

 

4

--------------------------------------------------------------------------------



Back to Contents

“Base Rate” shall mean the rate of interest publicly announced from time to time
by Citibank, N.A., or its successor, as its “base rate” (or such other term as
may be used by Citibank, N.A., from time to time, for the rate presently
referred to as its “base rate”).

“Building” shall include the building, equipment and other improvements and
appurtenances of every kind and description now located or hereafter erected,
constructed or placed upon the land beneath or immediately adjacent to the
Building and any and all alterations, renewals, and replacements thereof,
additions thereto and substitutions therefor.

“Building Systems” shall mean the base building mechanical, electrical,
sanitary, heating, air conditioning, ventilating, elevator, plumbing,
life-safety and other service systems of the Building, including the central
plant which distributes electric steam and chilled water to the Project, but
shall not include installations made by Tenant or fixtures or appliances.

“Business Days” shall mean all days, excluding Saturdays, Sundays and all days
observed as holidays by the State of New York, the federal government or the
labor unions servicing the Building.

“Control” shall have the meaning set forth in Section 15.3.

“Core Campus” shall mean, as of the date of this Lease, the following buildings
located in the Project, which the parties agree conclusively contain the
following square feet of rentable area: Spine Building, 777 Old Saw Mill River
Road, comprised of 285,811 rentable square feet; Linde Building, 765 Old Saw
Mill River Road, comprised of 193,756 rentable square feet; Chemicals Building,
767 Old Saw Mill River Road, comprised of 71,340 rentable square feet; Silicones
Building, 769 Old Saw Mill River Road, comprised of 100,357 rentable square
feet; Building 771, 771 Old Saw Mill River Road, comprised of 71,111 rentable
square feet; MT Building, 767A Old Saw Mill River Road, comprised of 7,759
rentable square feet; Annex Building, 767B Old Saw Mill River Road, comprised of
9,171 square feet and Autoclave, 767C Old Saw Mill River Road, comprised of
2,190 rentable square feet, but after the date of this Lease, Core Campus is
subject to change as provided in Section 4.7.

“Deficiency” shall have the meaning set forth in Section 19.2.

“Event of Default” shall have the meaning set forth in Section 18.1.

“Expiration Date” shall mean the Fixed Expiration Date or such earlier or later
date on which the Term sooner or later ends pursuant to any of the terms,
conditions or covenants of this Lease or pursuant to law.

“Government Authority (Authorities)” shall mean the United States of America,
the State of New York, the County of Westchester, any political subdivision
thereof and any agency, department, commission, board, bureau or instrumentality
of any of the foregoing, now existing or hereafter created, having jurisdiction
over the Real Property or any portion thereof.

“HVAC” shall mean heat, ventilation and air conditioning.

 

5

--------------------------------------------------------------------------------



Back to Contents

“HVAC System” shall mean the Building Systems providing HVAC.

“Hazardous Materials” shall have the meaning set forth in Section 9.2.

“Improvements” shall mean the buildings and other improvements presently or
hereafter located on the Land.

“Indemnitees” shall mean Landlord, its trustees, partners, shareholders,
officers, directors, employees, agents and contractors and the Manager (and the
partners, shareholders, officers, directors and employees of Landlord’s agents
and contractors and of the Manager).

“Insurance Requirements” shall mean the rules, regulations, orders and
requirements of the New York Board of Underwriters and/or the New York Fire
Insurance Rating Organization and/or any other similar body performing the same
or similar functions and having jurisdiction or cognizance over the Building or
the Premises, whether now or hereafter in force, and the requirements of any
insurance policy maintained by Landlord.

“Land” shall mean the land as of the date of this Lease on which The Landmark at
Eastview is located but thereafter, if title to any portion of the Land is
transferred to an entity not controlled by, under common control with, or
controlling, Landlord, then “Land” shall mean only that portion of the Land not
having been so transferred.

“Landlord” on the date as of which this Lease is made, shall mean Eastview
Holdings LLC, a Delaware limited liability company, but thereafter, “Landlord”
shall mean only the fee owner of the Real Property or, if there then exists a
Superior Lease, the tenant thereunder.

“Landlord’s Operating Statement” shall mean a statement containing a computation
of Additional Rent due pursuant to the provisions of Article 4 furnished by
Landlord to Tenant.

“Landlord’s Statement” shall mean either a Landlord’s Operating Statement or a
Landlord’s Tax Statement.

“Landlord’s Tax Statement” shall mean a statement containing a computation of
Additional Rent due pursuant to the provisions of Article 3 furnished by
Landlord to Tenant.

“Lease Year” or “Lease Years” shall mean each twelve (12) month period beginning
on the first day of the calendar month immediately following the month in which
the Commencement Date occurs and each twelve (12) month period thereafter
beginning on the anniversary of the first day of the calendar month immediately
following the month in which the Commencement Date occurs; provided, however,
the first “Lease Year” shall include the number of days from the Commencement
Date through the last day of the calendar month in which the Commencement Date
occurs.

“Lessor(s)” shall mean a lessor under a Superior Lease.

“Manager” shall mean LCOR Asset Management L.P., a Delaware limited partnership,
or any successor contractor under Landlord’s contract for the management of the
Building.

 

6

--------------------------------------------------------------------------------



Back to Contents

“Mortgage(s)” shall mean any trust indenture or mortgage which may now or
hereafter affect the Real Property, the Building or any Superior Lease and the
leasehold interest created thereby, and all renewals, extensions, supplements,
amendments, modifications, consolidations and replacements thereof or thereto,
substitutions therefor, and advances made thereunder.

“Mortgagee(s)” shall mean any trustee under or mortgagee or holder of a
Mortgage.

“Notice(s)” shall have the meaning set forth in Section 27.1.

“Operating Expenses” shall have the meaning set forth in Article 4.

“Operating Hours” shall mean 24 hours per day, seven days per week, 365 days per
year.

“Operating Year” shall mean each calendar year that includes any part of the
Term.

“Parties” shall have the meaning set forth in Section 39.2.

“Partnership Tenant” shall have the meaning set forth in Article 29.

“Person(s) or person(s)” shall mean any natural person or persons, a
partnership, a corporation and any other form of business or legal association
or entity.

“Persons Within Tenant’s Control” shall mean and include Tenant, all of Tenant’s
respective principals, officers, agents, contractors, servants, employees,
licensees and invitees.

“Project” or “Real Property” (which are used interchangeably) shall mean the
Land, the Building and all other buildings and other improvements presently and
hereafter located on the Land.

“Rental” shall mean and be deemed to include Fixed Rent, Additional Rent and any
other sums payable by Tenant hereunder.

“Requirements” shall mean (i) all present and future laws, rules, ordinances,
regulations, statutes, requirements, codes and executive orders, extraordinary
as well as ordinary, retroactive and prospective, of all Government Authorities
now existing or hereafter created, and of any applicable fire rating bureau, or
other body exercising similar functions, affecting the Real Property, or any
street, avenue or sidewalk comprising a part or in front thereof or any vault in
or under the same, or requiring removal of any encroachment, or affecting the
maintenance, use or occupation of the Real Property, (ii) all requirements,
obligations and conditions of all instruments of record on the date of this
Lease, and (iii) all Insurance Requirements.

“Rules and Regulations” shall mean the rules and regulations annexed hereto as
Schedule C, and such other and further reasonable non-discriminatory rules and
regulations and standards as Landlord and Landlord’s agents may from time to
time adopt, on notice to Tenant to be given as Landlord may elect.

 

7

--------------------------------------------------------------------------------



Back to Contents

“Superior Lease(s)” shall mean all ground or underlying leases of the Real
Property or the Building heretofore or hereafter made by Landlord and all
renewals, extensions, supplements and modifications thereof.

“Taxes” shall have the meaning set forth in Section 3.1.

“Tax Year” shall have the meaning set forth in Section 3.1.

“Tenant”, on the date as of which this Lease is made, shall mean the Tenant
named in this Lease, but thereafter “Tenant” shall mean only the tenant under
this Lease at the time in question; provided, however, that the Tenant named in
this Lease and any successor tenant hereunder shall not, except as otherwise
provided herein or otherwise agreed to in writing by Landlord, be released from
liability hereunder in the event of any assignment of this Lease.

“Tenant’s Operating Payment” shall have the meaning set forth in Section 4.2.

“Tenant’s Property” shall mean Tenant’s trade fixtures, movable fixtures and
movable partitions, telephone and other equipment, furniture, furnishings and
other movable items of personal property.

“Tenant’s Tax Payment” shall have the meaning set forth in Section 3.3.

“Unavoidable Delays” shall have the meaning set forth in Article 26.

ARTICLE 2

DEMISE, PREMISES, TERM, RENT

Section 2.1    Landlord hereby leases to Tenant and Tenant hereby hires from
Landlord the Premises for the Term to commence, subject to Article 23, on the
Commencement Date and to end on the Expiration Date.

Section 2.2    Commencing upon the Commencement Date, Tenant shall pay to
Landlord, in lawful money of the United States of America, without notice or
demand, either by (i) good and sufficient check drawn to Landlord’s order on a
bank or trust company with an office in the State of New York, at Eastview
Holdings LLC, c/o First Union National Bank, P.O. Box 8500-4985, Philadelphia,
Pennsylvania, 19178-4985, or (ii) wire transfer to the following account: First
Union National Bank, ABA No. 031-201-467, Account No. 2000003297504 for credit
to CDC Mortgage Capital Inc., as Mortgagee of Eastview Holdings LLC, or at such
other place, or to Landlord’s agent and at such other place, as Landlord may
designate from time to time, the following:

(A)    the Fixed Rent, at the annual fixed rental rate set forth in the
Reference Page, which shall be payable in equal monthly installments of Fixed
Rent in advance on the first day of each and every calendar month during the
Term, except that the first monthly installment of Fixed Rent shall be payable
by Tenant upon execution of this Lease; and

 

8

--------------------------------------------------------------------------------



Back to Contents

(B)    additional rent (“Additional Rent”) consisting of all other sums of money
(including, without limitation, any Tenant’s Operating Payment and any Tenant’s
Tax Payment) as shall become due from and be payable by Tenant hereunder (for
default in the payment of which Landlord shall have the same remedies as for a
default in the payment of Fixed Rent).

Section 2.3    If the Commencement Date is other than the first day of a
calendar month, Fixed Rent for such month shall be prorated on a per diem basis.

Section 2.4    If prior to the Commencement Date, Tenant shall occupy any
portion of the Premises for the performance of work in the Premises or
otherwise, Tenant shall, commencing as of the date of such occupancy, pay
Landlord’s charges for (i) electricity, as reflected on the meters described in
Article 30, and (ii) such items for which Tenant is separately billed hereunder,
including, without limitation, overtime use of freight elevator and HVAC service
and extra cleaning services. Such charges and items shall be payable to Landlord
on demand.

Section 2.5    Tenant shall pay the Fixed Rent and Additional Rent when due
without abatement, deduction, counterclaim, setoff or defense for any reason
whatsoever, except said abatement as may be occasioned by the occurrence of any
event permitting an abatement of Fixed Rent and Tenant’s Tax Payment and
Tenant’s Operating Payment, as specifically set forth in this Lease.

ARTICLE 3

TENANT’S TAX PAYMENT

Section 3.1    For the purposes of this Article 3 and other provisions of this
Lease:

(A)    The term “Taxes” shall mean (i) the real estate taxes, assessments and
special assessments imposed upon the Project (whether or not comprised of one
(1) or more tax lots) by any federal, state, municipal or other governments or
governmental bodies or authorities, and (ii) any expenses incurred by Landlord
in contesting such taxes or assessments and/or the assessed value of the
Improvements and/or the Land, which expenses shall be allocated to the Tax Year
to which such expenses relate. If at any time during the Term the methods of
taxation prevailing on the date hereof shall be altered so that in lieu of, or
as an addition to or as a substitute for, the whole or any part of such real
estate taxes, assessments and special assessments now imposed on real estate
there shall be levied, assessed or imposed (x) a tax, assessment, levy,
imposition, license fee or charge wholly or partially as a capital levy or
otherwise on the rents received therefrom, or (y) any other such additional or
substitute tax, assessment, levy, imposition or charge, then all such taxes,
assessments, levies, impositions, fees or charges or the part thereof so
measured or based shall be deemed to be included within the term “Taxes” for the
purposes hereof.

(B)    The term “Tax Year” shall mean the period of 12 calendar months beginning
on January 1 of the year in which the Term commences, and each succeeding
12-month period thereafter.

 

9

--------------------------------------------------------------------------------



Back to Contents

Section 3.2    Any Taxes for a real estate fiscal tax year, a part of which is
included within a particular Tax Year and a part of which is not so included,
shall be apportioned on the basis of the number of days in the real estate
fiscal tax year included in the particular Tax Year for the purpose of making
the computations under Section 3.3.

Section 3.3    For each Tax Year, any part of which shall occur during the Term,
Tenant shall pay to Landlord an amount (prorated to the extent provided in
Section 3.10, if applicable) (herein called “Tenant’s Tax Payment”) equal to
Tenant’s Tax Proportionate Share of the Taxes for such Tax Year. Tenant’s Tax
Payment shall be paid by Tenant to Landlord in twelve (12) equal monthly
installments (subject to the further provisions of this Section 3.3), the first
of which shall be due within ten (10) days after receipt of a Landlord’s Tax
Statement, regardless of whether such Landlord’s Tax Statement is received prior
to, on or after the first day of such Tax Year and the remaining installments
shall be due on the first day of each month thereafter. Landlord shall bill
(herein called “Landlord’s Tax Statement”) Tenant for any Tenant’s Tax Payment
installment(s) payable by Tenant pursuant to this Article, such bill to set
forth in reasonable detail the computation of the Tax Payment and the particular
installment(s) thereof being billed. In the event of any increase in the Taxes
for any Tax Year, whether during or after such Tax Year, or any decrease in the
Taxes during such Tax Year, the Tax Payment for such Tax Year shall be
appropriately adjusted and paid or refunded, as the case may be, in accordance
therewith. If, during the Term, Taxes are required to be paid (either to the
appropriate taxing authorities or as tax escrow payments to the Lessor or the
Mortgagee), in full or in quarterly or other installments on any other date or
dates than as presently required, then Tenant’s Tax Payments shall be
correspondingly accelerated or revised so that installments of Tenant’s Tax
Payment are due at least thirty (30) days prior to the date payments are due to
the taxing authorities, the Lessor or the Mortgagee.

Section 3.4    Only Landlord shall be eligible to institute tax reduction or
other proceedings to reduce Taxes. If Landlord shall receive a refund of the
Taxes for any Tax Year, Landlord shall either pay to Tenant, or permit Tenant to
credit against subsequent payments under this Lease, Tenant’s Tax Proportionate
Share of the net refund (after deducting from such total refund the costs and
expenses, including, but not limited to, appraisal, accounting and legal fees of
obtaining the same, to the extent that such costs and expenses were not included
in the Taxes for such Tax Year); provided, however, such payment or credit to
Tenant shall in no event exceed Tenant’s Tax Payment paid for such Tax Year. Any
refund of Taxes payable to Tenant under this Section shall include interest, but
only if and to the extent Landlord receives interest on such Tax refund from the
taxing authority.

Section 3.5    Omitted.

Section 3.6    At any time and from time to time Landlord may, in its sole
discretion, calculate Taxes based on the separate tax lot upon which the
Building is then located or such multiple tax lots designed by Landlord in its
sole discretion, provided the Building is then located on one or more of such
multiple tax lots. Landlord intends to and shall have the right at any time to
cause part or parts of the Land to become a separate tax lot or separate tax
lots in connection with future development thereof, in which event, commencing
on the date on which

 

10

--------------------------------------------------------------------------------



Back to Contents

Taxes on such separate tax lot or lots are paid by a third party, Taxes shall no
longer include the real estate taxes, assessments and special assessments
imposed on such separate tax lot or lots.

Section 3.7    If any building is enlarged, demolished or removed from the Land
or any new building is erected on the Land, the term “Tenant’s Tax Proportionate
Share” shall mean the percentage that represents a fraction the numerator of
which is the number of square feet of rentable area in the Premises and the
denominator of which is the aggregate number of square feet of rentable area of
all buildings then on the Land.

Section 3.8    Tenant shall pay to Landlord upon demand as Additional Rent any
occupancy tax or rent tax now in effect or hereafter enacted, if payable by
Landlord in the first instance or hereafter required to be paid by Landlord.

Section 3.9    Landlord’s failure to render any Landlord’s Statement with
respect to any Tax Year shall not prejudice Landlord’s right thereafter to
render a Landlord’s Statement with respect thereto or with respect to any
subsequent Tax Year, nor shall the rendering of a Landlord’s Statement prejudice
Landlord’s right thereafter to render a corrected Landlord’s Statement for that
Tax Year. Nothing herein contained shall restrict Landlord from issuing a
Landlord’s Statement at any time there is an increase in Taxes during any Tax
Year or any time thereafter. The rights and obligations of Landlord and Tenant
under the provisions of this Article 3 with respect to any Tenant’s Tax Payment
shall survive the Expiration Date.

Section 3.10 If the Commencement Date shall occur other than on the first day of
a Tax Year or a Tax Year ends after the expiration or termination of this Lease,
any Additional Rent in respect thereof payable under this Article shall be
equitably prorated to correspond to that portion of the Tax Year occurring
within the Term.

ARTICLE 4

TENANT’S OPERATING PAYMENT

Section 4.1    For the purposes of this Article 4 and other provisions of this
Lease:

(A)    The term “Operating Expenses” shall mean all expenses paid or incurred by
Landlord or on Landlord’s behalf in respect of the repair, maintenance and
operation of the Core Campus, including, without limitation, all expenses paid
or incurred as a result of Landlord complying with its obligations under this
Lease. Operating Expenses shall include, without limitation, (i) salaries,
wages, medical, surgical, union and general welfare benefits (including, without
limitation, group life insurance and pension and welfare payments and
contributions and all other fringe benefits paid to, for or with respect to all
persons (whether employees of Landlord or its managing agent) engaged in the
repair, operation and maintenance of the Core Campus (excluding employees above
the level of Project Manager) ; (ii) payroll taxes, workers’ compensation,
uniforms, dry cleaning, and related expenses for such persons; (iii) the cost of
all charges for gas, steam, electricity, heat, ventilation, air-conditioning,
water and other utilities furnished to the buildings within the Core Campus
(including, without limitation, the common areas thereof) together with any
taxes on such utilities (excluding however, the cost of electricity,

 

11

--------------------------------------------------------------------------------



Back to Contents

heat, ventilating and air-conditioning described in clauses (9) and (10) of this
definition); (iv) the cost of painting the common areas of the Project; (v)
charges for telephone service for the management of the Core Campus; (vi)
financial expenses incurred in connection with the operation of the Core Campus,
such as insurance premiums (including, without limitation, liability insurance,
fire and casualty insurance, rent insurance and any other insurance), reasonable
attorneys’ fees and disbursements (exclusive of any such fees and disbursements
incurred in applying for any reduction of Taxes or in connection with the
leasing of space in the Core Campus or the enforcement of leases or in any way
related to obtaining financing for the Project), auditing, accounting and other
professional fees and expenses, association dues and any other ordinary and
customary financial expenses incurred in connection with the operation of the
Core Campus; (vii) the cost of purchases and rentals of all supplies (including,
without limitation, building and cleaning supplies), tools (including, without
limitation, hand tools), materials and equipment (both movable and immovable),
and replacements for tools and equipment used in the operation, maintenance, and
repair of the Core Campus and sales and other taxes thereon; (viii) charges of
independent contractors (including, without limitation, for window and other
cleaning and janitorial and security services); (ix) the cost of repairs and
replacements made by Landlord; (x) the cost of alterations and improvements to
the Core Campus made by reason of Requirements not in effect on the date hereof;
(xi) payments under service contracts (including, without limitation, for window
and other cleaning and janitorial and security services); (xii) management fees
but not to exceed 4% of the aggregate rents, additional rents, and other charges
payable to Landlord by tenants of the Core Campus; provided that if Landlord or
an affiliate of Landlord is the managing agent, then a sum equal to 4% of the
aggregate rents, additional rents and other charges payable to Landlord by
tenants in the Core Campus; (xiii) the reasonable costs of operating an on-site
management office, including, without limitation, the fair market rental value
thereof; and (xiv) all other charges properly allocable to the repair, operation
and maintenance of the Core Campus in accordance with generally accepted
accounting principles; excluding, however, (1) depreciation, (2) interest on and
amortization of debts, (3) ground rent, (4) leasehold improvements made for
existing or future tenants of the Core Campus, (5) brokerage commissions, (6)
refinancing costs, (7) costs and expenses in connection with the expansion of
buildings or the construction of new buildings, (8) Taxes, and (9) the cost of
Basic Electric and HVAC Electric (as such terms are defined in Section 30.1)
furnished to the Premises or to other tenants of the Core Campus and (10) the
cost of producing and furnishing steam and chilled water to provide heat,
ventilating and air-conditioning furnished to the Premises or to other tenants
of the Core Campus (11) costs paid or reimbursed directly by Tenant or another
tenant in the Project (as distinguished from costs that are passed along to
other tenants by virtue of provisions in their leases, analogous to this Article
4, which require them to pay a proportionate share of operating costs or
increases therein), and (12) capital improvements that do not qualify under
clause (x) above and are not either (a) of a type which will reduce Operating
Expenses or (b) reasonably required to maintain the condition of the Project in
substantially the condition that it is as of the date hereof. If the capital
expenditure is of a type which will reduce Operating Expenses, and does not
qualify under the foregoing clause 12(b), then the amount of such expenditure
will not exceed the amount of Operating Expense savings achieved. The cost of
any capital improvement (excluding any new buildings or expansions of buildings)
or machinery or equipment shall be included in Operating Expenses for the
Operating Year in which such improvement was made or machinery or equipment was
purchased, provided that to the extent the cost of such capital improvement or

 

12

--------------------------------------------------------------------------------



Back to Contents

machinery or equipment is required to be capitalized for federal income tax
purposes, such cost shall be amortized on a straight-line basis over the useful
life thereof utilized for federal income tax purposes, and the annual
amortization of such capital improvement or machinery or equipment, together
with interest on the unamortized balance of such cost at the Applicable Rate,
shall be included in Operating Expenses. Any cost or expense shall be included
in Operating Expenses for any Operating Year no more than once, notwithstanding
that such cost or expense may fall under more than one of the categories listed
above. Landlord may use related or affiliated entities to provide services or
furnish materials for the Core Campus provided that the rates or fees charged by
such entities are competitive with those charged by unrelated or unaffiliated
entities for the same services or materials, unless a fee or rate is specified
in this Lease, in which event such fee or rate shall prevail. If during any
Operating Year the tenant or occupant of any space in the Core Campus undertook
to perform work or services therein in lieu of having Landlord perform the same
and the cost thereof would have been included in Operating Expenses if done by
Landlord, then, in any such event(s), the Operating Expenses for such Operating
Year shall include the amount that would have been incurred if Landlord had
performed such work or services, as the case may be, to the extent necessary
only to allow Landlord to collect in full Landlord’s actual cost for performing
such work or service for the remaining tenants of the Project. If less than all
of the rentable area of the Core Campus is occupied by tenants at any time
during any Operating Year, the Operating Expenses for such Operating Year shall
be deemed to be the amount that Operating Expenses would have been had all of
such rentable area been 100% occupied throughout such Operating Year. The
provisions of the prior sentence with respect to adjustments of Operating
Expenses for vacancy, shall apply only to Operating Expenses which are variable
and which increase in the same relationship to the increase in occupancy in the
Building and shall not apply to any Operating Expenses which do not vary with
the level of occupancy in the Building. Operating Expenses shall be calculated
on the accrual basis of accounting. With respect to any expenses paid or
incurred by Landlord for the repair, maintenance and operation of the Core
Campus and other buildings on the Land not comprising the Core Campus, Landlord
shall equitably allocate, using good accounting principals, said expenses
between the Core Campus and such other buildings. Notwithstanding the foregoing,
Operating Expenses shall not include (i) expenditures for which Landlord is
reimbursed from any insurance carrier, Tenant (except pursuant to Tenant’s
obligation to pay its Proportionate Share of Operating Expenses) or other source
or (ii) franchise taxes and income taxes.

(B)    The term “Landlord’s Operating Statement” shall mean a written statement
prepared by Landlord or its agent, setting forth Landlord’s computation of the
sum payable by Tenant under this Article for a specified Operating Year.

Section 4.2    For each Operating Year, any part of which occurs during the
Term, Tenant shall pay to Landlord an amount (prorated to the extent provided in
Section 4.6, if applicable) (herein called “Tenant’s Operating Payment”) equal
to Tenant’s Operating Proportionate Share of the Operating Expenses for such
Operating Year. Said payments shall be made as provided in Section 4.3.

Section 4.3    Landlord may furnish to Tenant, prior to the commencement of each
Operating Year (or, in the case of the Operating Year in which the Term
commences, prior to the

 

13

--------------------------------------------------------------------------------



Back to Contents

Commencement Date), a written statement setting forth Landlord’s estimate of the
Operating Payment for such Operating Year. Tenant shall pay to Landlord on the
first day of each month during such Operating Year (or the portion thereof
subsequent to the Commencement Date, as the case may be) an amount equal to
one-twelfth of Landlord’s estimate of the Operating Payment for such Operating
Year. If, however, Landlord shall furnish any such estimate for an Operating
Year subsequent to the commencement thereof, then (a) until the first day of the
month following the month in which such estimate is furnished to Tenant, Tenant
shall pay to Landlord on the first day of each month an amount equal to the
monthly sum payable by Tenant to Landlord under this Section in respect of the
last month of the preceding Operating Year; (b) after such estimate is furnished
to Tenant or included in or together with such estimate, Landlord shall give
notice to Tenant stating whether the installments of the Operating Payment
previously made for such Operating Year were greater or less than the
installments of the Operating Payment to be made for such Operating Year in
accordance with such estimate, and (i) if there shall be a deficiency, Tenant
shall pay to Landlord the amount thereof within 10 days after demand therefor,
or (ii) if there shall have been an overpayment, Landlord shall promptly either
refund to Tenant the amount thereof or permit Tenant to credit the amount
thereof against subsequent payments under this Article or Article 4; and (c) on
the first day of the month following the month in which such estimate is
furnished to Tenant, and monthly thereafter throughout the remainder of such
Operating Year, Tenant shall pay to Landlord an amount equal to one-twelfth of
the Operating Payment shown on such estimate. Landlord may, at any time or from
time to time during each Operating Year, furnish to Tenant a revised statement
of Landlord’s estimate of the Operating Payment for such Operating Year; and in
such case, the Operating Payment for such Operating Year shall be adjusted and
paid or refunded, as the case may be, substantially in the same manner as
provided in the preceding sentence.

Section 4.4    Within 120 days after the end of each Operating Year Landlord
shall furnish to Tenant Landlord’s Operating Statement for such Operating Year.
If Landlord’s Operating Statement shows that the sums paid by Tenant under
Section 4.3 exceeded the Operating Payment to be paid by Tenant for such
Operating Year, Landlord shall promptly either refund to Tenant the amount of
such excess or permit Tenant to credit the amount of such excess against
subsequent payments under this Article or Article 3; and if Landlord’s Operating
Statement for such Operating Year shows that the sums so paid by Tenant were
less than the Operating Payment to be paid by Tenant for such Operating Year,
Tenant shall pay to Landlord the amount of such deficiency within 10 day’s after
demand therefor.

Section 4.5    Tenant, upon notice given within 90 days after any Landlord’s
Operating Statement is sent to Tenant, may elect to have an Approved Examiner
examine such of Landlord’s books and records as are directly relevant to the
Landlord’s Operating Statement in question. Such Approved Examiner shall
complete its examination of such books and records within a reasonable period of
time after Tenant’s notice of examination is given to Landlord (but in no event
longer than 90 days). An “Approved Examiner” shall mean an independent certified
public accountant or accountants (who may be an employee of Tenant) which is not
being compensated by Tenant, in whole or in part, on a contingency basis
provided that such Approved Examiner is not and has not during the Term been
affiliated with, a shareholder in, an officer, director, partner, or employee
of, any Manager during the Term or the Manager named in this Lease. Tenant
recognizes the confidential nature of Landlord’s books and records and agrees

 

14

--------------------------------------------------------------------------------



Back to Contents

that information obtained by it or an Approved Examiner during any examination
(including any compromise, settlement or adjustment relating to the results of
such examination) shall be maintained in strict confidence by Tenant and such
Approved Examiner. As a condition precedent to Tenant’s exercise of its right to
examine Landlord’s books and records, Tenant shall deliver to Landlord a
confidentiality agreement, reasonably satisfactory to Landlord, from the
Approved Examiner to the same effect as Tenant’s agreement contained in the
preceding sentence. If, after such examination, such Approved Examiner shall
dispute such Landlord’s Operating Statement, either party may refer the decision
of the issues raised to a reputable independent firm of certified public
accountants which has not performed services valued at $25,000 or more for
either party hereunder in the most recent three year period, selected by
Landlord and approved by Tenant, which approval shall not be unreasonably
withheld or delayed, and the decision of such accountants shall be conclusively
binding upon the parties. The fees and expenses involved in resolving such
dispute shall be borne by the unsuccessful party (and if both parties are
partially unsuccessful, the accountants shall apportion the fees and expenses
between the parties based upon the degree of success of each party). If Tenant
shall not give such notice within such 90-day period, then the Operating
Statement as furnished by Landlord shall be conclusive and binding upon Tenant.
Tenant, pending the resolution of any contest shall continue to pay all sums as
determined to be due in the first instance by Landlord’s Operating Statement and
upon the resolution of such contest, suitable adjustment shall be made in
accordance therewith with appropriate refund to be made by Landlord to Tenant
(or credit allowed Tenant against the Fixed Rent and Additional Rent becoming
due). If it is determined that Landlord, during an Operating Year, overcharged
Tenant for Operating Expenses by an amount that exceeds four (4%) percent of
Tenant’s total Operating Payment for such Operating Year, Landlord shall
reimburse Tenant for the reasonable cost incurred by Tenant in performing the
audit of Landlord’s books and records.

Section 4.6    If the Commencement Date shall occur other than on the first day
of an Operating Year or an Operating Year ends after the expiration or
termination of this Lease, any Additional Rent in respect thereof payable under
this Article shall be equitably prorated to correspond to that portion of the
Operating Year occurring within the Term.

Section 4.7    If any building comprising the Core Campus is enlarged,
demolished or removed from the Core Campus, or any building or the Land is added
to the Core Campus (which Landlord may do in its sole and absolute discretion),
the term “Tenant’s Operating Proportionate Share” shall be adjusted to mean the
percentage that represents a fraction the numerator of which is the number of
square feet of rentable area in the Premises and the denominator of which is the
aggregate number of square feet of rentable area of all buildings then
comprising the Core Campus.

Section 4.8    Landlord’s failure to render any Landlord’s Statement with
respect to any Operating Year shall not prejudice Landlord’s right thereafter to
render a Landlord’s Statement with respect thereto or with respect to any
subsequent Operating Year, nor shall the rendering of a Landlord’s Statement
prejudice Landlord’s right thereafter to render a corrected Landlord’s Statement
for that Operating Year. Nothing herein contained shall restrict Landlord from
issuing a Landlord’s Statement at any time there is an increase in Operating
Expenses during any

 

15

--------------------------------------------------------------------------------



Back to Contents

Operating Year or any time thereafter. All rights and obligations of Landlord
and Tenant under the provisions of this Article 4 shall survive the Expiration
Date.

ARTICLE 5

USE AND OCCUPANCY

Section 5.1    Tenant shall use and occupy the Premises for the Permitted Use
and for no other purpose. Landlord acknowledges and agrees that Tenant’s use of
the Premises will include the use of a bio-reactor.

Section 5.2    Tenant shall not use the Premises or any part thereof, or permit
the Premises or any part thereof to be used, (1) for the business of
photographic, multilith or multigraph reproductions or offset printing (other
than those which are ancillary to an otherwise Permitted Use), (2) for an
off-the-street retail commercial banking, thrift institution, loan company,
trust company, depository or safe deposit business accepting deposits from the
general public, (3) for the off-the-street retail sale of travelers checks,
money orders, drafts, foreign exchange or letters of credit or for the receipt
of money for transmission, (4) by the United States government, the City or
State of New York, any foreign government, the United Nations or any agency or
department of any of the foregoing having or asserting sovereign immunity, (5)
for the preparation, dispensing or consumption of food or beverages in any
manner whatsoever, except for the preparation, dispensing and consumption of
food by Tenant’s employees who work in the Premises and not for the sale of food
to any Persons other than such employees, (6) as an employment agency, day-care
facility, labor union, school, or vocational training center (except for the
training of employees of Tenant intended to be employed at the Premises), (7) as
a barber shop, beauty salon or manicure shop, (8) omitted, (9) as offices of any
public utility company, (10) for data processing activities (other than those
which are ancillary to an otherwise Permitted Use), (11) medical offices or a
medical clinic, (12) for clerical support services or offices of public
stenographers or typists (other than those which are ancillary to an otherwise
Permitted Use), (13) as reservation centers for airlines or travel agencies,
(14) for retail or manufacturing use (except for manufacturing as permitted in
by the Permitted Use), (15) as studios for radio, television or other media or
(16) for the production, testing, use, or disposal of any toxic chemicals.
Furthermore, the Premises shall not be used for any purpose that would, in
Landlord’s reasonable judgment, tend to lower the first-class character of the
Building, create unreasonable or excessive elevator or floor loads, violate the
certificate of occupancy of the Building, impair or interfere with any of the
Building operations or the proper and economic heating, air-conditioning,
cleaning or any other services of the Building, interfere with the use of the
other areas of the Building by any other tenants, or impair the appearance of
the Building. Notwithstanding clause (16) of the immediately preceding sentence,
Tenant may use the Premises to produce, test or use those toxic chemicals which
are essential or incidental to the Tenant’s normal business operations,
consistent with, and customary for, the operation of a non-military, commercial
laboratory operated by Tenant and expressly permitted under all applicable
Requirements and, if required by any Requirements, a current and valid permit or
certificate issued by the Government Authority. If the Premises is used as set
forth in the immediately proceeding sentence, Tenant shall do the following to
reduce the safety hazards associated with

 

16

--------------------------------------------------------------------------------



Back to Contents

toxic chemicals: (a) use the highest standard of care in all activities
involving toxic chemicals; (b) arrange the Premises in a manner to allow for
adequate space and orderly placement of all toxic chemicals and equipment used
in connection with toxic chemicals; (c) separate or create a defined area within
the Premises for the use, storage, production and/or testing of toxic chemicals;
and (d) equip the Premises with the following items if necessary or prudent: (i)
supplemental lighting and ventilation, (ii) air-supply and exhaust filters,
(iii) a system for monitoring environmental conditions, and (iv) any other items
that are necessary, prudent or required by any applicable Requirements.

Section 5.3    Landlord represents and warrants to Tenant that the current
certificate of occupancy for the Building and insurance requirements applicable
to the insurance maintained by Landlord on the Building permit the uses of the
Premises that are Permitted Uses.

ARTICLE 6

ALTERATIONS

Section 6.1    (A)    Subject to obtaining Landlord’s prior written consent,
which consent shall not be unreasonably withheld or delayed, Tenant may, from
time to time, make any Alterations provided that: (i) the outside appearance of
the Building shall not be affected; (ii) the strength of the Building shall not
be affected; (iii) the structural parts of the Building shall not be adversely
affected; (iv) no part of the Building outside of the Premises shall be
affected; and (v) the proper functioning of the Building Systems shall not be
adversely affected and the use of such systems by Tenant shall not be increased
beyond Tenant’s allocable portion of the reserve capacity thereof, if any. If
consent to any Alterations is not given, Landlord shall notify Tenant in
sufficient detail to enable Tenant to amend its plans and specifications
regarding such Alterations to comply with Landlord’s objections. Tenant may,
without Landlord’s consent, but after written notice to Landlord, perform
decorative Alterations such as painting and carpeting.

(B)    (1)    Prior to making any Alterations, Tenant shall, at Tenant’s
expense, (i) submit to Landlord one set of mylar sepias and two sets of blue
lines of final, stamped and detailed plans and specifications (including layout,
architectural, electrical, mechanical and structural drawings) that comply with
all Requirements for each proposed Alteration, and Tenant shall not commence any
such Alteration without first obtaining Landlord’s approval of such plans and
specifications which consent shall not be unreasonably withheld or delayed, (ii)
obtain all permits, approvals and certificates required by any Government
Authorities, and (iii) furnish to Landlord duplicate original policies of
worker’s compensation insurance (covering all persons to be employed by Tenant,
and Tenant’s contractors and subcontractors, in connection with such Alteration)
and commercial general liability insurance (including premises operation, bodily
injury, personal injury, death, independent contractors, products and completed
operations, broad form contractual liability and broad form property damage
coverages) in such form, with such companies, for such periods and in such
amounts as Landlord may reasonably approve, naming Landlord and its agents, any
Lessor and any Mortgagee, as additional insureds. If Landlord previously has
provided Tenant or its architect with base building plans on a CADD disk, Tenant
shall also submit Tenant’s plans and any changes thereto by disk. Upon
completion of such

 

17

--------------------------------------------------------------------------------



Back to Contents

Alteration, Tenant, at Tenant’s expense, shall obtain certificates of final
approval of such Alterations required by any Government Authority and shall
furnish Landlord with copies thereof, together with the “as-built” plans and
specifications for such Alterations. All Alterations shall be made and performed
in accordance with the plans and specifications therefor as approved by
Landlord, all Requirements, the Tenant Criteria Manual for the Building and the
Rules and Regulations. All materials and equipment to be incorporated in the
Premises as a result of any Alterations shall be first quality and no such
materials or equipment shall be subject to any lien, encumbrance, chattel
mortgage, title retention or security agreement, provided that Tenant may
finance its trade fixtures (and grant a security interest thereon to secure such
financing) with an Institutional Lender if such financing is required by such
lender to be paid in full during the Term. An “Institutional Lender” shall mean
a savings bank, a savings and loan association, a commercial bank, a finance
company (such as CIT or GECC), a trust company, which is organized under the
laws of the United States or Canada and subject to the supervision of the
Comptroller of the Currency, the Federal Reserve Board or a state banking
superintendent or commissioners, an insurance company, an investment bank, a
real estate mortgage investment conduit, a trustee in securitization, or any
assignee of any thereof (which assignee must also be an Institutional Lender)
organized and existing under the laws of the United States or Canada, a real
estate investment trust sponsored by an Institutional Lender (which is not
another real estate investment trust), or a union, federal, state, municipal or
secular employee’s welfare, benefit, pension or retirement fund. Tenant shall
deliver to Landlord, at the request of Landlord, which may be made at any time
and from time to time, evidence of the outstanding amount of, and terms of, such
financing and the identity of the lender thereof. In addition, no such
Alteration for which the cost of labor and materials (as estimated by Landlord’s
architect, engineer or contractor) is in excess of Five Hundred Thousand
($500,000) Dollars (excluding decorative items and Tenant’s trade fixtures),
shall be undertaken prior to Tenant’s delivering to Landlord such security for
timely lien-free completion thereof as is reasonably satisfactory to Landlord,
and such Alteration shall be performed only under the supervision of a licensed
architect satisfactory to Landlord. Notwithstanding the foregoing, Landlord
shall not require Tenant to deliver a completion bond or other security in
connection with Tenant’s initial Alterations. Notwithstanding the provisions of
subsection B(1)(i) of this Section 6.1, with respect to any Alterations for
which the cost of labor and materials (as estimated by Landlord’s architect or
contractor) is less than One Hundred Thousand ($100,000) Dollars, either
individually or in the aggregate with any other Alterations constructed in any
six (6) month period, Tenant shall not be obligated to submit the detailed plans
and specifications referred to in subsection (B)(1)(i) (unless required by any
Requirements), but in lieu of such detailed plans and specifications, Tenant
shall submit to Landlord five (5) sets of documentation sufficient adequately to
inform Landlord and its architect and engineer of the Alterations proposed to be
made by Tenant.

(2)    Landlord reserves the right to disapprove any plans and specifications in
part, to reserve approval of items shown thereon pending its review and approval
of other plans and specifications, and to condition its approval upon Tenant
making revisions to the plans and specifications or supplying additional
information. Tenant agrees that any review or approval by Landlord of any plans
and/or specifications with respect to any Alteration is solely for Landlord’s
benefit, and without any representation, warranty or liability whatsoever to
Tenant or any other Person with respect to the adequacy, correctness or
sufficiency or with respect to Requirements or otherwise. Landlord agrees to
grant its approval

 

18

--------------------------------------------------------------------------------



Back to Contents

or disapproval of any plans, or revisions to plans, within 10 days of the date
such plans are delivered to Landlord in the form required by this Lease

(C)    Except as otherwise provided herein, Tenant shall be permitted to perform
Alterations during Operating Hours, provided that such work does not materially
interfere with or interrupt the operation and maintenance of the Building (as
determined by Landlord) or unreasonably interfere with or interrupt the use and
occupancy of the Building by any other tenants in the Building. Otherwise,
Alterations shall be performed at such times and in such manner as Landlord may
from time to time reasonably designate. All Alterations (including wiring and
cabling from the raceways and conduits located in the Premises) shall become a
part of the Building and shall be Landlord’s property from and after the
installation thereof and may not be removed or changed without Landlord’s
consent. Notwithstanding the foregoing, if, on or before the date Landlord
approves Tenant’s plans and specifications (or other documentation) for
Alterations (including wiring and cabling), Landlord notifies Tenant that
Landlord is reserving the right to require Tenant to remove the same or any
portion thereof, then Landlord prior to the Expiration Date, may require Tenant
to remove all of such Alterations (including wiring and cabling) or any
specified portion thereof and to repair and restore in a good and workmanlike
manner to Building standard condition (reasonable wear and tear excepted) any
damage to the Premises or the Building caused by such removal. All Tenant’s
Property shall remain the property of Tenant and, on or before the Expiration
Date, may be removed from the Premises by Tenant at Tenant’s option; provided,
however, that Tenant shall repair and restore in a good and workmanlike manner
any damage to the Premises or the Building caused by such removal. The
provisions of this Section 6.1(C) shall survive the expiration or earlier
termination of this Lease.

(D)    All Alterations shall be performed, at Tenant’s sole cost and expense, by
contractors, subcontractors or mechanics approved by Landlord, such approval not
to be unreasonably withheld or delayed. Prior to Tenant making any Alterations,
Landlord or Manager, at Tenant’s request, shall furnish Tenant with a list of
contractors, subcontractors and mechanics who may perform Alterations in or to
the Premises on behalf of Tenant. If Tenant shall enter, within six months after
Landlord shall furnish Tenant with such list, into a contract with any
contractor set forth on the list, Tenant shall not be required to obtain
Landlord’s consent to such contractor unless, prior to entering into a contract
with such contractor or the commencement of work by the contractor, Landlord
notifies Tenant that such contractor has been removed from the list.

(E)    (1)    Any mechanic’s lien filed against the Premises or the Real
Property for work claimed to have been done for, or materials claimed to have
been furnished to, Tenant shall be cancelled or discharged by Tenant, by payment
or filing of the bond required by law, within twenty-five (25) days after such
lien shall be filed, and Tenant shall indemnify and hold Landlord harmless from
and against any and all costs, expenses, claims, losses or damages resulting
therefrom by reason thereof.

(2)    If Tenant shall fail to discharge such mechanic’s lien within the
aforesaid period, then, in addition to any other right or remedy of Landlord,
Landlord may, but shall not be obligated to, discharge the same either by paying
the amount claimed to be due or by procuring the discharge of such lien by
deposit in court or bonding, and in any such event,

 

19

--------------------------------------------------------------------------------



Back to Contents

Landlord shall be entitled, if Landlord so elects, to compel the prosecution of
an action for the foreclosure of such mechanic’s lien by the lienor and to pay
the amount of the judgment, if any, in favor of the lienor, with interest, costs
and allowances.

(3)    Any amount paid by Landlord for any of the aforesaid charges and for all
expenses of Landlord (including, but not limited to, attorneys’ fees and
disbursements) incurred in defending any such action, discharging said lien or
in procuring the discharge of said lien, with interest on all such amounts at
the maximum legal rate of interest then chargeable to Tenant from the date of
payment, shall be repaid by Tenant within ten (10) days after written demand
therefor, and all amounts so repayable, together with such interest, shall be
considered Additional Rent.

Section 6.2    Tenant shall reimburse Landlord, within five Business Days after
demand therefor, for any out-of-pocket expense incurred by Landlord for
reviewing the plans and specifications for any Alterations or inspecting the
progress of completion of the same.

Section 6.3    Tenant shall furnish to Landlord copies of records of all
Alterations and of the cost thereof within fifteen (15) days after request by
Landlord after the completion of such Alterations.

Section 6.4    Tenant shall not, at any time prior to or during the Term,
directly or indirectly employ, or permit the employment of, any contractor,
mechanic or laborer in the Premises, whether in connection with any Alteration
or otherwise, if such employment would interfere or cause any conflict with
other contractors, mechanics or laborers engaged in the construction,
maintenance or operation of the Building or the Project by Landlord, Tenant or
others, or of any other property owned by Landlord. In the event of any such
interference or conflict, Tenant, upon demand of Landlord, shall use best
efforts to cause all contractors, mechanics or laborers causing such
interference or conflict to leave the Building immediately.

ARTICLE 7

REPAIRS; FLOOR LOAD

Section 7.1    Tenant, at Tenant’s sole cost and expense, shall take good care
of the Premises and the fixtures, equipment and appurtenances therein (including
without limitation, any restrooms within the Premises) and make all repairs
thereto as and when needed to preserve them in good working order and condition,
except for (a) reasonable wear and tear, (b) obsolescence and (c) damage for
which Tenant is not responsible pursuant to the provisions of Article 13. Except
as otherwise provided in this Section 7.1, Tenant shall not be obligated to
repair any Building Systems. The design and decoration of the elevator areas of
each floor of the Premises and the public corridors of any floor of the Premises
occupied by more than one (1) occupant shall be under the sole control of
Landlord. Notwithstanding any provision contained in this Lease to the contrary,
all damage or injury to the Premises, and all damage or injury to any other part
of the Building, or to its fixtures, equipment and appurtenances (including
Building Systems), whether requiring structural or non-structural repairs,
caused by the moving of Tenant’s Property or caused by or resulting from any act
or omission of, or Alterations made

 

20

--------------------------------------------------------------------------------



Back to Contents

by, Tenant or Persons Within Tenant’s Control, shall be repaired by Tenant, at
Tenant’s sole cost and expense, to the reasonable satisfaction of Landlord (if
the required repairs are non-structural in nature and do not affect any Building
Systems), or by Landlord at Tenant’s sole cost and expense (if the required
repairs are structural in nature or affect any Building Systems). All of the
aforesaid repairs shall be performed in a manner and with materials and design
of first class and quality consistent with first-class office buildings in
Westchester County and shall be made in accordance with the provisions of
Article 6. If Tenant shall fail, after ten (10) days notice (or such shorter
period as may be required because of an emergency), to proceed with due
diligence to make repairs required to be made by Tenant, the same may be made by
Landlord, at the expense of Tenant, and the expenses thereof incurred by
Landlord, with interest thereon at the Applicable Rate, shall be paid to
Landlord, as Additional Rent, within ten (10) days after rendition of a bill or
statement therefor. Tenant shall give Landlord prompt notice of any defective
condition in any Building Systems located in, servicing or passing through the
Premises upon Tenant becoming aware of same.

Section 7.2    Tenant shall not place a load upon any floor of the Premises
which exceeds the load which such floor was designed to carry and which is
allowed by law. If Tenant is moving or locating any safe, machinery, equipment,
freight, bulky matter or fixture which requires special handling (as determined
by Landlord), Tenant shall employ only persons holding a Master Rigger’s license
to do said work. All work in connection therewith shall comply with the
Requirements, and shall be done during such hours as Landlord may reasonably
designate. Business machines and mechanical equipment shall be placed and
maintained by Tenant, at Tenant’s expense, in settings sufficient, in Landlord’s
reasonable judgment, to absorb and prevent vibration, noise and annoyance.

Section 7.3    Landlord shall (subject to Tenant’s reimbursement obligation
pursuant to Article 4) operate, maintain and make all necessary repairs (both
structural and non-structural) to the Building Systems and the public portions
of the Building, both exterior and interior, in conformance with standards
applicable to first-class office buildings in Westchester County, except for
those repairs for which Tenant is responsible pursuant to any other provision of
this Lease. Landlord acknowledges that Tenant’s business involves manufacturing
processes that are required to run uninterrupted for extended periods beyond
customary business hours and that Tenant will incur substantial additional cost
and expense if such manufacturing “runs” are interrupted. Landlord shall use
reasonable efforts to minimize interference with Tenant’s use and occupancy of
the Premises in making any repairs, alterations, additions or improvements and
shall, except in the case of an emergency, attempt to coordinate with Tenant in
making any repairs, alterations, additions or improvements so as to attempt to
minimize any interference with Tenant’s use and occupancy of the Premises;
provided, however, that Landlord shall have no obligation to employ contractors
or labor at so-called overtime or other premium pay rates or to incur any other
overtime costs in connection with such repairs, alterations, additions or
improvements. Notwithstanding the foregoing, if Tenant shall so request,
Landlord shall employ contractors or labor at so-called overtime or other
premium pay rates or incur other overtime costs in making such repairs,
alterations, additions or improvements, provided Tenant shall pay to Landlord,
as Additional Rent, within ten (10) days after demand therefor, an amount equal
to the excess costs incurred by Landlord by reason of compliance with Tenant’s
request. Except as expressly provided in this Lease, there shall be no allowance
to Tenant for a diminution of rental

 

21

--------------------------------------------------------------------------------



Back to Contents

value and no liability on the part of Landlord by reason of inconvenience,
annoyance or injury to business arising from Landlord, Tenant or others making,
or failing to make, any repairs, alterations, additions or improvements in or to
any portion of the Building or the Premises, or its fixtures, appurtenances or
equipment.

ARTICLE 8

WINDOW CLEANING

Section 8.1    Tenant shall not clean, nor require, permit, suffer or allow any
window in the Premises to be cleaned, from the outside in violation of Section
202 of the Labor Law, or any other applicable law, or of any other board or body
having jurisdiction.

ARTICLE 9

REQUIREMENTS OF LAW

Section 9.1    Tenant shall not do, and shall not permit Persons Within Tenant’s
Control to do, any act or thing in or upon the Premises or the Building which
will invalidate or be in conflict with the certificate of occupancy for the
Premises or the Building or violate any Requirements. Tenant shall, at Tenant’s
sole cost and expense, take all action, including any required Alterations
necessary to comply with all Requirements (including, but not limited to,
applicable terms of the Americans With Disabilities Act of 1990 (the “ADA”), as
modified and supplemented from time to time) which shall impose any violation,
order or duty upon Landlord or Tenant arising from, or in connection with, the
Premises, Tenant’s occupancy, use or manner of use of the Premises (including,
without limitation, any occupancy, use or manner of use that constitutes a
“place of public accommodation” under the ADA), or any installations in the
Premises, or required by reason of a breach of any of Tenant’s covenants or
agreements under this Lease, whether or not such Requirements shall now be in
effect or hereafter enacted or issued, and whether or not any work required
shall be ordinary or extraordinary or foreseen or unforeseen at the date hereof.
Notwithstanding the preceding sentence, Tenant shall not be obligated to perform
any Alterations necessary to comply with any Requirements, unless compliance
shall be required by reason of (i) any cause or condition arising out of any
Alterations or installations in the Premises (whether made by Tenant or by
Landlord on behalf of Tenant), or (ii) Tenant’s particular use, manner of use or
occupancy on behalf of Tenant of the Premises (as opposed to mere laboratory and
office use), or (iii) any breach of any of Tenant’s covenants or agreements
under this Lease, or (iv) any wrongful act or omission by Tenant or Persons
Within Tenant’s Control, or (v) Tenant’s use or manner of use or occupancy of
the Premises as a “place of public accommodation” within the meaning of the ADA,
in which event Tenant’s obligation to perform any Alteration by reason of this
clause (v) shall apply only to the Premises.

Section 9.2    Tenant covenants and agrees that Tenant shall, at Tenant’s sole
cost and expense, comply at all times with all Requirements governing the use,
generation, storage, treatment and/or disposal of any Hazardous Materials (as
defined below), the presence of which

 

22

--------------------------------------------------------------------------------



Back to Contents

results from or in connection with the act or omission of Tenant or Persons
Within Tenant’s Control or the breach of this Lease by Tenant or Persons Within
Tenant’s Control. The term “Hazardous Materials” shall mean any biologically or
chemically active or other toxic or hazardous wastes, pollutants or substances,
including, without limitation, asbestos, PCBs, petroleum products and
by-products, substances defined or listed as “hazardous substances” or “toxic
substances” or similarly identified in or pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq., and as hazardous wastes under the Resource Conservation and Recovery Act,
42 U.S.C. § 6010, et seq., any chemical substance or mixture regulated under the
Toxic Substance Control Act of 1976, as amended, 15 U.S.C. § 2601, et seq., any
“toxic pollutant” under the Clean Water Act, 33 U.S.C. § 466 et seq., as
amended, any hazardous air pollutant under the Clean Air Act, 42 U.S.C. § 7401
et seq., hazardous materials identified in or pursuant to the Hazardous
Materials Transportation Act, 49 U.S.C. § 1802, et seq., and any hazardous or
toxic substances or pollutant regulated under any other Requirements. Tenant
shall agree to execute, from time to time, at Landlord’s request,
representations and the like concerning Tenant’s best knowledge and belief
regarding the presence of Hazardous Materials in, on, under or about the
Premises, the Building or the Land. Tenant shall indemnify and hold harmless all
Indemnitees from and against any loss, cost, damage, liability or expense
(including attorneys’ fees and disbursements) arising by reason of any clean up,
removal, remediation, detoxification action, diminution in value of the
Premises, damages for the loss or amenity of the Premises or any other activity
required or recommended of any Indemnitees by any Government Authority by reason
of the presence in or about the Building or the Premises of any Hazardous
Materials, as a result of or in connection with the act or omission of Tenant or
Persons Within Tenant’s Control or the breach of this Lease by Tenant or Persons
Within Tenant’s Control. Without limiting the foregoing, if any Hazardous
Materials attributable to Tenant or Persons Within Tenant’s Control, or the
activities of any of them, are being used, stored, generated, or tested under or
about the Premises in a manner that violates any Requirement, Tenant shall
promptly take all actions, at its sole cost and expense, necessary to comply
with all Requirements; provided that, except in emergency situations (in which
case Notice shall be given to Landlord as soon as practicable), Landlord’s
approval of such actions shall first be obtained, which approval shall not be
unreasonably withheld or delayed. The foregoing covenants and indemnity shall
survive the expiration or any termination of this Lease. Tenant shall, upon
becoming aware of same, give prompt written notice to Landlord of (i) any
condition in or near the Premises that shall pose a threat to the health, safety
or welfare of humans, (ii) any proceeding or inquiry by any party (including any
Government Authority) with respect to the presence of any Hazardous Materials
in, from or about the Premises, (iii) all claims made or threatened by any third
party (including any Government Authority) against Tenant or any party occupying
the Premises relating to any loss or injury resulting from any Hazardous
Materials in the Premises, and (iv) Tenant’s discovery of any occurrence or
condition in the Premises, the Building or the Project that reasonably could
cause the Building or the Project to be subject to any investigation or cleanup
pursuant to any Requirement.

Section 9.3    If Tenant shall receive notice of any violation of, or defaults
under, any Requirements, liens or other encumbrances applicable to the Premises,
Tenant shall give prompt notice thereof to Landlord.

 

23

--------------------------------------------------------------------------------



Back to Contents

Section 9.4    If any governmental license or permit shall be required for the
proper and lawful conduct of Tenant’s business and if the failure to secure such
license or permit would, in any way, adversely affect Landlord, the Building or
the Project, then Tenant, at Tenant’s expense, shall promptly procure and
thereafter maintain, submit for inspection by Landlord, and at all times comply
with the terms and conditions of, each such license or permit.

Section 9.5    Tenant, at Tenant’s sole cost and expense and after notice to
Landlord, may contest, by appropriate proceedings prosecuted diligently and in
good faith, the legality or applicability of any Requirement affecting the
Premises provided that: (a) neither Landlord nor any Indemnitees shall be
subject to criminal penalties, nor shall the Real Property or any part thereof
be subject to being condemned or vacated, nor shall the certificate of occupancy
for the Premises or the Building be suspended or threatened to be suspended, by
reason of non-compliance or by reason of such contest; (b) before the
commencement of such contest, if Landlord or any Indemnitees may be subject to
any civil fines or penalties or if Landlord may be liable to any independent
third party as a result of such non-compliance, then Tenant shall furnish to
Landlord either (i) a bond of a surety company satisfactory to Landlord, in form
and substance reasonably satisfactory to Landlord, and in an amount equal to one
hundred twenty (120%) percent of Landlord’s reasonable estimate of the sum of
(A) the cost of such compliance, (B) the penalties or fines that may accrue by
reason of such non-compliance (as reasonably estimated by Landlord) and (C) the
amount of such liability to independent third parties, and shall indemnify
Landlord (and any Indemnitees) against the cost of such compliance and liability
resulting from or incurred in connection with such contest or non-compliance; or
(ii) other security reasonably satisfactory in all respects to Landlord; (c)
such non-compliance or contest shall not constitute or result in a violation
(either with the giving of notice or the passage of time or both) of the terms
of any Mortgage or Superior Lease, or if such Superior Lease or Mortgage
conditions such non-compliance or contest upon the taking of action or
furnishing of security by Landlord, such action shall be taken or such security
shall be furnished at the expense of Tenant; and (d) Tenant shall keep Landlord
regularly advised as to the status of such proceedings.

Section 9.6    (A)    Landlord may, at its option and at Landlord’s expense,
cause to be performed on or before the Commencement Date and provide to Tenant a
phase I environmental assessment of the Premises, together with such additional
reports and testing (including a phase II environmental assessment), if
necessary in Landlord’s sole discretion from an environmental consultant
selected by Landlord (the “Initial Environmental Audit”).

(B)    After Tenant has vacated the Premises in accordance with the terms and
conditions of this Lease, but no later than 15 days after the expiration or
sooner termination of this Lease, Landlord may obtain a phase I environmental
assessment of the Premises, together with such additional reports and testing
(including, a phase II environmental assessment) if necessary in Landlord’s sole
discretion using the consultant who initially prepared the Initial Environmental
Audit or, if that consultant is unavailable or if an Initial Environmental Audit
had not been conducted, another licensed environmental consultant reasonably
acceptable to Landlord, to determine the environmental status of the Premises as
of the date of that environmental update (the “Environmental Update”). The cost
of the foregoing environmental assessment shall be divided evenly between
Landlord and Tenant, except if any Hazardous Material remediation work is
required as a result of Tenant’s acts or omissions, Tenant shall bear

 

24

--------------------------------------------------------------------------------



Back to Contents

the entire cost of such environmental assessment. Tenant shall pay to Landlord
any amounts payable hereunder within 15 days after being billed therefor.     

(C)    Tenant’s obligations under Section 9.2 of this Lease shall also apply to
any Hazardous Materials which are revealed by the Environmental Update (or any
inspection by Landlord prior to Tenant’s delivery of the Premises to Landlord),
but which were not revealed by the Initial Environmental Audit. This Paragraph
9.6 shall survive the expiration or sooner termination of this Lease.

Section 9.7    (A)    At any time prior to the Expiration Date or sooner
termination of this Lease or to any assignment of this Lease or any subletting
of any portion of the Premises, Landlord, in its sole discretion, may inspect or
cause the inspection of the Premises for the purpose of determining whether or
not Tenant is in compliance with this Article 9 and whether or not to conduct
more detailed inspection, sampling and testing of the Premises to determine
whether all Hazardous Materials are being used, stored, generated or tested in
accordance with all Requirements.

(B)    If as a result of any inspection, sampling or testing, it is determined
that there exists upon the Premises Hazardous Materials other than in compliance
with this Lease and all Requirements, then, Tenant shall, at its sole cost and
expense, immediately comply with the fifth sentence in Section 9.2 and all other
Articles of this Lease as applicable and appropriate.

(C)    Tenant shall fully cooperate with Landlord in connection with any rules
and regulations of Landlord regarding Tenant’s use, production or storage of
Hazardous Materials upon the Premises including, but not limited to, promptly
completing and returning to Landlord any questionnaires regarding Hazardous
Materials.

(D)    All of Landlord’s costs in reviewing the inspection and sampling plan and
test results and developing a plan for and monitoring the cleanup and site
detoxification, shall be paid by Tenant, as Additional Rent, within twenty (20)
days after receipt of an invoice therefor.

Section 9.8    Landlord represents and warrants to Tenant that, to Landlord’s
actual knowledge, there is no asbestos in the Premises or the public areas of
the Building, except for the possible presence of asbestos on certain pipes,
which is either encapsulated or is not in friable condition. If it is hereafter
determined that asbestos which is present in the Premises on the Commencement
Date is friable and not disturbed by Alterations to be made by Tenant in
accordance herewith, then, provided Tenant is not in default hereunder beyond
applicable notice and grace and the need for removal or encapsulation of such
asbestos does not arise as a result of the negligent or wrongful acts or
omissions of Tenant or its agent, subtenant, employee, contractor or invitee,
Landlord shall promptly at its expense, remove or (provided Tenant’s permitted
Alterations will not be materially adversely affected thereby) encapsulate such
asbestos in accordance with applicable Requirements. Landlord shall perform such
work in a manner as to have the least practicable interference with Tenant’s use
and operations in the Premises, recognizing Tenant’s sensitive laboratory work.

 

25

--------------------------------------------------------------------------------



Back to Contents

ARTICLE 10

SUBORDINATION

Section 10.1    Subject to the provisions in Section 10.5 below, this Lease
shall be subject and subordinate to each Superior Lease and to each Mortgage,
whether made prior to or after the execution of this Lease, and to all renewals,
extensions, supplements, amendments, modifications, consolidations and
replacements thereof or thereto, substitutions therefor, and advances made
thereunder. This clause shall be self-operative and no further agreement of
subordination shall be required to make the interest of any Lessor or Mortgagee
superior to the interest of Tenant hereunder. In confirmation of such
subordination, however, Tenant shall promptly execute and deliver, at its own
cost and expense, any document, in recordable form if requested, that Landlord,
any Lessor or any Mortgagee may request to evidence such subordination; and if
Tenant fails to execute, acknowledge or deliver any such document within ten
(10) days after request therefor, Tenant hereby irrevocably constitutes and
appoints Landlord as Tenant’s attorney-in-fact, coupled with an interest, to
execute, acknowledge and deliver any such document for and on behalf of Tenant.
Tenant shall not knowingly do anything that would constitute a default under any
Superior Lease or Mortgage, or omit to do anything that Tenant is obligated to
do under the terms of this Lease so as to cause Landlord to be in default
thereunder. If, in connection with the financing of the Real Property, the
Building or the interest of the lessee under any Superior Lease, or if, in
connection with the entering into of a Superior Lease, any lending institution
or Lessor, as the case may be, requests reasonable modifications of this Lease
that do not increase rent or change the Term of this Lease, or materially and
adversely affect the rights or obligations of Tenant under this Lease, Tenant
shall make such modifications.

Section 10.2    If, at any time prior to the expiration of the Term, any
Superior Lease shall terminate or shall be terminated for any reason, or any
Mortgagee comes into possession of the Real Property or the Building or the
estate created by any Superior Lease by receiver or otherwise, Tenant agrees,
subject to the provisions in Section 10.5 below, at the election and upon demand
of any owner of the Real Property or the Building, or of the Lessor, or of any
Mortgagee in possession of the Real Property or the Building, to attorn, from
time to time, to any such owner, Lessor or Mortgagee or any person acquiring the
interest of Landlord as a result of any such termination, or as a result of a
foreclosure of the Mortgage or the granting of a deed in lieu of foreclosure,
upon the then executory terms and conditions of this Lease (except as provided
below), for the remainder of the Term, provided that such owner, Lessor or
Mortgagee, as the case may be, or receiver caused to be appointed by any of the
foregoing, is then entitled to possession of the Premises. Provided that in the
event of any conflict between the applicable Non-Disturbance Agreement (as
hereinafter defined) and this Section 10.2, the applicable Non-Disturbance
Agreement shall govern and control any such attornment shall be made upon the
condition that no such owner, Lessor or Mortgagee shall be:

(1)    liable for any act or omission of any prior landlord (including, without
limitation, the then defaulting landlord) although such owner, Lessor or
Mortgagee shall be obligated to correct any conditions existing at the date of
attornment which violate such party’s obligations as Landlord hereunder; or

 

26

--------------------------------------------------------------------------------



Back to Contents

(2)    subject to any defense or offsets (except as expressly set forth in this
Lease) which Tenant may have against any prior landlord (including, without
limitation, the then defaulting landlord); or

(3)    bound by any payment of Rental which Tenant might have paid for more than
the current month to any prior landlord (including, without limitation, the then
defaulting landlord), except for refunds or credits of Taxes or Operating
Expenses due to Tenant; or

(4)    bound by any obligation to make any payment to Tenant which was required
to be made prior to the time such owner, Lessor or Mortgagee succeeded to any
prior landlord’s interest; or

(5)    bound by any amendment, modification, surrender or termination of this
Lease made without Lessor’s or Mortgagee’s prior written consent; or

(6)    bound by any obligation to perform any work or to make improvements to
the Premises except for repairs and maintenance pursuant to the provisions of
this Lease. The provisions of this Section 10.2 shall inure to the benefit of
any such owner, Lessor or Mortgagee, shall apply notwithstanding that, as a
matter of law, this Lease may terminate upon the termination of any such
Superior Lease, and shall be self-operative upon any such demand, and no further
agreement shall be required to give effect to said provisions. Subject to the
provisions in Section 10.5 below, Tenant, however, upon demand of any such
owner, Lessor or Mortgagee, shall execute, from time to time, agreements in
confirmation of the foregoing provisions of this Section 10.2, satisfactory to
any such owner, Lessor or Mortgagee, and acknowledging such attornment and
setting forth the terms and conditions of its tenancy. Nothing contained in this
Section 10.2 shall be construed to impair any right otherwise exercisable by any
such owner, Lessor or Mortgagee.

Section 10.3    At any time and from time to time upon ten (10) days’ prior
notice to Tenant by Landlord or a Lessor or Mortgagee (which ten (10) day period
is not subject to any notice and cure periods otherwise provided in this Lease),
Tenant shall, without charge, execute, acknowledge and deliver a statement in
writing addressed to such party as Landlord, Lessor or Mortgagee, as the case
may be, may designate, in form satisfactory to Landlord, Lessor or Mortgagee, as
the case may be, certifying all or any of the following: (i) that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that this Lease is in full force and effect as modified and stating the
modifications); (ii) whether the Term has commenced and Fixed Rent and
Additional Rent have become payable hereunder and, if so, the dates to which
they have been paid; (iii) whether or not, to the best knowledge of the signer
of such certificate, Landlord is in default in performance of any of the terms
of this Lease and, if so, specifying each such Event of Default of which the
signer may have knowledge; (iv) whether Tenant has accepted possession of the
Premises; (v) whether Tenant has made any claim against Landlord under this
Lease and, if so, the nature thereof and the dollar amount, if any, of such
claim; (vi) either that Tenant does not know of any default in the performance
of any provision of this Lease or specifying the details of any default of which
Tenant may have knowledge and stating what action Tenant is taking or proposes
to take with respect thereto; (vii) that, to the

 

27

--------------------------------------------------------------------------------



Back to Contents

knowledge of Tenant, there are no proceedings pending or threatened against
Tenant before or by any court or administrative agency which, if adversely
decided, would materially and adversely affect the financial condition or
operations of Tenant or, if any such proceedings are pending or threatened to
the knowledge of Tenant, specifying and describing the same; and (viii) such
further information with respect to this Lease or the Premises as Landlord may
reasonably request or Lessor or Mortgagee may require; it being intended that
any such statement delivered pursuant hereto may be relied upon by any
prospective purchaser of the Real Property or any part thereof or of the
interest of Landlord in any part thereof, by any Mortgagee or prospective
Mortgagee, by any Lessor or prospective Lessor, by any tenant or prospective
tenant of the Real Property or any part thereof, or by any prospective assignee
of any Mortgage.

The failure of Tenant to execute, acknowledge and deliver to Landlord a
statement in accordance with the provisions of this Section 10.3 within said ten
(10) day period shall constitute an acknowledgment by Tenant, which may be
relied on by any person who would be entitled to rely upon any such statement,
that such statement as submitted by Landlord is true and correct.

Section 10.4    As long as any Superior Lease or Mortgage exists, Tenant shall
not seek to terminate this Lease by reason of any act or omission of Landlord
until Tenant has given written notice of such act or omission to all Lessors and
Mortgagees at such addresses as may have been furnished to Tenant by such
Lessors and Mortgagees and, if any such Lessor or Mortgagee, as the case may be,
notifies Tenant within thirty (30) days following receipt of such notice of its
intention to remedy such act or omission using diligent and continuous efforts,
until a reasonable period of time shall have elapsed following the giving of
such notice, during which period such Lessors and Mortgagees shall have the
right, but not the obligation, to remedy such act or omission.

Section 10.5    (A)    As used in this Article 10, the term Non-Disturbance
Agreement shall mean an agreement in recordable form that provides in substance
that, so long as Tenant shall not then be in default in the performance of any
of its obligations under this Lease beyond any period provided for herein for
the cure of such default, Tenant’s possession of the Premises in accordance with
this Lease shall not be disturbed by such person giving the non-disturbance
agreement or any successor or purchaser at a foreclosure sale (as the case may
be) which shall succeed to the rights of Landlord under this Lease. Such
agreement shall be in such form as is customarily used by the Mortgagee or
Lessor if it is an institutional lender. Tenant shall reimburse Landlord upon
demand for any and all costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) incurred or payable by Landlord in
connection with obtaining each such non-disturbance agreement.

(B)    With respect to any Mortgage, the provisions of Section 10.1 of this
Lease shall only operate to subject and subordinate this Lease to the Mortgage
if the holder of the Mortgage shall furnish a Non-Disturbance Agreement to
Tenant.

 

28

--------------------------------------------------------------------------------



Back to Contents

ARTICLE 11

RULES AND REGULATIONS

Section 11.1    Tenant and Persons Within Tenant’s Control shall comply with the
Rules and Regulations. Nothing contained in this Lease shall be construed to
impose upon Landlord any duty or obligation to enforce the Rules and Regulations
or the terms, covenants or conditions in any other lease against any other
tenant, and Landlord shall not be liable to Tenant for violation of the same by
any other tenant, its employees, agents, visitors or licensees. Landlord shall
not discriminate against Tenant in enforcing the Rules and Regulations. In case
of any conflict or inconsistency between the provisions of this Lease and of any
of the Rules and Regulations as originally or as hereinafter adopted, the
provisions of this Lease shall control.

ARTICLE 12

INSURANCE, PROPERTY LOSS OR DAMAGE; REIMBURSEMENT

Section 12.1    (A)    No Tenant shall entrust any property to any Building
employee. Any Building employee to whom any property is entrusted by or on
behalf of Tenant in violation of the foregoing prohibition shall be deemed to be
acting as Tenant’s agent with respect to such property and neither Landlord nor
its agents shall be liable for any damage to property of Tenant or of others
entrusted to employees of the Building, nor for the loss of or damage to any
property of Tenant by theft or otherwise. Landlord and Landlord’s agents shall
not be liable for any damage to any of Tenant’s Property or for interruption of
Tenant’s business caused by other tenants or persons in the Building. Landlord
shall not be liable for any latent defect in the Premises or in the Building.

(B)    If at any time any windows of the Premises are temporarily closed,
darkened or covered for any reason, including Landlord’s own acts if reasonably
necessary in connection with the operation of the Project, or if any such
windows are permanently closed, darkened or covered by reason of any
Requirements, Landlord shall not be liable for any damage Tenant may sustain
thereby, and Tenant shall not be entitled to any compensation therefor nor
abatement of Fixed Rent or any other item of Rental, nor shall the same release
Tenant from Tenant’s obligations hereunder nor constitute an eviction. Except in
case of emergency, Landlord shall give Tenant reasonable prior written notice of
any such closure or darkening.

(C)    Tenant shall give notice to Landlord promptly after Tenant learns of any
accident, emergency, occurrence for which Landlord might be liable, fire or
other casualty and all damages to or defects in the Premises or the Building for
the repair of which Landlord might be responsible or which constitutes
Landlord’s property. Such notice shall be given by telecopy or personal delivery
to the address(es) of Landlord in effect for notice.

Section 12.2    Tenant shall not do or permit to be done any act or thing in or
upon the Premises which will invalidate or be in conflict with the terms of the
New York State standard policies of fire insurance and liability (hereinafter
referred to as “Building Insurance”); and Tenant, at Tenant’s own expense, shall
comply with all rules, orders, regulations and

 

29

--------------------------------------------------------------------------------



Back to Contents

requirements of all insurance boards, and shall not do or permit anything to be
done in or upon the Premises or bring or keep anything therein or use the
Premises in a manner which increases the rate of premium for any of the Building
Insurance over the rate in effect at the commencement of the Term of this Lease.

Section 12.3    If by reason of any failure of Tenant to comply with the
provisions of this Lease, the rate of premium for Building Insurance or other
insurance on the property and equipment of Landlord shall increase, Tenant shall
reimburse Landlord for that part of the insurance premiums thereafter paid by
Landlord which shall have been charged because of such failure by Tenant. Tenant
shall make said reimbursement on the first day of the month following such
payment by Landlord and receipt of notice thereof.

Section 12.4    (A)    At Tenant’s own cost and expense, Tenant shall obtain,
maintain and keep in full force and effect during the Term commercial general
liability insurance (without deductible) in a form approved in New York State
(including broad form property damage coverages). The limits of liability shall
be not less than Five Million and 00/100 ($5,000,000.00) Dollars per occurrence,
which amount may be satisfied with a primary commercial general liability policy
of not less than $1,000,000.00 and an excess (or “Umbrella”) liability policy
affording coverage, at least as broad as that afforded by the primary commercial
general liability policy, in an amount not less than $4,000,000.00. Landlord,
the Manager, any Lessors and any Mortgagees shall be included as additional
insureds in said policies and shall be protected against all liability arising
in connection with this Lease. All said policies of insurance shall be written
as “occurrence” policies. Whenever, in Landlord’s reasonable judgment, good
business practice and changing conditions indicate a need for additional amounts
or different types of insurance coverage, Tenant shall, within ten (10) days
after Landlord’s request, obtain such insurance coverage, at Tenant’s expense.

(B)    Tenant, at Tenant’s sole cost and expense, shall maintain all-risk
insurance, with deductibles in an amount reasonably satisfactory to Landlord,
protecting and indemnifying Tenant against any and all damage to or loss of any
Alterations and leasehold improvements, including any made by Landlord to
prepare the Premises for Tenant’s occupancy and Tenant’s Property. All said
policies shall cover the full replacement value of all Alterations, leasehold
improvements and Tenant’s Property.

(C)    All policies of insurance shall be: (i) written as primary policy
coverage and not contributing with or in excess of any coverage which Landlord
or any Lessor may carry; and (ii) issued by reputable and independent insurance
companies rated in Best’s Insurance Guide or any successor thereto (or, if there
is none, an organization having a national reputation), as having a general
policyholder rating of “A” and a financial rating of at least “10”, and which
are licensed to do business in the State of New York or otherwise reasonably
acceptable to Landlord. Tenant shall, not later than ten (10) Business Days
prior to the Commencement Date, deliver to Landlord certificates the policies of
insurance and shall thereafter furnish to Landlord, at least thirty (30) days
prior to the expiration of any such policies and any renewal thereof, a
certificate of the new policy in lieu thereof. Each of said policies shall also
contain a provision whereby the insurer agrees not to cancel, fail to renew,
diminish or materially modify said insurance policy(ies) without having given
Landlord, the Manager and any Lessors and

 

30

--------------------------------------------------------------------------------



Back to Contents

Mortgagees at least thirty (30) days prior written notice thereof. Tenant shall
promptly send to Landlord a copy of all notices sent to Tenant by Tenant’s
insurer. Upon request from Landlord, tenant shall deliver copies of the policies
of insurance for which certificates were delivered to Landlord.

(D)    Tenant shall pay all premiums and charges for all of said policies, and,
if Tenant shall fail to make any payment when due or carry any such policy,
Landlord may, but shall not be obligated to, make such payment or carry such
policy, and the amount paid by Landlord, with interest thereon (at the
Applicable Rate), shall be repaid to Landlord by Tenant on demand, and all such
amounts so repayable, together with such interest, shall be deemed to constitute
Additional Rent hereunder. Payment by Landlord of any such premium, or the
carrying by Landlord of any such policy, shall not be deemed to waive or release
the default of Tenant with respect thereto.

Section 12.5    (A)    Landlord shall cause each policy carried by Landlord
insuring the Building against loss, damage or destruction by fire or other
casualty, and Tenant shall cause each insurance policy carried by Tenant and
insuring the Premises and Tenant’s Alterations, leasehold improvements and
Tenant’s Property against loss, damage or destruction by fire or other casualty,
to be written in a manner so as to provide that the insurance company waives all
rights of recovery by way of subrogation against Landlord, Tenant and any tenant
of space in the Building in connection with any loss or damage covered by any
such policy. Neither party shall be liable to the other for the amount of such
loss or damage which is in excess of the applicable deductible, if any, caused
by fire or any of the risks enumerated in its policies, provided that such
waiver was obtainable at the time of such loss or damage. However, if such
waiver cannot be obtained, or shall be obtainable only by the payment of an
additional premium charge above that which is charged by companies carrying such
insurance without such waiver of subrogation, then the party undertaking to
obtain such waiver shall notify the other party of such fact and such other
party shall have a period of ten (10) days after the giving of such notice to
agree in writing to pay such additional premium if such policy is obtainable at
additional cost (in the case of Tenant, pro rata in proportion of Tenant’s
rentable area to the total rentable area covered by such insurance); and if such
other party does not so agree or the waiver shall not be obtainable, then the
provisions of this Section 12.5 shall be null and void as to the risks covered
by such policy for so long as either such waiver cannot be obtained or the party
in whose favor a waiver of subrogation is desired shall refuse to pay the
additional premium. If the release of either Landlord or Tenant, as set forth in
the second sentence of this Section 12.5, shall contravene any law with respect
to exculpatory agreements, the liability of the party in question shall be
deemed not released, but no action or rights shall be sought or enforced against
such party unless and until all rights and remedies against the other’s insurer
are exhausted and the other party shall be unable to collect such insurance
proceeds.

(B)    The waiver of subrogation referred to in Section 12.5(A) above shall
extend to the agents and employees of each party (including, as to Landlord, the
Manager), but only if and to the extent that such waiver can be obtained without
additional charge (unless such party shall pay such charge). Nothing contained
in this Section 12.5 shall be deemed to relieve either party from any duty
imposed elsewhere in this Lease to repair, restore and rebuild.

 

31

--------------------------------------------------------------------------------



Back to Contents

ARTICLE 13

DESTRUCTION BY FIRE OR OTHER CAUSE

Section 13.1    If the Premises or any part thereof shall be damaged by fire or
other casualty, Tenant shall give prompt written notice thereof to Landlord.
Landlord shall, subject to the provisions of Sections 13.2 and 13.3 below,
proceed with reasonable diligence, after receipt of, and subject to obtaining,
the net proceeds of insurance, to repair or cause to be repaired such damage at
its expense, but such repair obligation shall be limited to the core and
structural core and perimeter walls only, with access available to the Premises;
and, if the Premises, or any part thereof, shall be rendered untenantable by
reason of such damage and such damage shall not be due to the fault of Tenant or
Persons Within Tenant’s Control, then the Fixed Rent and the Additional Rent
payable pursuant to Articles 3 and 4, or an amount thereof apportioned according
to the area of the Premises so rendered untenantable (if less than the entire
Premises shall be so rendered untenantable), shall be abated for the period from
the date of such damage to the date when the repair of such damage shall have
been substantially completed. Tenant covenants and agrees to cooperate with
Landlord and any Lessor or any Mortgagee in their efforts to collect insurance
proceeds (including rent insurance proceeds) payable to such parties. Landlord
shall not be liable for any delay which may arise by reason of adjustment of
insurance on the part of Landlord and/or Tenant, or any cause beyond the control
of Landlord or contractors employed by Landlord. Tenant shall, after Landlord
shall have substantially completed its repair obligations, repair all damage to
Tenant’s Property, Tenant’s Alterations and all leasehold improvements in the
Premises.

Section 13.2    Landlord shall not be liable for any inconvenience or annoyance
to Tenant or injury to the business of Tenant resulting in any way from damage
from fire or other casualty or the repair thereof. Tenant understands that
Landlord, in reliance upon Section 12.4, will not carry insurance of any kind on
Tenant’s Property, Tenant’s Alterations and leasehold improvements, and that
Landlord shall not be obligated to repair any damage thereto or replace the
same.

Section 13.3    Notwithstanding anything to the contrary contained in Sections
13.1 and 13.2 above, if the Premises shall be materially (i.e., 30% or more)
damaged or destroyed by fire or other casualty, or if the Building shall be so
damaged or destroyed by fire or other casualty (whether or not the Premises are
damaged or destroyed) that its repair or restoration requires the expenditure
(as estimated by a reputable contractor or architect designated by Landlord) of
more than 30% of the full insurable value of the Building immediately prior to
the casualty, then in either such case Landlord may, in Landlord’s sole and
absolute discretion, terminate this Lease and the term and estate hereby
granted, by notifying Tenant in writing of such termination within ninety (90)
days after the date of such damage. In the event that such a notice of
termination shall be given, then this Lease and the term and estate hereby
granted shall expire as of the date of termination stated in said notice with
the same effect as if that were the Fixed Expiration Date, and the Fixed Rent
and Additional Rent payable pursuant to Articles 3 and 4 shall be apportioned as
of such date. If the Premises shall be damaged or destroyed by fire or other
casualty not caused by the negligence or wrongful act of Tenant, such that 30%
or more of the Premises is rendered untenantable or reasonable means of access
to the Premises is cut off and (i) Landlord’s

 

32

--------------------------------------------------------------------------------



Back to Contents

contractor or architect estimates that the Premises will not be substantially
repaired or restored within one (1) year following such fire or other casualty,
or (ii) the Premises are not substantially repaired and restored within one (1)
year after the date of the fire or other casualty, or (iii) because of
Landlord’s failure to commence such repair and restoration within six (6) months
after such casualty, such repair and restoration will not be completed within
such one (1) year period, then Tenant shall have the right to terminate this
Lease by giving Landlord notice to such effect within 30 days after the date of
such fire or casualty, if pursuant to clause (i), or the end of such six (6)
month or one (1) year period, as the case may be, if pursuant to clause (ii) or
(iii), in which event the Fixed Rent and Additional Rent shall be prorated and
adjusted as of the date of termination.

Section 13.4    Except as may be provided in Section 12.5, nothing herein
contained shall relieve Tenant from any liability to Landlord or to Landlord’s
insurers in connection with any damage to the Premises or the Building by fire
or other casualty if Tenant shall be legally liable in such respect.

Section 13.5    This Lease shall be considered an express agreement governing
any case of damage to or destruction of the Building or any part thereof by fire
or other casualty, and Section 227 of the Real Property Law of the State of New
York providing for such a contingency in the absence of express agreement and
any other law of like import now or hereafter in force, shall have no
application in such case.

ARTICLE 14

EMINENT DOMAIN

Section 14.1    If the whole of the Building or the Premises is acquired or
condemned for any public or quasi-public use or purpose, this Lease and the Term
shall end as of the date of the vesting of title with the same effect as if said
date were the Fixed Expiration Date. If only a part of the Building or the Land
and not the entire Premises is so acquired or condemned then, (1) except as
hereinafter provided in this Section 14.1, this Lease and the Term shall
continue in effect but, if a part of the Premises is included in the part of the
Building or the Land so acquired or condemned, from and after the date of the
vesting of title, the Fixed Rent and the Additional Rent payable pursuant to
Articles 3 and 4 shall be reduced in the proportion which the area of the part
of the Premises so acquired or condemned bears to the total area of the Premises
immediately prior to such acquisition or condemnation; (2) whether or not the
Premises are affected thereby, Landlord, at Landlord’s option, may give to
Tenant, within sixty (60) days next following the date upon which Landlord
receives notice of vesting of title, a thirty (30) day notice of termination of
this Lease; and (3) if the part of the Building or the Land so acquired or
condemned contains more than twenty (20%) percent of the total area of the
Premises immediately prior to such acquisition or condemnation and the remaining
area of the Premises shall not be reasonably sufficient for Tenant to continue
feasible operation of its business, or if, by reason of such acquisition or
condemnation, Tenant no longer has access to the Premises, Tenant, at Tenant’s
option, may give to Landlord, within sixty (60) days next following the date
upon which Tenant receives notice of vesting of title, a thirty (30) day notice
of termination of

 

33

--------------------------------------------------------------------------------



Back to Contents

this Lease. If any such thirty (30) day notice of termination is given, by
Landlord or Tenant, this Lease and the Term shall come to an end and expire upon
the expiration of said thirty (30) days with the same effect as if the date of
expiration of said thirty (30) days were the Fixed Expiration Date. If a part of
the Premises is so acquired or condemned and this Lease and the Term are not
terminated pursuant to the foregoing provisions of this Section 14.1, Landlord,
at Landlord’s cost and expense, shall restore that part of the Premises not so
acquired or condemned to a self-contained rental unit, exclusive of Tenant’s
Alterations, leasehold improvements and Tenant’s Property. In the event of any
termination of this Lease and the Term pursuant to the provisions of this
Section 14.1, the Fixed Rent shall be apportioned as of the date of sooner
termination and any prepaid portion of the Fixed Rent or Additional Rent payable
pursuant to Articles 3 and 4 for any period after such date shall be refunded by
Landlord to Tenant.

Section 14.2    In the event of any such acquisition or condemnation of all or
any part of the Real Property, Landlord shall be entitled to receive the entire
award for any such acquisition or condemnation. Tenant shall have no claim
against Landlord or the condemning authority for the value of any unexpired
portion of the Term and Tenant hereby expressly assigns to Landlord all of its
right in and to any such award. Nothing contained in this Section 14.2 shall be
deemed to prevent Tenant from making a separate claim in any condemnation
proceedings for the value of any Tenant’s Property and Tenant’s Alterations
included in such taking, and for any moving expenses, so long as Landlord’s
award is not reduced thereby.

Section 14.3    If the whole or any part of the Premises is acquired or
condemned temporarily during the Term for any public or quasi-public use or
purpose, the Term shall not be reduced or affected in any way and Tenant shall
continue to pay in full all items of Rental payable by Tenant hereunder without
reduction or abatement, and Tenant shall be entitled to receive for itself any
award or payments for such use; provided, however, that if the acquisition or
condemnation is for a period extending beyond the Term, such award or payment
shall be apportioned between Landlord and Tenant as of the Expiration Date;
provided, however, that the amount of any award or payment allowed or retained
for restoration of the Premises shall remain the property of Landlord if this
Lease expires prior to the restoration of the Premises.

ARTICLE 15

ASSIGNMENT, SUBLETTING, MORTGAGE, ETC.

Section 15.1    Tenant shall not, whether voluntarily, involuntarily, or by
operation of law or otherwise (a) assign or otherwise transfer this Lease other
than to an Affiliate of Tenant, or offer or advertise to do so, (b) sublet the
Premises or any part thereof, or offer or advertise to do so, or allow the same
to be used, occupied or utilized by anyone other than Tenant, or (c) mortgage,
pledge, encumber or otherwise hypothecate this Lease or the Premises or any part
thereof in any manner whatsoever, without in each instance obtaining the prior
consent of Landlord.

Section 15.2    If and so long as Tenant is a corporation or a partnership, the
following shall be deemed to be an assignment of this Lease under Section 15.1
prohibited by said Section unless Tenant obtains the prior consent of Landlord:
one or more sales or transfers of stock or

 

34

--------------------------------------------------------------------------------



Back to Contents

partnership interests, voluntarily, involuntarily, by operation of law or
otherwise, or the issuance of new stock or partnership interests, by which an
aggregate of more than 50% of Tenant’s stock or partnership interests shall be
vested in a party or parties who are not stockholders or partners as of the date
hereof. This Section shall not apply to transactions with a corporation, limited
liability company or partnership into or with which Tenant is merged or
consolidated or to which substantially all of Tenant’s assets are transferred or
to any corporation, limited liability company or partnership (an “Affiliate”)
which controls Tenant or is controlled by Tenant or is under common control with
Tenant if (a) the successor to Tenant has a tangible net worth computed in
accordance with generally accepted accounting principles at least equal to the
greater of (i) the tangible net worth of Tenant immediately prior to such
merger, consolidation or transfer, or (ii) the tangible net worth on the date of
this Lease of the original Tenant herein named, and (b) proof satisfactory to
Landlord of such tangible net worth is delivered to Landlord at least 10 days
prior to the effective date of any such transaction. The provisions of this
Section shall not apply to any corporation all the outstanding voting stock of
which is listed on a national securities exchange (as defined in the Securities
Exchange Act of 1934, as amended) or is traded in the over-the-counter market
with quotations reported by the National Association of Securities Dealers
through its automated system for reporting quotations. The term “control” as
used in this Lease (i) in the case of a corporation shall mean ownership of more
than fifty (50%) percent of the outstanding voting common capital stock of that
corporation, (ii) in the case of a general or limited liability partnership,
shall mean more than fifty (50%) percent of the general partnership or
membership interest of the partnership, (iii) in the case of a limited
partnership, shall mean more than fifty (50%) percent of the general partnership
interests of such limited partnership, and (iv) in the case of a limited
liability company, shall mean more than fifty (50%) percent of the membership
interests of such limited liability company.

Section 15.3    If this Lease is assigned, whether or not in violation of the
provisions of this Lease, Landlord may collect rent from the assignee. If the
Premises or any part thereof are sublet or used or occupied by anybody other
than Tenant, whether or not in violation of this Lease, Landlord may, after
default by Tenant, and expiration of Tenant’s time to cure such default, collect
rent from the subtenant or occupant. In either event, Landlord may apply the net
amount collected to the Fixed Rent and Additional Rent herein reserved, but no
such assignment, subletting, occupancy or collection shall be deemed a waiver of
any of the provisions of Section 15.1, or the acceptance of the assignee,
subtenant or occupant as tenant, or a release of Tenant from the performance by
Tenant of Tenant’s obligations under this Lease. The consent by Landlord to
assignment, mortgaging, subletting or use or occupancy by others shall not in
any way be considered to relieve Tenant from obtaining the consent of Landlord
to any other or further assignment, mortgaging, subletting or use or occupancy
by others not expressly permitted by this Article. References in this Lease to
use or occupancy by others (that is, anyone other than Tenant) shall not be
construed as limited to subtenants and those claiming under or through
subtenants but as including also licensees and others claiming under or through
Tenant, immediately or remotely.

Section 15.4    Any assignment or transfer, whether made with Landlord’s consent
pursuant to Section 15.1 or without the requirement of Landlord’s consent
pursuant to Section 15.2, shall be made only if, and shall not be effective
until, the assignee shall execute, acknowledge and deliver to Landlord an
agreement in form and substance reasonably

 

35

--------------------------------------------------------------------------------



Back to Contents

satisfactory to Landlord whereby the assignee shall assume the obligations of
this Lease on the part of Tenant to be performed or observed and whereby the
assignee shall agree that the provisions in Section 15.1 shall, notwithstanding
such assignment or transfer, continue to be binding upon it in respect of all
future assignments and transfers. Notwithstanding any assignment or transfer,
whether or not in violation of the provisions of this Lease, and notwithstanding
the acceptance of the Fixed Rent or Additional Rent by Landlord from an
assignee, transferee, or any other party, the original named Tenant shall remain
fully liable for the payment of the Fixed Rent and Additional Rent and for the
other obligations of this Lease on the part of Tenant to be performed or
observed.

Section 15.5    The liability of Tenant and any immediate or remote successor in
interest of Tenant and the due performance of the obligations of this Lease on
Tenant’s part to be performed or observed shall not be discharged, released or
impaired in any respect by any agreement or stipulation made by Landlord with
the then Tenant extending the time of, or modifying any of the obligations of,
this Lease, or by any waiver or failure of Landlord to enforce any of the
obligations of this Lease.

Section 15.6    Neither the listing of any name other than that of Tenant,
whether on the door of the Premises or on any directory, or otherwise, nor the
acceptance by Landlord of any check not drawn by Tenant in payment of Fixed Rent
or Additional Charges, shall operate to vest any right or interest in this Lease
or in the Premises, nor shall it be deemed to be the consent of Landlord to any
assignment or transfer of this Lease or to any sublease of the Premises or to
the use or occupancy thereof by others.

Section 15.7    Except as specifically provided to the contrary in this Article
15, if Tenant shall at any time or times during the Term desire to assign this
Lease or sublet all or any part of the Premises, Tenant shall give notice
thereof to Landlord, which notice shall be accompanied by (a) a conformed or
photostatic copy of the proposed assignment or sublease, the effective or
commencement date of which shall be at least 60 days after the giving of such
notice, (b) a statement setting forth in reasonable detail the identity of the
proposed assignee or subtenant, the nature of its business and its proposed use
of the Premises, and (c) current financial information with respect to the
proposed assignee or subtenant, including, without limitation, its most recent
financial report. Such notice shall be deemed an offer from Tenant to Landlord
whereby Landlord (or Landlord’s designee) may, at its option, (i) sublease such
space from Tenant upon the terms and conditions hereinafter set forth or (ii)
terminate this Lease (if the proposed transaction is an assignment or a sublease
of all or substantially all of the Premises). Said options may be exercised by
Landlord by notice to Tenant at any time within 60 days after such notice has
been given by Tenant to Landlord; and during such 60-day period Tenant shall not
assign this Lease or sublet such space to any person.

Section 15.8    If Landlord exercises its option to terminate this Lease in the
case where Tenant desires either to assign this Lease or sublet all or
substantially all of the Premises, then this Lease shall end and expire on the
date that such assignment or sublet was to be effective or commence, as the case
may be, and the Fixed Rent and Additional Rent shall be paid and apportioned to
such date.

 

36

--------------------------------------------------------------------------------



Back to Contents

Section 15.9    If Landlord exercises its option to sublet the Premises which
Tenant desires to sublet, such sublease to Landlord or its designee (as
subtenant) shall be at the rentals set forth in the proposed sublease, and shall
be for the same term as that of the proposed subletting, and:

(A)    the sublease shall be expressly subject to all of the covenants,
agreements, terms, provisions and conditions of this Lease except such as are
irrelevant or inapplicable, and except as otherwise expressly set forth to the
contrary in this Section;

(B)    such sublease shall be upon the same terms and conditions as those
contained in the proposed sublease, (i) except such as are irrelevant or
inapplicable and except as expressly set forth to the contrary in this Section
and (ii) except that such sublease shall contain provisions analogous to Section
15.16, obligating the sublessee to share net assignment or sub-subletting
profits with Tenant and such assignment or sub-subletting profits shall be
further shared with Landlord pursuant to Section 15.16;

(C)    such sublease shall give the sublessee the unqualified and unrestricted
right, without Tenant’s permission, to assign such sublease or any interest
therein and/or to further sublet the Premises or any part or parts thereof and
to make any and all changes, alterations, and improvements in the Premises;

(D)    such sublease shall provide that any assignee or further subtenant of
Landlord or its designee may, at the election of Landlord, be permitted to make
alterations, decorations and installations in such space or any part thereof and
shall also provide in substance that (i) any such alterations, decorations and
installations in such space therein made by any assignee or subtenant of
Landlord or its designee may be removed, in whole or in part, by such assignee
or subtenant, at its option, prior to or upon the expiration or other
termination of such sublease provided that such assignee or subtenant, at its
expense, shall repair any damage and injury to such space or sublet caused by
such removal and (ii) if such sublease is for a term ending more than one year
prior to the end of the Term, such assignee or subtenant shall, at Tenant’s
option, restore such space substantially to the condition thereof prior to such
alterations and installations, to the extent such alterations and installations
are not consented to by Tenant and would not have been permitted without such
consent under the terms of Tenant’s proposed sublease; and

(E)    such sublease shall provide that (i) the parties to such sublease
expressly negate any intention that any estate created under such sublease be
merged with any other estate held by either of said parties, (ii) any assignment
or further subletting by Landlord or its designee (as the sublessor) may be for
any purpose or purposes that Landlord, in Landlord’s uncontrolled discretion,
shall deem suitable or appropriate, and (iii) at the expiration of the term of
such sublease, Tenant will accept the space covered by such sublease in its then
existing condition, subject to the obligations of the subtenant to make such
repairs thereto as may be necessary to preserve the premises demised by such
sublease in good order and condition, ordinary wear and tear and damage by fire
or other casualty excepted.

Section 15.10 If Landlord does not exercise its options pursuant to Section 15.7
to so sublet the Premises or terminate this Lease and providing that Tenant is
not in default of any of

 

37

--------------------------------------------------------------------------------



Back to Contents

Tenant’s obligations under this Lease, Landlord’s consent (which shall be in
form reasonably satisfactory to Landlord) to the proposed assignment or sublease
shall not be unreasonably withheld or delayed, provided and upon condition that:

(A)    Tenant shall have complied with the provisions of Section 15.7 and
Landlord shall not have exercised any of its options under said Section 15.7
within the time permitted therefor;

(B)    in Landlord’s judgment the proposed assignee or subtenant is engaged in a
business and the Premises will be used in a manner which (i) is in keeping with
the then standards of the Building, (ii) is limited to the use expressly
permitted under Section 5.1, or any other office, laboratory or similar use
which complies with Legal Requirements and insurance requirements and otherwise
with the provisions of this Lease, and (iii) will not violate any negative
covenant as to use contained in any other lease of space in the Project;

(C)    the proposed assignee or subtenant is a reputable person of good
character and with sufficient financial worth considering the responsibility
involved, and Landlord has been furnished with reasonable proof thereof;

(D)    neither (i) the proposed assignee or sublessee nor (ii) any person which,
directly or indirectly, controls, is controlled by, or is under common control
with, the proposed assignee or sublessee or any person who controls the proposed
assignee or sublessee, is then an occupant of any part of the Project, unless
Landlord does not have available and will not have available within a reasonable
period of time, space which is similar in size, condition and contiguity to that
which is proposed to be sublet or assigned;

(E)    the proposed assignee or sublessee is not a person with whom Landlord is
then negotiating or in the prior three-month period was negotiating to lease
space in the Project;

(F)    the form of the proposed sublease shall be in form reasonably
satisfactory to Landlord and shall comply with the applicable provisions of this
Article; and

(G)    the consent of any Mortgagee whose Mortgage requires the consent of the
Mortgagee shall have been obtained.

Section 15.11 Tenant shall reimburse Landlord on demand for any reasonable costs
that may be incurred by Landlord in connection with any proposed assignment or
sublease, whether consented to by Landlord or not, including, without
limitation, the costs of making investigations as to the acceptability of the
proposed assignee or subtenant, and legal costs incurred in connection with the
granting of any requested consent.

Section 15.12 The amount of the aggregate rent per rentable square foot to be
paid by a proposed subtenant under a proposed sublease shall not be less than
the then current market rent per rentable square foot for the Premises as though
the Premises were vacant. The rental and other terms and conditions of any
actual sublease shall be the same as those contained in the proposed sublease
furnished to Landlord pursuant to Section 15.7. Tenant shall not (a) advertise
or publicize in any way the availability of the Premises without prior notice to
and approval by

 

38

--------------------------------------------------------------------------------



Back to Contents

Landlord, or (b) advertise the Premises for subletting, whether through a
broker, agent, representative or otherwise at a rental rate less than the Fixed
Rent and Additional Rent at which Landlord is then offering to lease comparable
space in the Project.

Section 15.13 Except for any subletting by Tenant to Landlord or its designee
pursuant to the provisions of this Article, each subletting pursuant to this
Article shall be subject to all of the covenants, agreements, terms, provisions
and conditions contained in this Lease. Notwithstanding any such subletting to
Landlord or any such subletting to any other subtenant and/or acceptance of rent
or additional rent by Landlord from any subtenant, Tenant shall and will remain
fully liable for the payment of the Fixed Rent and Additional Rent due and to
become due hereunder and, subject to Section 15.9(f), for the performance of all
the covenants, agreements, terms, provisions and conditions contained in this
Lease on the part of Tenant to be performed and all acts and omissions of any
licensee or subtenant or anyone claiming under or through any subtenant which
shall be in violation of any of the obligations of this Lease, and any such
violation shall be deemed to be a violation by Tenant. Tenant further agrees
that notwithstanding any such subletting, no other and further subletting of the
Premises by Tenant or any person claiming through or under Tenant (except as
provided in Section 15.9) shall or will be made except upon compliance with and
subject to the provisions of this Article. Whether or not Landlord declines to
give its consent to any proposed assignment or sublease, or if Landlord shall
exercise any of its options under Section 15.7, Tenant shall indemnify, defend
and hold harmless Landlord against and from any and all loss, liability,
damages, costs and expenses (including reasonable counsel fees) resulting from
any claims that may be made against Landlord by the proposed assignee or
sublessee or by any brokers or any other persons claiming a commission or
similar compensation in connection with the proposed assignment or sublease.

Section 15.14 If (a) Landlord fails to exercise all of its options under Section
15.7 and Landlord consents to a proposed assignment or sublease, and (b) Tenant
fails to execute and deliver the assignment or sublease to which Landlord
consented within 90 days after the giving of such consent, then Tenant shall
again comply with all of the provisions and conditions of Section 15.7 before
assigning this Lease or subletting all or any part of the Premises.

Section 15.15 With respect to each and every sublease or subletting authorized
by Landlord under the provisions of this Lease, it is further agreed that:

(A)    no subletting shall be for a term ending later than one day prior to the
expiration date of this Lease;

(B)    no sublease shall be valid, and no subtenant shall take possession of the
Premises or any part thereof, until an executed counterpart of such sublease has
been delivered to Landlord; and

(C)    each sublease shall provide that it is subject and subordinate to this
Lease and to the matters to which this Lease is or shall be subordinate, and
that in the event of termination, reentry or dispossess by Landlord under this
Lease Landlord may, at its option, take over all of the right, title and
interest of Tenant, as sublessor, under such sublease, and such subtenant shall,
at Landlord’s option, attorn to Landlord pursuant to the then executory
provisions of such sublease, except that Landlord shall not (i) be liable for
any previous act or

 

39

--------------------------------------------------------------------------------



Back to Contents

omission of Tenant under such sublease, (ii) be subject to any offset which
theretofore accrued to such subtenant against Tenant, or (iii) be bound by any
previous modification of such sublease or by any previous prepayment of more
than one month’s rent.

(D)    If (i) a subtenant of Tenant, under a sublease for which Landlord’s
consent is required hereunder and has been obtained, has a minimum net worth
calculated in accordance with generally accepted accounting principles equal to
at least six times the aggregate of the annual fixed rent, operating payments
and tax payments provided for in such sublease (ii) such sublease (A) has a term
of five (5) years or more, (B) provides for the demise of at least 50% of the
rentable area of the Premises and (C) provides on a per rentable square foot
basis for a fixed rental and additional rent equal to or greater than the Fixed
Rent and Additional Charges provided for in this Lease (or which provides for
the escalation of such subtenant’s rental to such level at such time as it seeks
to invoke the protections of this Section), and (iii) Landlord shall be
reimbursed for its reasonable out-of-pocket costs in connection therewith
(including, without limitation, reasonable legal fees), then Landlord shall
execute and deliver to such subtenant, at the time such sublease is made, a
non-disturbance agreement in form reasonably satisfactory to Landlord,
confirming Landlord’s agreement hereunder to recognize such subtenant as the
direct tenant of Landlord upon the termination of this Lease by reason of a
default by Tenant, provided that at the time of the termination of this Lease
(x) no default exists under the subtenant’s sublease which would then permit the
landlord thereunder to terminate the sublease or to exercise any dispossess
remedy provided for therein and (y) the subtenant will deliver to Landlord an
instrument confirming the agreement of the subtenant to attorn to Landlord and
to recognize Landlord as such subtenant’s landlord under the sublease, which
instrument shall provide that neither Landlord nor anyone claiming by, through
or under Landlord, shall be:

(1)    liable for any act or omission of any prior landlord (including the
then-defaulting landlord),

(2)    subject to any offsets or defenses which the subtenant may have against
any prior landlord (including the then-defaulting landlord),

(3)    bound by any payment of rent which the subtenant might have made for more
than one (1) month in advance of the due date of any corresponding rental
obligation under this Lease to any prior landlord (including the then-defaulting
landlord),

(4)    liable for any security deposited by such subtenant which has not been
transferred as such to Landlord,

(5)    bound by any covenant to undertake or complete any construction of the
premises demised by said sublease,

(6)    bound by any obligation to make any payment to the subtenant, except for
services, repairs, maintenance and restoration provided for under the sublease
to be performed after the date of such termination of this Lease to the extent
Landlord would be obligated to perform the same under this Lease, or

 

40

--------------------------------------------------------------------------------



Back to Contents

(7)    bound by any modification of the sublease to which Landlord shall have
not consented in writing.

Section 15.16 If Landlord gives its consent to any assignment of this Lease or
to any sublease, Tenant shall, in consideration therefor, pay to Landlord, as
Additional Rent one half of:

(A)    in the case of an assignment, an amount equal to all sums and other
considerations paid to Tenant by the assignee for or by reason of such
assignment (including, without limitation, sums paid for the sale of Tenant’s
fixtures, leasehold improvements, equipment, furniture, furnishings or other
personal property, less the then net unamortized or undepreciated cost thereof
determined on the basis of Tenant’s federal income tax returns), but excluding
sums, not exceeding the fair market value, paid for the sale of Tenant’s
laboratory or other similar technical or movable equipment (the sums payable
under this subsection (A) shall be paid to Landlord as and when paid by the
subtenant to Tenant); and

(B)    in the case of a sublease, (i) any rents, additional charges or other
consideration payable under the sublease to Tenant by the subtenant which is in
excess of the Fixed Rent and Additional Rent accruing during the term of the
sublease in respect of the subleased space (at the rate per square foot payable
by Tenant hereunder) pursuant to the terms hereof (including, without
limitation, sums paid for the sale or rental of Tenant’s fixtures, leasehold
improvements, equipment, furniture, furnishings or other personal property,
less, in the case of the sale thereof, the then net unamortized or undepreciated
cost thereof determined on the basis of Tenant’s federal income tax returns,
which net unamortized or undepreciated cost shall be deducted from the sums paid
in connection with such sale in equal monthly installments over the balance of
the term of the sublease) , but excluding sums, not exceeding the fair market
value, paid for the sale of Tenant’s laboratory or other similar technical or
movable equipment, minus (ii) Tenant’s reasonable out-of-pocket costs of
effectuating such sublease (including, without limitation, brokerage fees,
attorneys’ fees and the cost of alterations performed for the subtenant), which
costs shall be amortized and deducted in equal monthly installments over the
balance of the term of the sublease. The sums payable under this subsection (B)
shall be paid to Landlord as and when paid by the subtenant to Tenant.

ARTICLE 16

ACCESS TO PREMISES

Section 16.1    (A)    Tenant shall permit Landlord, Landlord’s agents and
public utilities servicing the Building to erect, use and maintain concealed
ducts, pipes and conduits in and through the Premises. Landlord or Landlord’s
agents shall have the right to enter the Premises at all reasonable times upon
(except in case of emergency) reasonable prior notice, which notice may be oral,
to examine the same, to perform audits or inspections for Hazardous Materials,
to show the same to prospective purchasers, Mortgagees or lessees of the
Building or space therein, or to make such repairs, alterations, improvements or
additions (i) as Landlord may deem necessary or desirable to the Premises or to
any other portion of the Building, or (ii) which Landlord may elect to perform
at least ten (10) days after notice (except in an emergency when no notice shall
be required) following Tenant’s failure to make repairs or

 

41

--------------------------------------------------------------------------------



Back to Contents

perform any work which Tenant is obligated to make or perform under this Lease,
or (iii) for the purpose of complying with Requirements, and Landlord shall be
allowed to take all material into and upon the Premises that may be required
therefor without the same constituting an eviction or constructive eviction of
Tenant in whole or in part and the Fixed Rent (and any other item of Rental)
shall in no respect abate or be reduced by reason of said repairs, alterations,
improvements or additions, wherever located, or while the same are being made,
by reason of loss or interruption of business of Tenant, or otherwise. Landlord
shall promptly repair any damage caused to the Premises by such work,
alterations, improvements or additions. Landlord shall not store materials in
the Premises (except during performance of the work), unless they are confined
to the area in which such alterations, additions and improvements are being
performed. In exercising its rights under this Section 16.1, Landlord shall
attempt to coordinate with Tenant in making any repairs, alterations or
improvements in the Premises and shall use reasonable efforts to minimize
interference with Tenant’s conduct of business in the Premises, provided
Landlord shall not be required to use overtime labor.

(B)    Any work performed or installations made pursuant to this Article 16
shall be made with reasonable diligence and otherwise pursuant to Section 7.3.

(C)    Any pipes, ducts, or conduits installed in or through the Premises
pursuant to this Article 16 shall, if reasonably practicable, either be
concealed behind, beneath or within partitioning, columns, ceilings or floors
located or to be located in the Premises, or completely furred at points
immediately adjacent to partitioning, columns or ceilings located or to be
located in the Premises.

Section 16.2    If Tenant is not present when for any reason entry into the
Premises may be necessary or permissible, Landlord or Landlord’s agents may
enter the same without rendering Landlord or such agents liable therefor (if
during such entry Landlord or Landlord’s agents accord reasonable care to
Tenant’s Property), and without in any manner affecting this Lease.

Section 16.3    Landlord also shall have the right at any time, without the same
constituting an actual or constructive eviction and without incurring any
liability to Tenant therefor, to change the arrangement or location of entrances
or passageways, doors and doorways, and corridors, elevators, stairs, toilets or
other public parts of the Building, provided any such change does not
unreasonably interfere with, or deprive Tenant of access to, the Building or the
Premises; to put so-called “solar film” or other energy-saving installations on
the inside and outside of the windows; and to change the name, number or
designation by which the Building and/or the Project are commonly known. All
parts (except surfaces facing the interior of the Premises) of all walls,
windows and doors bounding the Premises (including exterior Building walls,
exterior core corridor walls, exterior doors and entrances), all space in or
adjacent to the Premises used for shafts, stacks, stairways, chutes, pipes,
conduits, ducts, fan rooms, heating, air cooling, plumbing and other mechanical
facilities, service closets and other Building facilities are not part of the
Premises, and Landlord shall have the use thereof, as well as access thereto
through the Premises for the purposes of inspection, operation, maintenance,
alteration and repair.

 

42

--------------------------------------------------------------------------------



Back to Contents

Section 16.4    Tenant agrees to permit Emisphere’s IT telecom personnel access
during business hours, upon telephonic notice, to the satellite closets located
in the Space A Premises until such time as Emisphere has surrendered the Space C
Premises.

ARTICLE 17

CERTIFICATE OF OCCUPANCY

Section 17.1    Tenant shall not at any time use or occupy the Premises in
violation of the certificate of occupancy at such time issued for the Premises
or for the Building. Without limiting the generality of the foregoing, if the
certificate of occupancy for the Premises or the Building limits the total
number of persons permitted to occupy the floor of the Building on which the
Premises is located, then Tenant shall be entitled to use the Premises to
accommodate a proportionate share of the total number of persons permitted by
the certificate of occupancy to occupy the floor of the Building on which the
Premises is located, based upon the ratio that the rentable square footage of
the Premises bears to the total rentable square footage on such floor of the
Building. In the event that any Government Authority hereafter contends or
declares by notice, violation, order or in any other manner whatsoever that the
Premises are used for a purpose that is a violation of such certificate of
occupancy, Tenant shall, upon three (3) Business Days’ written notice from
Landlord or any Government Authority, immediately discontinue such use of the
Premises; provided, however, that nothing herein shall prevent Tenant from
contesting such violation pursuant to and in accordance with the provisions of
Section 9.5.

ARTICLE 18

DEFAULT

Section 18.1    Each of the following events shall be an “Event of Default”
under this Lease:

(A)    if Tenant shall on any occasion default in the payment when due of any
installment of Fixed Rent or in the payment when due of any other item of Rental
and such default shall continue for five (5) Business Days after Landlord shall
have given Tenant written notice of such default; or

(B)    if Tenant shall fail more than three (3) times in any period of twelve
consecutive months to make a payment when due of any Rental, and Landlord shall
have given Tenant notice of such default after three such occurrences; or

(C)    omitted; or

(D)    if the Premises shall become vacant or abandoned; or

 

43

--------------------------------------------------------------------------------



Back to Contents

(E)    if Tenant’s interest in this Lease shall devolve upon or pass to any
person, whether by operation of law or otherwise, except as expressly permitted
under Article 15 hereof; or

(F)      (1)    if Tenant shall not, or shall be unable to, or shall admit in
writing Tenant’s inability to, as to any obligation, pay Tenant’s debts as they
become due; or

(2)    if Tenant shall commence or institute any case, proceeding or other
action (a) seeking relief on Tenant’s behalf as debtor, or to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to Tenant or Tenant’s debts under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, or (b) seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property; or

(3)    if Tenant shall make a general assignment for the benefit of creditors;
or

(4)    if any case, proceeding or other action shall be commenced or instituted
against Tenant (a) seeking to have an order for relief entered against Tenant as
debtor or to adjudicate Tenant a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to Tenant or Tenant’s debts under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, or (b) seeking
appointment of a receiver, trustee, custodian or other similar official for
Tenant or for all or any substantial part of Tenant’s property, which either (i)
results in any such entry of an order for relief, adjudication of bankruptcy or
insolvency or such an appointment or the issuance or entry of any other order
having a similar effect or (ii) remains undismissed for a period of ninety (90)
days; or

(5)    if any case, proceeding or other action shall be commenced or instituted
against Tenant seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of Tenant’s property
which results in the entry of an order for any such relief which is not vacated,
discharged, stayed or bonded pending appeal within ninety (90) days from the
entry thereof; or

(6)    if Tenant shall take any action in furtherance of, or indicating Tenant’s
consent to, approval of, or acquiescence in, any of the acts set forth in
clauses (2), (3), (4) or (5) above; or

(7)   if a trustee, receiver or other custodian shall be appointed for any
substantial part of the assets of Tenant which appointment is not vacated or
effectively stayed within ninety (90) days; or

(G)    if Tenant shall default in the observance or performance of any other
term, covenant or condition of this Lease on Tenant’s part to be observed or
performed and Tenant shall fail to remedy such default within 30 days after
notice by Landlord to Tenant of such

 

44

--------------------------------------------------------------------------------



Back to Contents

default, or if such default is of such a nature that it cannot with due
diligence be completely remedied within said period of 30 days and the
continuation of which for the period required for cure will not subject Landlord
to the risk of criminal liability or termination of any Superior Lease or
foreclosure of any Mortgage, if Tenant shall not, (i) within said 30 day period
advise Landlord of Tenant’s intention duly to institute all steps necessary to
remedy such situation, (ii) duly institute within said 30 day period, and
thereafter diligently and continuously prosecute to completion all steps
necessary to remedy the same and (iii) complete such remedy within such time
after the date of the giving of said notice by Landlord as shall reasonably be
necessary.

Section 18.2    If an Event of Default shall occur, Landlord may, at any time
thereafter, at Landlord’s option, give written notice to Tenant stating that
this Lease and the Term shall expire and terminate on the date specified in such
notice, which date shall not be less than three (3) days after the giving of
such notice, whereupon this Lease and the Term and all rights of Tenant under
this Lease shall automatically expire and terminate as if the date specified in
the notice given pursuant to this Section 18.2 were the Fixed Expiration Date
and Tenant immediately shall quit and surrender the Premises, but Tenant shall
remain liable for damages as provided herein or pursuant to law. Anything
contained herein to the contrary notwithstanding, if such termination shall be
stayed by order of any court having jurisdiction over any proceeding described
in Section 18.1(F), or by federal or state statute, then, following the
expiration of any such stay, or if the trustee appointed in any such proceeding,
Tenant or Tenant as debtor-in-possession fails to assume Tenant’s obligations
under this Lease within the period prescribed therefor by law or within one
hundred twenty (120) days after entry of the order for relief or as may be
allowed by the court, or if said trustee, Tenant or Tenant as
debtor-in-possession shall fail to provide adequate protection of Landlord’s
right, title and interest in and to the Premises or adequate assurance of the
complete and continuous future performance of Tenant’s obligations under this
Lease, Landlord, to the extent permitted by law or by leave of the court having
jurisdiction over such proceeding, shall have the right, at its election, to
terminate this Lease on three (3) days’ notice to Tenant, Tenant as
debtor-in-possession or said trustee and upon the expiration of said three (3)
day period this Lease shall cease and expire as aforesaid and Tenant, Tenant as
debtor-in-possession or said trustee shall immediately quit and surrender the
Premises as aforesaid.

Section 18.3    If, at any time, (i) Tenant shall consist of two (2) or more
persons, or (ii) Tenant’s obligations under this Lease shall have been
guaranteed by any person other than Tenant, or (iii) Tenant’s interest in this
Lease has been assigned, the word “Tenant” as used in Section 18.1(F), shall be
deemed to mean any one or more of the persons primarily or secondarily liable
for Tenant’s obligations under this Lease. Any monies received by Landlord from
or on behalf of Tenant during the pendency of any proceeding of the types
referred to in Section 18.1(F) shall be deemed paid as compensation for the use
and occupancy of the Premises and the acceptance of any such compensation by
Landlord shall not be deemed an acceptance of Rental or a waiver on the part of
Landlord of any rights under Section 18.2.

 

45

--------------------------------------------------------------------------------



Back to Contents

ARTICLE 19

REMEDIES AND DAMAGES

Section 19.1    (A)    If any Event of Default shall occur, or this Lease and
the Term shall expire and come to an end as provided in Article 18:

(1)    Tenant shall quit and peacefully surrender the Premises to Landlord, and
Landlord and its agents may immediately, or at any time after such Event of
Default or after the date upon which this Lease and the Term shall expire and
come to an end, re-enter the Premises or any part thereof, without notice,
either by summary proceedings, or by any other applicable action or proceeding,
or by force or otherwise (without being liable to indictment, prosecution or
damages therefor), and may repossess the Premises and dispossess Tenant and any
other persons from the Premises by summary proceedings or otherwise and remove
any and all of their property and effects from the Premises (and Tenant shall
remain liable for damages as provided herein or pursuant to law); and

(2)    Landlord, at Landlord’s option, may relet the whole or any part or parts
of the Premises from time to time, either in the name of Landlord or otherwise,
to such tenant or tenants, for such term or terms ending before, on or after the
Fixed Expiration Date, at such rent or rentals and upon such other conditions,
which may include concessions and free rent periods, as Landlord, in Landlord’s
sole discretion, may determine; provided, however, that Landlord shall have no
obligation to relet the Premises or any part thereof and shall in no event be
liable for refusal or failure to relet the Premises or any part thereof, or, in
the event of any such reletting, for refusal or failure to collect any rent due
upon any such reletting, and no such refusal or failure shall operate to relieve
Tenant of any liability under this Lease or otherwise affect any such liability,
and Landlord, at Landlord’s option, may make such Alterations, in and to the
Premises as Landlord, in Landlord’s sole discretion, shall consider advisable or
necessary in connection with any such reletting or proposed reletting, without
relieving Tenant of any liability under this Lease or otherwise affecting any
such liability.

(B)    Tenant hereby waives the service of any notice of intention to re-enter
or to institute legal proceedings to that end that may otherwise be required to
be given under any present or future law. Tenant, on its own behalf and on
behalf of all persons claiming through or under Tenant, including all creditors,
does further hereby waive any and all rights that Tenant and all such persons
might otherwise have under any present or future law to redeem the Premises, or
to re-enter or repossess the Premises, or to restore the operation of this
Lease, after (a) Tenant shall have been dispossessed by a judgment or by warrant
of any court or judge, or (b) any re-entry by Landlord, or (c) any expiration or
termination of this Lease and the Term, whether such dispossess, re-entry,
expiration or termination is by operation of law or pursuant to the provisions
of this Lease. The words “re-entry”, “re-enter” and “re-entered” as used in this
Lease shall not be deemed to be restricted to their technical legal meanings. In
the event of a breach or threatened breach by Tenant, or any persons claiming
through or under Tenant, of any term, covenant or condition of this Lease,
Landlord shall have the right to enjoin such breach and the right to invoke any
other remedy allowed by law or in equity as if re-entry, summary proceedings and
other special remedies were not provided in this Lease for such breach. The

 

46

--------------------------------------------------------------------------------



Back to Contents

right to invoke the remedies hereinbefore set forth are cumulative and shall not
preclude Landlord from invoking any other remedy allowed at law or in equity.

Section 19.2    (A)    If this Lease and the Term shall expire and come to an
end as provided in Article 18, or by or under any summary proceeding or any
other action or proceeding, or if Landlord shall re-enter the Premises as
provided in Section 19.1, or by or under any summary proceeding or any other
action or proceeding, then, in any of said events:

(1)    Tenant shall pay to Landlord all Fixed Rent, all Additional Rent
(including Additional Rent payable pursuant to Articles 3 and 4) and other items
of Rental payable under this Lease by Tenant to Landlord to the date upon which
this Lease and the Term shall have expired and come to an end or to the date of
re-entry upon the Premises by Landlord, as the case may be;

(2)    Tenant also shall be liable for and shall pay to Landlord, as damages,
any deficiency (“Deficiency”) between the Rental for the period which otherwise
would have constituted the unexpired portion of the Term and the net amount, if
any, of rents collected under any reletting effected pursuant to the provisions
of Section 19.1(A)(2) for any part of such period (after first deducting from
the rents collected under any such reletting all of Landlord’s expenses in
connection with the termination of this Lease, Landlord’s reentry upon the
Premises and such reletting including, but not limited to, all repossession
costs, brokerage commissions, attorneys’ fees and disbursements, alteration
costs and other expenses of preparing the Premises for such reletting); any such
Deficiency shall be paid in monthly installments by Tenant on the days specified
in this Lease for payment of installments of Fixed Rent; Landlord shall be
entitled to recover from Tenant each monthly Deficiency as the same shall arise,
and no suit to collect the amount of the Deficiency for any month shall
prejudice Landlord’s right to collect the Deficiency for any subsequent month by
a similar proceeding; and

(3)    whether or not Landlord shall have collected any monthly Deficiency as
aforesaid, Landlord shall be entitled to recover from Tenant, and Tenant shall
pay to Landlord, on demand, in lieu of any further Deficiency as and for
liquidated and agreed final damages, a sum equal to the amount by which the
unpaid Rental for the period which otherwise would have constituted the
unexpired portion of the Term exceeds the then fair and reasonable rental value
of the Premises for the same period, both discounted to present worth at four
(4%) percent per annum less than the Base Rate; if, before presentation of proof
of such liquidated damages to any court, commission or tribunal, the Premises,
or any part thereof, are relet by Landlord for the period which otherwise would
have constituted the unexpired portion of the Term, or any part thereof, the
amount of rent reserved upon such reletting shall be deemed, prima facie, to be
the fair and reasonable rental value for the part or the whole of the Premises
so relet during the term of the reletting.

(B)    If the Premises, or any part thereof, shall be relet together with other
space in the Building, the rents collected or reserved under any such reletting
and the expenses of any such reletting shall be equitably apportioned for the
purposes of this Section 19.2. Tenant shall in no event be entitled to any rents
collected or payable under any reletting (except as a credit against amounts
owing to Landlord as set forth above), whether or not such rents exceed the

 

47

--------------------------------------------------------------------------------



Back to Contents

Fixed Rent reserved in this Lease. Solely for the purposes of this Article 19,
the phrase “Additional Rent payable pursuant to Articles 3 and 4” as used in
Section 19.2(A) shall mean the Additional Rent payable pursuant to Articles 3
and 4 in effect immediately prior to the Expiration Date, or the date of
re-entry upon the Premises by Landlord, as the case may be. Nothing contained in
Article 18 or this Article 19 shall be deemed to limit or preclude the recovery
by Landlord from Tenant of the maximum amount allowed to be obtained as damages
by any statute or rule of law, or of any sums or damages to which Landlord may
be entitled in addition to the damages set forth in this Section 19.2.

ARTICLE 20

FEES AND EXPENSES

Section 20.1    If (i) Tenant shall default under this Lease, or (ii) Tenant
does or permits any act or thing upon the Premises, not expressly permitted
under this Lease, that would cause Landlord to be in default under any Superior
Lease or Mortgage and Tenant does not cure such act or thing within 15 days (or
such shorter period as Landlord may be permitted pursuant to any Superior Lease
or Mortgage) after notice thereof (or without notice in case of emergency), or
(iii) Tenant fails to comply with its obligations under this Lease and the
preservation of property or the safety of any tenant, occupant or other person
is threatened, Landlord may (1) perform the same for the account of Tenant (but
shall not be obligated to do so), or (2) make any expenditure or incur any
obligation for the payment of money in connection with any obligation owed to
Landlord, including, but not limited to, reasonable attorneys’ fees and
disbursements in instituting, prosecuting or defending any action or proceeding,
and in either case the cost thereof, with interest thereon at the Applicable
Rate, shall be deemed to be Additional Rent hereunder and shall be paid by
Tenant to Landlord within ten (10) days after rendition of any bill or statement
to Tenant therefor. In addition, Tenant shall pay Landlord any reasonable
attorneys’ fees and disbursements incurred by Landlord in connection with any
proceeding in which the value for the use and occupancy of the Premises by
Tenant is being determined (but only if such proceeding results from a default
by Tenant under this Lease). In the proof of any losses that Landlord may claim
against Tenant arising out of Tenant’s failure to maintain insurance, Landlord
will not be limited to the amount of the unpaid insurance premium but rather
Landlord will also be entitled to recover the amount of any uninsured loss (to
the extent of any deficiency in the insurance required by the provisions of this
Lease), damages, costs, and expenses of lawsuit (including attorney’s fees)
arising out of damage or destruction occurring during any period for which
Tenant has failed to adequately provide such insurance as required. Any
reservation of a right by Landlord to enter upon the Premises and to make or
perform any repairs, Alterations, or other work in, to or about the Premises,
which, in the first instance, is Tenant’s obligation pursuant to this Lease,
shall not be deemed to: (x) impose any obligation on Landlord to do so, (y)
render Landlord liable to Tenant or any third party for the failure to do so, or
(z) relieve Tenant from any obligation to indemnify Landlord as otherwise
provided elsewhere in the Lease.

Section 20.2    If Tenant shall fail to pay any installment of Fixed Rent,
Additional Rent or any other item of Rental when due, (i) Tenant shall pay to
Landlord, as Additional Rent, on or

 

48

--------------------------------------------------------------------------------



Back to Contents

before the first day of the following month three and one-half ($.035) cents for
each dollar so overdue (but in no event greater than the maximum interest rate
permitted by law) in order to defray Landlord’s administrative and other costs
in connection with such late payment and (ii) Tenant shall pay to Landlord, in
addition to such installment of Fixed Rent, Additional Rent or other item of
Rental, as the case may be, and in addition to the foregoing late charge, and as
Additional Rent, a sum equal to interest at the Applicable Rate on the amount
unpaid, computed from the date such payment was due to and including the date of
payment.

ARTICLE 21

NO REPRESENTATIONS BY LANDLORD

Section 21.1    Landlord and Landlord’s agents have made no representations,
warranties or promises with respect to the Building, the Real Property or the
Premises except as herein expressly set forth, and no rights, easements or
licenses are acquired by Tenant by implication or otherwise except as expressly
set forth herein. Tenant shall accept possession of the Premises in its “as is”
condition on the Commencement Date (including all furniture and equipment owned
by Emisphere Technologies Inc. (“Emisphere”) which is not being removed from the
Premises as more particularly described in Section 40.1), and Landlord shall
have no other obligation to perform any work or make any installations in order
to prepare the Premises for Tenant’s occupancy. The taking of occupancy of the
whole or any part of the Premises by Tenant shall be conclusive evidence, as
against Tenant, that Tenant accepts possession of the same and that the Premises
and the Building were in good and satisfactory condition (excluding latent
defects) at the time such occupancy was so taken and that the Premises were
substantially as shown on Schedule A. All references in this Lease to the
consent or approval of Landlord shall be deemed to mean the written consent or
approval executed by Landlord and no other consent or approval of Landlord shall
be effective for any purpose whatsoever.

ARTICLE 22

END OF TERM

Section 22.1    Upon the expiration or other termination of this Lease, Tenant
shall quit and surrender to Landlord the Premises, vacant, broom clean, in good
order and condition, ordinary wear and tear excepted, and Tenant shall remove
all of Tenant’s Alterations, as may be required pursuant to Article 6. Tenant
shall also remove all of Tenant’s Property and all other personal property and
personal effects of all persons claiming through or under Tenant, and shall pay
the cost of repairing all damage to the Premises and the Real Property
occasioned by such removal. Any Tenant’s Property or other personal property
that remains in the Premises after the termination of this Lease shall be deemed
to have been abandoned and either may be retained by Landlord as its property or
may be disposed of in such manner as Landlord may see fit. If such Tenant’s
Property or other personal property or any part thereof is sold, Landlord may
receive and retain the proceeds of such sale as the property of Landlord. Any
expense incurred by Landlord in removing or disposing of such Tenant’s Property
or other personal property or Alterations required to be removed as provided in
Article 6, as well as the cost of repairing all

 

49

--------------------------------------------------------------------------------



Back to Contents

damage to the Building or the Premises caused by such removal, shall be
reimbursed to Landlord by Tenant, as Additional Rent, on demand.

Section 22.2    If the Expiration Date falls on a day which is not a Business
Day, then Tenant’s obligations under Section 22.1 shall be performed on or prior
to the immediately preceding Business Day.

Section 22.3    Tenant expressly waives, for itself and for any person claiming
through or under Tenant, any rights that Tenant or any such person may have
under the provisions of Section 2201 of the New York Civil Practice Law and
Rules and of any similar or successor law of like import then in force in
connection with any holdover proceedings that Landlord may institute to enforce
the provisions of this Article.

Section 22.4    If the Premises are not surrendered upon the expiration or other
termination of this Lease, Tenant hereby indemnifies Landlord against liability
or expense (including any consequential damages) resulting from delay by Tenant
in so surrendering the Premises, including any claims made by any succeeding
tenant or prospective tenant founded upon such delay and agrees to be liable to
Landlord for (i) any payment or rent concession which Landlord may be required
to make to any tenant obtained by Landlord for all or any part of the Premises
in order to induce such tenant not to terminate its lease by reason of the
holding-over by Tenant and (ii) the loss of the benefit of the bargain if any
such tenant shall terminate its lease by reason of the holding-over by Tenant.

Section 22.5    Tenant’s obligation under this Article shall survive the
expiration or termination of this Lease.

ARTICLE 23

POSSESSION

Section 23.1    (A)    If Landlord shall be unable to deliver possession of the
Premises or any additional space to be included within the Premises on the
specific date (if any) designated in this Lease for the commencement of the Term
or for the inclusion of such space for any reason whatsoever, Landlord shall not
be subject to any liability therefor and the validity of this Lease shall not be
impaired thereby, but the Commencement Date shall be postponed until three (3)
Business Days following notice from Landlord that the Premises or such
additional space are available for occupancy by Tenant. Tenant expressly waives
any other right to rescind this Lease under Section 223-a of the New York Real
Property Law or under any present or future statute of similar import then in
force and further expressly waives the right to recover any damages that may
result from Landlord’s failure to deliver possession of the Premises or such
additional space on the specific date (if any) designated for the commencement
of the Term. Tenant agrees that the provisions of this Article 23 are intended
to constitute “an express provision to the contrary” within the meaning of said
Section 223-a. Tenant expressly acknowledges that the Space A Premises is
currently occupied by Emisphere and that the Commencement Date is conditioned
upon the execution and delivery of an amendment of the lease between Emisphere
and Landlord which will terminate such lease with respect to the Space A
Premises.

 

50

--------------------------------------------------------------------------------



Back to Contents

(B)    (1)    If Landlord has not delivered possession of Space A Premises by
January 1, 2004, Tenant may terminate this Lease and receive a full refund of
all of its Security Deposit and pre-paid Fixed Rent upon five (5) days written
notice to Landlord.

(2)    If Landlord has not delivered possession of Space B Premises by April 1,
2004, Tenant may terminate this Lease with respect to the Space B Premises only
and receive a refund of the pre-paid Fixed Rent allocated to the Space B
Premises upon five (5) days written notice to Landlord.

(3)    If Landlord has not delivered possession of Space C Premises by February
1, 2004, Tenant may terminate this Lease with respect to the Space C Premises
only and receive a refund of the pre-paid Fixed Rent allocated to the Space C
Premises upon five (5) days written notice to Landlord.

(4)    If Landlord has not delivered possession of Space D Premises by May 1,
2004, Tenant may terminate this Lease with respect to the Space D Premises only
and receive a refund of the pre-paid Fixed Rent allocated to the Space D
Premises upon five (5) days written notice to Landlord.

(C)    If Emisphere surrenders the Space C Premises and/or the Space D Premises
prior to the applicable Commencement Date for such spaces as such dates are set
forth in the Reference Page, Landlord shall have the right to deliver one or
both of such spaces to Tenant on not less than five (5) Business Days prior
written notice to Tenant. In the event Landlord delivers such notice(s) to
Tenant, then the Commencement Date for the Space C Premises and/or the Space D
Premises (as applicable) shall be on the day following the expiration of such
five (5) Business Day period.

ARTICLE 24

NO WAIVER

Section 24.1    No act or thing done by Landlord or Landlord’s agents during the
Term shall be deemed an acceptance of a surrender of the Premises, and no
agreement to accept such surrender shall be valid unless in writing signed by
Landlord. No employee of Landlord or of Landlord’s agents shall have any power
to accept the keys to the Premises prior to the termination of this Lease. The
delivery of keys to any employee of Landlord or of Landlord’s agents shall not
operate as a termination of this Lease or a surrender of the Premises. If Tenant
shall at any time desire to have Landlord sublet the Premises for Tenant’s
account, Landlord or Landlord’s agents are authorized to receive the keys for
such purpose without releasing Tenant from any of the obligations under this
Lease, and Tenant hereby relieves Landlord of any liability for loss of or
damage to any of Tenant’s effects in connection with such subletting.

Section 24.2    The failure of Landlord to seek redress for violation of, or to
insist upon the strict performance of, any covenant or condition of this Lease,
or any of the Rules and Regulations, shall not prevent a subsequent act, which
would have originally constituted a violation, from having all of the force and
effect of an original violation. The receipt by

 

51

--------------------------------------------------------------------------------



Back to Contents

Landlord of Fixed Rent, Additional Rent or any other item of Rental with
knowledge of the breach of any covenant of this Lease shall not be deemed a
waiver of such breach. The failure of Landlord to enforce any of the Rules and
Regulations against Tenant or any other tenant in the Building shall not be
deemed a waiver of any such Rules and Regulations. No provision of this Lease
shall be deemed to have been waived by Landlord, unless such waiver shall be in
writing and shall be signed by Landlord. No payment by Tenant or receipt by
Landlord of a lesser amount than the Rental then due and payable shall be deemed
to be other than on account of the earliest item(s) of Rental, or as Landlord
may elect to apply the same, nor shall any endorsement or statement on any check
or any letter accompanying any check or payment be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance due of the Rental or pursue any other
remedy in this Lease provided. This Lease contains the entire agreement between
the parties and all prior negotiations and agreements are merged herein. Any
executory agreement hereafter made shall be ineffective to change, discharge or
effect an abandonment of this Lease in whole or in part unless such executory
agreement is in writing and signed by the party against whom enforcement of the
change, discharge or abandonment is sought.

ARTICLE 25

WAIVER OF TRIAL BY JURY

Section 25.1    Landlord and Tenant shall and they hereby do waive trial by jury
in any action, proceeding or counterclaim brought by either of them against the
other on any matters whatsoever arising out of or in any way connected with this
Lease, the relationship of Landlord and Tenant, Tenant’s use or occupancy of the
Premises, whether during or after the Term, or for the enforcement of any remedy
under any statute, emergency or otherwise. If Landlord shall commence any
summary proceeding against Tenant, Tenant will not interpose any counterclaim of
whatever nature or description in any such proceeding (unless failure to
interpose such counterclaim would preclude Tenant from asserting in a separate
action the claim which is the subject of such counterclaim), and will not seek
to consolidate such proceeding with any other action which may have been or will
be brought in any other court by Tenant or Landlord.

ARTICLE 26

INABILITY TO PERFORM

Section 26.1    This Lease and the obligation of Tenant to pay Rental hereunder
and to perform all of the other covenants and agreements hereunder on the part
of Tenant to be performed shall in no way be affected, impaired or excused
because Landlord is unable to fulfill any of Landlord’s obligations under this
Lease, expressly or implicitly to be performed by Landlord, or because Landlord
is unable to make or is delayed in making any repairs, additions, alterations,
improvements or decorations, or is unable to supply or is delayed in supplying
any services, equipment or fixtures, if Landlord is prevented from or delayed in
so doing by reason of acts of God, casualty, strikes or labor troubles,
accident, governmental preemption in connection with an emergency, Requirements,
conditions of supply and demand which have been or are

 

52

--------------------------------------------------------------------------------



Back to Contents

affected by war or other emergency, or any other cause whatsoever (but not lack
of funds), whether similar or dissimilar to the foregoing, beyond Landlord’s
reasonable control (“Unavoidable Delays”).

ARTICLE 27

BILLS AND NOTICES

Section 27.1    (A)    Except as otherwise expressly provided in this Lease, any
bills, statements, consents, approvals, notices, demands, requests or other
communications given or required to be given under this Lease (“Notice(s)”)
shall be in writing and shall be deemed sufficiently given or rendered if
delivered by hand (against a signed receipt), by a recognized overnight courier
service (with a signed receipt), or if deposited in a securely fastened, postage
prepaid envelope in a depository that is regularly maintained by the U.S. Postal
Service, sent by registered or certified mail (return receipt requested) and in
any case addressed:

 
            if to Tenant (a) at Tenant’s address set forth in this Lease, if
given prior to Tenant’s taking possession of the Premises, or (b) at the
Building, if given subsequent to Tenant’s taking possession of the Premises, or
(c) at any place where Tenant or any agent or employee of Tenant may be found if
given subsequent to Tenant’s vacating, deserting, abandoning or surrendering the
Premises, or

     
            if to Landlord, at Landlord’s address set forth in this Lease, Attn:
Director of Property Management, and with a copy to (i) LCOR Asset Management
L.P., 777 Old Saw Mill River Road, Tarrytown, New York 10591, Attention:
Management Office and (ii) any Mortgagee or Lessor who may have requested the
same, by Notice given in accordance with the provisions of this Article 27, at
the address designated by such Mortgagee or Lessor, or

to such other address(es) as either Landlord or Tenant may designate as its new
address(es) for such purpose by notice given to the other in accordance with the
provisions of this Article 27.

(B)    Notices shall be deemed to have been rendered or given (i) on the
Business Day delivered, if delivered by hand or by recognized overnight courier
service, prior to 5:00 p.m. of such Business Day, or if delivered on a day other
than a Business Day or after 5:00 p.m. on any day, then on the next Business Day
following such delivery, or (ii) two (2) Business Days after the date mailed, if
mailed as provided in Section 27.1(A). Notice given by counsel for either party
on behalf of such party or by the Manager on behalf of Landlord shall be deemed
valid notices if addressed and sent in accordance with the provisions of this
Article 27.

Section 27.2    Notwithstanding the provisions of Section 27.1, Notices
requesting services for Overtime Periods pursuant to Article 28 may be given by
delivery to the Building superintendent or any other person in the Building
designated by Landlord to receive such Notices, and bills may be rendered by
delivering them to the Premises without the necessity of a receipt.

 

53

--------------------------------------------------------------------------------



Back to Contents

ARTICLE 28

SERVICES AND EQUIPMENT

Section 28.1    Landlord shall (subject to Tenant’s reimbursement obligation
pursuant to Article 4):

(A)    Provide passenger elevator service to the Premises 24 hours per day,
seven days per week, 365 days per year. Tenant agrees that Landlord may, at its
election, install elevators with or without operators and may change the same
from time to time.

(B)    Provide one (1) freight elevator serving the Premises on call on a “first
come, first served” basis 24 hours per day, seven days per week, 365 days per
year.

(C)    Maintain and repair the HVAC System installed by Landlord, except for
those repairs which are the obligation of Tenant pursuant to Article 7 of this
Lease. Subject to the provisions of Section 28.1(F) below, the HVAC System will
be operated by Landlord as and for the comfortable occupancy of the Premises
(which shall mean in a temperature range of approximately 68º - 74º) during the
applicable seasons during Operating Hours; provided that Tenant shall draw and
close the draperies or blinds for the windows of the Premises whenever the
ventilation or air-conditioning system is in operation and the position of the
sun so requires and shall, at all times, cooperate fully with Landlord and abide
by all of the Rules and Regulations which Landlord may prescribe for the proper
functioning of the HVAC System. Tenant shall pay Landlord for heat, ventilating
and air-conditioning as Additional Rent, within ten days after Landlord bills
Tenant therefor, which bills shall be rendered not more often than monthly. The
amount of such Additional Rent for a given period of time shall be equal to the
total cost to Landlord of delivering steam and chilled water for the Premises,
which cost shall be determined based upon Landlord’s established mathematical
model as described in Schedule G hereto. The performance by Landlord of its
obligations under this Section 28.1(C) subject to Tenant’s compliance with the
conditions of occupancy and connected load established by Landlord. Use of the
Premises, or any part thereof, in a manner exceeding the heating, ventilating
and/or air-conditioning design conditions (including occupancy and connected
electrical load), or rearrangement of partitioning which interferes with normal
operation of the heating, ventilating and/or air-conditioning in the Premises,
or the use of computer or data processing machines or other machines or
equipment, may require changes in the heating, ventilating and/or air-
conditioning systems servicing the Premises, in order to provide comfortable
occupancy. Such changes, so occasioned, shall be made by Tenant, at its expense,
as Alterations in accordance with the provisions of Article 6, but only to the
extent permitted and upon the conditions set forth in that Article. Tenant
expressly acknowledges that some or all windows are or may be hermetically
sealed and will not open and Landlord makes no representation as to the
habitability of the Premises at any time the HVAC System is not in operation.
Tenant hereby expressly waives any claims against Landlord arising out of the
cessation of operation of the HVAC System, or the suitability of the Premises
when the same is not in operation, whether due to normal scheduling or the
reasons set forth in Section 28.2. Landlord, throughout the Term, shall have
free access to all mechanical installations of Landlord, including but not
limited to air-cooling, fan, ventilating and machine rooms and electrical

 

54

--------------------------------------------------------------------------------



Back to Contents

closets, and Tenant shall not construct partitions or other obstructions that
may interfere with Landlord’s free access thereto, or interfere with the moving
of Landlord’s equipment to and from the enclosures containing said
installations. Neither Tenant nor Persons Within Tenant’s Control shall at any
time enter the said enclosures or tamper with, adjust, touch or otherwise in any
manner affect said mechanical installations. Landlord’s obligations under this
Section 28.1(C) are subject to applicable Requirements that may limit the hours
or the extent to which Landlord is permitted to supply HVAC.

(D)    Furnish hot and cold water for lavatory and drinking and office cleaning
purposes. If Tenant requires, uses or consumes water for any other purposes
(including for laboratory purposes), Tenant agrees that Tenant shall, if
requested by Landlord, install a meter or meters or other means to measure
Tenant’s water consumption, and Tenant further agrees to pay for the cost of the
meter or meters and the installation thereof, and to pay for the maintenance of
said meter equipment and/or to pay Landlord’s cost of other means of measuring
such water consumption by Tenant. Tenant shall reimburse Landlord for the cost
of all water consumed (including costs of generating hot water) as measured by
said meter or meters or as otherwise measured, including sewer rents, as
Additional Rent within ten (10) days after bills are rendered.

(E)    Provided Tenant shall keep the Premises in order, Landlord shall cause
the Premises, including the exterior and the interior of the windows thereof but
excluding any laboratory space, to be cleaned in a manner standard to the
Building and in accordance with the cleaning specifications annexed to this
Lease as Schedule D. Tenant shall pay to Landlord on demand the reasonable costs
incurred by Landlord for (a) extra cleaning work in the Premises required
because of (i) misuse or neglect on the part of Tenant or its subtenants or its
or their employees or visitors, (ii) the use of portions of the Premises for
special purposes requiring greater or more difficult cleaning work than office
areas, (iii) interior glass partitions or unusual quantity of interior glass
surfaces, and (iv) special materials or finishes on items installed by Tenant or
its subtenants or its or their employees or visitors or at its or their request;
(b) removal from the Premises and the Building of any refuse or rubbish of
Tenant in excess of that ordinarily accumulated in business office occupancy or
at times other than Landlord’s standard cleaning times; and (c) any additional
operating expenses attributable to the use and occupancy of the Premises by
Tenant or its subtenants or its or their employees or visitors other than during
Business Hours on Business Days. If, however, any additional cleaning of the
Premises is to be done by Tenant, it shall be done at Tenant’s sole expense, in
a manner reasonably satisfactory to Landlord and no one other than persons
approved by Landlord shall be permitted to enter the Premises or the Building
for such purpose. Tenant, at Tenant’s expense, shall cause the Premises to be
exterminated on a monthly basis to the satisfaction of Landlord and additionally
shall cause all portions of the Premises used for the storage, preparation,
service or consumption of food or beverages to be cleaned daily in a manner
reasonably satisfactory to Landlord, and to be treated against infestation by
vermin, rodents or roaches, whenever there is evidence of any infestation.
Tenant shall not permit any person to enter the Premises or the Building for the
purpose of providing such extermination services, unless such persons have been
approved by Landlord. If so requested by Landlord, Tenant, at Tenant’s expense,
shall store any refuse generated by the consumption of food or beverages on the
Premises in a cold box or similar facility. Landlord, its cleaning contractor
and their employees shall have access to the Premises after 5:30 p.m. and before
9:00 a.m. and shall have the right to use, without charge therefor, all light,
power and

 

55

--------------------------------------------------------------------------------



Back to Contents

water in the Premises reasonably required to clean the Premises as required
under Section 28.1. Tenant shall comply, at Tenant’s expense, with all
Requirements regarding recycling of trash including, but not limited to,
separating from the general trash such items as may be required, i.e., paper,
plastic, glass and aluminum cans.

(F)    Tenant acknowledges and agrees that the air-handler unit (the “Air
Handler”) that provides heating, ventilation and air conditioning service (the
“HVAC Service”) to the Space C Premises is operated and maintained by Emisphere
and that Emisphere shall continue to provide HVAC Service to the Space C
Premises during the term of Emisphere’s Lease and that Landlord shall have no
obligation to provide HVAC Service to the Space C Premise unless and until
Emisphere’s lease expires or earlier terminates. Landlord agrees to use
reasonable effort to enforce Emisphere’s obligation to provide the HVAC Service
to the Space C Premises but shall have no liability if Emisphere breaches its
obligation to do so. Tenant shall pay to Landlord, as Additional Rent, Tenant’s
pro rata share of the cost to Emisphere to provide the HVAC Service to the Space
C Premises based on the measurement of the airflow to the Space C Premises, as
reasonably determined by Landlord. Tenant shall pay for the HVAC Service to the
Space C Premises within 15 days after being billed therefor, but not more often
than monthly. Notwithstanding anything to the contrary contained herein, in the
event that Emisphere fails for any reason other than due to “force majeure” (as
defined below) to provide the HVAC Service to the Space C Premises and as a
result the Space C Premises are rendered untenantable, in addition to all of
Tenant’s other rights and remedies at law or in equity, Tenant shall be entitled
to offset against the Furniture Payment an amount equal to the Fixed Rent for
the Space C Premises for the period from the date the Space C Premises becomes
untenantable through the date when the required HVAC Service is restored,
provided, however, that the foregoing offset right shall not apply from and
after the date that Emisphere’s lease expires or earlier terminates and Landlord
assumes responsibility for such HVAC Service. As used herein, the term “force
majeure” shall mean events beyond Emisphere’s reasonable control in accordance
with the description set forth in Section 41.04 of the lease to Emisphere. The
foregoing abatement right shall not apply to any Fixed Rent payable to Landlord
for the Premises and shall only apply to the Furniture Payment portion of the
Fixed Rent.

Section 28.2    (A)    Landlord reserves the right to stop the furnishing of the
Building services and to stop service of the Building Systems, when necessary,
by reason of accident, or emergency, or for Alterations in the judgment of
Landlord desirable or necessary to be made, until said Alterations shall have
been completed; and Landlord shall have no responsibility or liability for
failure to supply air-conditioning, ventilation, heat, elevator, plumbing,
electric, gas, steam or other services during said period or when prevented from
so doing by strikes, lockouts, difficulty of obtaining materials, accidents or
by any cause beyond Landlord’s reasonable control, or by Requirements or failure
of electricity, water, steam, coal, oil or other suitable fuel or power supply,
or inability by exercise of reasonable diligence to obtain electricity, water,
steam, coal, oil or other suitable fuel or power. No diminution or abatement of
rent or other compensation shall or will be claimed by Tenant as a result
therefrom, nor shall this Lease or any of the obligations of Tenant be affected
or reduced by reason of such interruption, curtailment or suspension, nor shall
the same constitute an actual or constructive eviction.

 

56

--------------------------------------------------------------------------------



Back to Contents

(B)    If, by reason of Landlord’s failure to make repairs or replacements
required to be made by Landlord pursuant to this Lease (a “Landlord Failure”),
the Building HVAC System, the Building electrical system, the Building
elevators, or the Building plumbing/water system serving the Premises shall
become inoperable, and as a result thereof a material portion of the Premises is
rendered untenantable and Tenant ceases to use such portion of the Premises for
the conduct of its business and such Landlord Failure continues unremedied for
more than ten (10) consecutive days after Tenant gives written notice to
Landlord of the Landlord Failure and the fact that a material portion of the
Premises has been rendered untenantable by reason of such Landlord Failure and
that Tenant shall have ceased using such portion of the Premises for the conduct
of its business, then the Fixed Rent shall be abated during the time that such
portion remains untenantable and unused by reason of such Landlord Failure after
such tenth (10th) day, apportioned according to the rentable area of the
Premises so rendered untenantable and unused. Nothing contained in this Section
28.2(B) is intended to, or shall be deemed to, make any event described in or
contemplated by Articles 13, 14 or 39.2 or any event resulting from an act or
omission of Tenant or Persons Within Tenant’s Control a Landlord Failure.

Section 28.3    Tenant agrees to abide by all requirements which Landlord may
prescribe for the proper protection and functioning of its Building Systems and
the furnishing of the Building services. Tenant further agrees to cooperate with
Landlord in any conservation effort pursuant to a program or procedure
promulgated or recommended by ASHRAE or any Requirements.

Section 28.4    (A)    If Landlord shall furnish either gas or steam to the
Premises, Landlord shall not be liable in any event to Tenant for any failure or
defect in the supply or character of the gas or steam furnished to the Premises
by reason of any requirement, act or omission of the public utility or other
provider serving the Building with steam or for any other reason not
attributable solely to Landlord’s willful misconduct or gross negligence.
Tenant’s use of gas or steam in the Premises shall not at any time exceed the
capacity of any of the gas lines and equipment or steam lines and equipment in
or otherwise then serving the Premises.

(B)    If Landlord shall furnish gas to the Premises, Landlord shall, at
Tenant’s expense, install a meter or meters to measure consumption in the
Premises and Tenant shall pay Landlord for the gas consumed at Landlord’s cost.

Section 28.5    Landlord shall have no obligation to clean, repair, replace or
maintain any “private” plumbing fixtures or facilities (i.e., plumbing fixtures
and facilities other than those that would be the common toilets in a
multi-tenant floor) or the rooms in which they are located.

Section 28.6    Tenant acknowledges that Landlord may establish a messenger
center in the lobby or other public portion of either the Building or another
building on the Real Property. In such event, Landlord shall notify Tenant of
the establishment, location and hours of operation of the messenger center and,
thereafter, (i) all deliveries to Tenant shall be made to the messenger center
and not to the Premises and (ii) no messenger shall be permitted in the
passenger or freight elevators of the Building. Landlord may operate a messenger
center consistent with first class office buildings in Westchester County in
accordance with procedures,

 

57

--------------------------------------------------------------------------------



Back to Contents

rules and regulations prescribed by Landlord from time to time. Tenant and
Persons Within Tenant’s Control shall comply with such procedures, rules and
regulations. Landlord shall not enforce such Rules and Regulations against
Tenant in a discriminating manner.

ARTICLE 29

PARTNERSHIP TENANT

Section 29.1    If Tenant is a partnership, or is comprised of two (2) or more
persons, individually or as co-partners of a partnership (any such partnership
and such persons are referred to in this Article 29 as “Partnership Tenant”), or
if Tenant’s interest in this Lease shall be assigned to a Partnership Tenant,
the following provisions shall apply to such Partnership Tenant: (a) the
liability of each of the parties comprising Partnership Tenant shall be joint
and several; (b) each of the parties comprising Partnership Tenant hereby
consents in advance to, and agrees to be bound by (i) any written agreement that
may hereafter be executed by Partnership Tenant or any successor entity,
changing, extending or discharging this Lease, in whole or in part, or
surrendering all or any part of the Premises to Landlord, and (ii) any Notices
that may hereafter be given by Partnership Tenant or by any of the parties
comprising Partnership Tenant; (c) any Notices given or rendered to Partnership
Tenant or to any of such parties shall be binding upon Partnership Tenant and
all such parties; (d) if Partnership Tenant admits new partners, all of such new
partners shall, by their admission to Partnership Tenant, be deemed to have
assumed joint and several liability for the performance of all of the terms,
covenants and conditions of this Lease on Tenant’s part to be observed and
performed; (e) Partnership Tenant shall give prompt notice to Landlord of the
admission of any such new partners, and upon demand of Landlord, shall cause
each such new partner to execute and deliver to Landlord an agreement in form
satisfactory to Landlord, wherein each such new partner assumes joint and
several liability for the performance of all the terms, covenants and conditions
of this Lease on Tenant’s part to be observed and performed (but neither
Landlord’s failure to request any such agreement nor the failure of any such new
partner to execute or deliver any such agreement to Landlord shall vitiate the
provisions of clause (d) of this Article 29); and (f) any present or future
partner of Partnership Tenant who is no longer a partner of Partnership Tenant
at the time of any default under this Lease shall, nevertheless, remain liable
for the obligations of Tenant under this Lease, as if any such partner had been
a partner of Partnership Tenant on the date of such default.

ARTICLE 30

ELECTRIC ENERGY

Section 30.1    Subject to the provisions of this Article, Landlord shall
furnish the electric energy that Tenant shall reasonably require in the Premises
for the Permitted Use. Except for electric energy required to operate motors on
the air handlers providing heat, ventilating and conditioning to the Premises
(“HVAC Electric”), such electric energy may, at Landlord’s option, be furnished
through a meter or meters and related equipment, installed and maintained by
Landlord at Tenant’s expense, measuring the amount of electric energy furnished
to the Premises. Tenant shall pay Landlord for such electric energy as
Additional Rent, within

 

58

--------------------------------------------------------------------------------



Back to Contents

ten days after Landlord bills Tenant therefor, which bills shall be rendered not
more often than monthly. The amount of such Additional Rent (a) for HVAC
Electric shall be equal to Landlord’s cost, as determined pursuant to Section
28.1, and (b) for other electric energy furnished to the Premises (“Basic
Electric”) shall be equal to Landlord’s actual cost, applied to the readings on
each such meter or meters, including in each case, without limitation, those
charges applicable to or computed on the basis of electric consumption, demand
and hours of use, any sales or other taxes regularly passed on to or collected
from similar consumers by such public utility company, fuel rate adjustments and
surcharges, and weighted in each case to reflect differences in consumption or
demand applicable to each rate level (taking into account the benefit of any
“business incentive rate” that is payable by Landlord). Tenant and its
authorized representatives may have access to such meter or meters (if any) on
at least three days’ notice to Landlord, for the purposes of verifying
Landlord’s meter readings (if any). From time to time during the Term of this
Lease, Landlord may, in its sole discretion, install or eliminate, or increase
or reduce the number of, such meters or vary the portions of the Premises which
they serve or replace any or all of such meters.

Section 30.2    If pursuant to any Requirements, the charges to Tenant pursuant
to Section 30.1 shall be reduced below that to which Landlord is entitled under
such Section, the deficiency shall be paid by Tenant within 10 days after being
billed therefor, as Additional Rent for the use and maintenance of the electric
distribution system of the Building.

Section 30.3    Landlord shall not be liable in any event to Tenant for any
failure or defect in the supply or character of electric energy furnished to the
Premises by reason of any requirement, act or omission of the public utility or
other provider serving the Building with electric energy or for any other reason
not attributable solely to Landlord’s willful misconduct or gross negligence.

Section 30.4    Landlord shall furnish and install all replacement lighting
tubes, lamps, bulbs and ballasts required in the Premises, and Tenant shall pay
to Landlord or its designated contractor upon demand the then established
reasonable charges therefor of Landlord or its designated contractor, as the
case may be.

Section 30.5    Tenant’s use of electric energy in the Premises shall not at any
time exceed the capacity of any of the electrical conductors and equipment in or
otherwise serving the Premises. In order to insure that such capacity is not
exceeded and to avert possible adverse effect upon the Building’s distribution
of electricity via the Building’s electric system, Tenant shall not, without
Landlord’s prior consent in each instance (which shall not be unreasonably
withheld, based upon availability of electric energy in the Building as
allocated by Landlord to various areas of the Building) make any alterations or
additions to the electric system of the Premises existing on the Commencement
Date. Should Landlord grant such consent, all additional risers or other
equipment required therefor shall be provided by Landlord and the cost thereof
shall be paid by Tenant to Landlord on demand. Landlord shall have the right to
require Tenant to pay sums on account of such cost prior to the installation of
any such risers or equipment.

 

59

--------------------------------------------------------------------------------



Back to Contents

Section 30.6    Landlord, upon at least sixty days’ notice to Tenant, (and after
Tenant is able and the Premises are equipped to receive electric energy directly
from the utility company, as hereinafter provided), may discontinue Landlord’s
provision of electric energy (or either HVAC Electric or Basic Electric, as the
case may be) hereunder. If Landlord discontinues provision of electric energy
pursuant to this Section, Tenant shall not be released from any liability under
this Lease, except that as of the date of such discontinuance, Tenant’s
obligation to pay Landlord Additional Rent under Section 30.1 for electric
energy (or either HVAC Electric or Basic Electric, as the case may be)
thereafter supplied to the Premises shall cease. As of such date, Landlord shall
permit Tenant to receive electric energy directly from the public utility
company or other provider supplying electric energy to the Project, and Tenant
shall pay all costs and expenses of obtaining such direct electrical service.
Such electric energy may be furnished to Tenant by means of the then existing
Building system feeders, risers and wiring to the extent that the same are
available, suitable and safe for such purpose. All additional meters and
additional panel boards, feeders, risers, wiring and other conductors and
equipment which may be required to obtain electric energy directly from such
public utility company or other provider shall be furnished and installed by
Landlord at Landlord’s expense (which, to the extent not already in place, shall
constitute an Operating Expense, amortized on a straight line basis over the
useful life of the items in question, as reasonably determined by Landlord).

ARTICLE 31

SIGNS

Section 31.1    The location, size, materials, quality, design, color and
lettering of any signs desired by Tenant shall be subject to the prior approval
of Landlord (not to be unreasonably withheld or delayed) and shall be in
compliance with the standards promulgated by Landlord. At Landlord’s option,
Landlord may install any such signs, and Tenant shall pay all costs associated
with such installation, as Additional Rent, within ten (10) days after demand
therefor.

ARTICLE 32

BROKER

Section 32.1    Landlord represents and warrants to Tenant that Landlord has not
dealt with any broker or Person in connection with this Lease other than the
Broker(s). Tenant represents and warrants to Landlord that Tenant has not dealt
with any broker or Person in connection with this Lease other than the
Broker(s). The execution and delivery of this Lease by each party shall be
conclusive evidence that such party acknowledges that each party has relied upon
the foregoing representation and warranty. Landlord and Tenant each shall
indemnify and hold harmless the other from and against any and all claims for
commission, fee or other compensation by any Person other than the Broker who
claims to have dealt with such party in connection with this Lease and for any
and all costs incurred by the indemnified party in connection with such claims,
including, without limitation, reasonable attorneys’ fees and disbursements.
Landlord shall indemnify and hold harmless Tenant from and against any and all
claims for commission, fee or other compensation by the Broker in connection
with this Lease

 

60

--------------------------------------------------------------------------------



Back to Contents

and for any and all costs incurred by the indemnified party in connection with
such claims, including, without limitation, reasonable attorneys’ fees and
disbursements. Landlord shall compensate Broker(s) pursuant to a separate
agreement between Broker(s) and Landlord, which may provide that Emisphere shall
compensate Broker(s) pursuant to a separate agreement between Broker(s) and
Emisphere for a portion of the commission. This provision shall survive the
expiration or earlier termination of this Lease.

ARTICLE 33

INDEMNITY

Section 33.1    Tenant shall not do or permit any act or thing to be done upon
the Premises or the Real Property that may subject any Indemnitee to any
liability or responsibility for injury, damage to persons or property or to any
liability by reason of the existence or application of, compliance with or
violation of any Requirement, but shall exercise such control over the Premises
as to protect each Indemnitee fully against any such liability and
responsibility. Tenant shall indemnify and save harmless the Indemnitees from
and against (a) all claims of whatever nature against the Indemnitees arising
from any act, omission or negligence of Tenant or Persons Within Tenant’s
Control, (b) all claims against the Indemnitees arising from any accident,
injury or damage whatsoever caused to any person or to the property of any
person and occurring in or about the Premises during the Term or during Tenant’s
occupancy of the Premises (unless caused by Landlord’s negligence or willful
misconduct), (c) all claims against the Indemnitees arising from any accident,
injury or damage occurring outside of the Premises but anywhere within or about
the Real Property, where such accident, injury or damage results or is claimed
to have resulted from an act, omission or negligence of Tenant or Persons Within
Tenant’s Control, and (d) any breach, violation or non-performance of any
covenant, condition or agreement contained in this Lease to be fulfilled, kept,
observed and performed by Tenant. This indemnity and hold harmless agreement
shall include indemnity from and against any and all liability, fines, suits,
demands, costs and expenses of any kind or nature (including, without
limitation, attorneys’ fees and disbursements) incurred in or in connection with
any such claim or proceeding brought thereon, and the defense thereof.

Section 33.2    If any claim, action or proceeding is made or brought against
any Indemnitee, against which claim, action or proceeding Tenant is obligated to
indemnify such Indemnitee pursuant to the terms of this Lease, then, upon demand
by the Indemnitee, Tenant, at its sole cost and expense, shall resist or defend
such claim, action or proceeding in the Indemnitee’s name, if necessary, by
counsel reasonably satisfactory to Landlord. Counsel selected by Tenant’s
insurance company shall be deemed satisfactory to Landlord. Notwithstanding the
foregoing, if such attorneys shall be defending both Tenant or any Persons
Within Tenant’s Control and an Indemnitee, such Indemnitee may, if it reasonable
determines that there is a potential conflict of interest or the matter involves
claims in excess of $3,000,000, retain its own attorneys to defend or assist in
defending any claim, action or proceeding, and Tenant shall pay the reasonable
fees and disbursements of such attorneys. The provisions of this Article 33
shall survive the expiration or earlier termination of this Lease.

 

61

--------------------------------------------------------------------------------



Back to Contents

ARTICLE 34

PARKING

Section 34.1    Landlord shall, without charge to Tenant (except as consequence
of the cost thereof being included in Operating Expenses), provide and maintain,
for the non-exclusive use of Tenant’s employees and invitees, parking areas
sufficient to accommodate that number of standard size automobiles as shall be
equal to the Number Parking Spaces set forth in the Reference Page in the
area(s) shown on the plan attached hereto as Schedule H. In the event Landlord
utilizes such parking areas for Landlord’s development purposes, Landlord will
provide Tenant with substantially equivalent number of parking facilities.

ARTICLE 35

SECURITY DEPOSIT

Section 35.1    Tenant has deposited with Landlord on the signing of this Lease
the Security Deposit by Letter of Credit (as defined and further described in
Section 35.2), as security for the faithful performance and observance by Tenant
of the terms, provisions and conditions of this Lease. Tenant agrees that in the
event (i) of the occurrence of an Event of Default or (ii) Tenant has defaulted
in the performance of any of its obligations under this Lease, including the
payment of any item of Rental, and the transmittal of a Notice of default by
Landlord is barred by applicable law, Landlord may draw the entire amount of the
Letter of Credit and use, apply or retain the whole or any part of such
proceeds, to the extent required for the payment of any Fixed Rent, Additional
Rent, or any other sum as to which Tenant is in default, or for any sum that
Landlord may expend or may be required to expend by reason of the default
(including any damages or deficiency accrued before or after summary proceedings
or other re-entry by Landlord). If Landlord applies or retains any portion or
all of the proceeds of the Letter of Credit, Tenant shall forthwith restore the
amount so applied or retained by delivering an additional or new Letter of
Credit so that, at all times, the amount of the Security Deposit shall be the
amount set forth on the Reference Page. Provided there is no uncured default,
any balance of the proceeds of the Letter of Credit held by Landlord and not
used, applied or retained by Landlord as above provided, and any remaining
Letter of Credit, shall be returned to Tenant after the Expiration Date and
after delivery of possession of the entire Premises to Landlord in accordance
with the terms of this Lease.

Section 35.2    Tenant shall deliver to Landlord a clean, irrevocable and
unconditional letter of credit (such letter of credit, and any replacement
thereof as provided herein, is called a “Letter of Credit”) issued and drawn
upon any commercial bank approved by Landlord with offices for banking purposes
in the City of New York (“Issuing Bank”), which Letter of Credit shall have a
term of not less than one year, be in form and content satisfactory to Landlord,
be for the account of Landlord and be in the amount of the Security Deposit set
forth in the Reference Page. The form of letter of credit annexed to this Lease
as Schedule F is satisfactory. The Letter of Credit shall provide that:

 

62

--------------------------------------------------------------------------------



Back to Contents

(1)    The Issuing Bank shall pay to Landlord or its duly authorized
representative an amount up to the face amount of the Letter of Credit upon
presentation of the Letter of Credit and a sight draft in the amount to be
drawn;

(2)    The Letter of Credit shall be deemed to be automatically renewed, without
amendment, for consecutive periods of one year each during the Term, unless the
Issuing Bank sends written notice (the “Non-Renewal Notice”) to Landlord by
certified or registered mail, return receipt requested, at least thirty (30)
days prior to the expiration date of the Letter of Credit, to the effect that it
elects not to have such Letter of Credit renewed;

(3)    The Letter of Credit delivered in respect of the last year of the Term
shall have an expiration date of not earlier than thirty (30) days after the
Fixed Expiration Date; and

(4)    The Letter of Credit shall be transferable by Landlord as provided in
Section 35.4.

Section 35.3    Landlord, after receipt of the Non-Renewal Notice, shall have
the right to draw the entire amount of the Letter of Credit and to hold the
proceeds as a cash Security Deposit. Landlord shall release such proceeds to
Tenant upon delivery to Landlord of a replacement Letter of Credit complying
with the terms hereof.

Section 35.4    In the event of the sale or lease of the Building or the Real
Property, Landlord shall have the right to transfer the Security Deposit,
without charge for such transfer, to the purchaser or lessee, and Landlord shall
thereupon be released by Tenant from all liability for the return of such
Security Deposit. In such event, Tenant agrees to look solely to the new
Landlord for the return of said Security Deposit. It is agreed that the
provisions hereof shall apply to every transfer or assignment made of the
Security Deposit to a new Landlord. Tenant shall execute such documents as may
be necessary to accomplish such transfer or assignment of the Letter of Credit.

Section 35.5    Tenant covenants that it will not assign or encumber, or attempt
to assign or encumber, the Security Deposit held hereunder, and that neither
Landlord nor its successors or assigns shall be bound by any such assignment,
encumbrance, attempted assignment, or attempted encumbrance. In the event that
any bankruptcy, insolvency, reorganization or other debtor-creditor proceedings
shall be instituted by or against Tenant, its successors or assigns, or any
guarantor of Tenant hereunder, the security shall be deemed to be applied to the
payment of the Fixed Rent and Additional Rent due Landlord for periods prior to
the institution of such proceedings and the balance, if any, may be retained by
Landlord in partial satisfaction of Landlord’s damages.

Section 35.6    Provided that Tenant is not then in default under the terms of
the Lease, Tenant shall be permitted, after August 31, 2012 (or such earlier
date that the Furniture Payments are no longer due), to reduce the Security
Deposit by $50,000. To accomplish such reduction, Landlord agrees to accept a
simultaneous exchange of the existing Letter of Credit held by Landlord for a
replacement Letter of Credit in an amount $50,000 less than the existing Letter
of Credit. Tenant shall be liable for all fees and expenses incurred in
obtaining such replacement Letter of Credit.

 

63

--------------------------------------------------------------------------------



Back to Contents

ARTICLE 36

RENT REGULATION

Section 36.1    If at any time or times during the Term of this Lease, the
Rental reserved in this Lease is not fully collectible by reason of any
Requirement, Tenant shall enter into such agreements and take such other steps
(without additional expense to Tenant) as Landlord may request and as may be
legally permissible to permit Landlord to collect the maximum rents that may
from time to time during the continuance of such legal rent restriction be
legally permissible (and not in excess of the amounts reserved under this
Lease). Upon the termination of such legal rent restriction (a) the Rental shall
become and thereafter be payable hereunder in accordance with the amounts
reserved in this Lease for the remainder of the Term, and (b) Tenant shall pay
to Landlord, if legally permissible, an amount equal to (i) the items of Rental
that would have been paid pursuant to this Lease but for such legal rent
restriction less (ii) the rents paid by Tenant to Landlord during the period or
periods such legal rent restriction was in effect. This provision shall survive
the expiration or earlier termination of this Lease to the maximum enforceable
extent.

ARTICLE 37

ALTERNATIVE SPACE

Section 37.1    In the event that at any time prior to October 23, 2003, Tenant
shall have the right to terminate this lease with respect to the Space B
Premises upon notice to Landlord, whereupon the Space B Premises shall be deemed
deleted from this Lease, the Fixed Rent, Tenant’s Tax Proportionate Share and
Operating Expense Proportionate Share shall be reduced ratably based on the
number of square feet in the Space B Premises versus the entire Premises. Upon
the termination of this Lease with respect to the Space B Premises, Landlord and
Tenant shall promptly enter into an amendment of this Lease memorializing such
partial termination and reduction of the Premises; provided, however, that the
parties failure for any reason to execute and deliver such amendment shall not
effect the termination of this Lease as to the Space B Premises as aforesaid.

ARTICLE 38

COVENANT OF QUIET ENJOYMENT

Section 38.1    Landlord covenants that, upon Tenant paying the Fixed Rent and
Additional Rent and observing and performing all the terms, agreements,
covenants, provisions and conditions of this Lease on Tenant’s part to be
observed and performed, Tenant may peaceably and quietly enjoy the Premises, and
provided further that this covenant shall bind and

 

64

--------------------------------------------------------------------------------



Back to Contents

be enforceable against Landlord or any successor to Landlord’s interest, subject
to the terms hereof, only so long as Landlord or any successor to Landlord’s
interest, is in possession and is collecting rent from Tenant but not
thereafter.

ARTICLE 39

MISCELLANEOUS

Section 39.1    This Lease is presented for signature by Tenant and it is
understood that this Lease shall not constitute an offer by or be binding upon
Landlord unless and until Landlord shall have executed and delivered a fully
executed copy of this Lease to Tenant.

Section 39.2    The obligations of Landlord under this Lease shall not be
binding upon Landlord named herein after the sale, conveyance, assignment or
transfer by such Landlord (or upon any subsequent landlord after the sale,
conveyance, assignment or transfer by such subsequent landlord) of its interest
in the Building or the Real Property, as the case may be, and in the event of
any such sale, conveyance, assignment or transfer, Landlord shall be and hereby
is entirely freed and relieved of all covenants and obligations of Landlord
under this Lease thereafter arising, and the transferee shall be deemed to have
assumed, subject to the remaining provisions of this Section 39.2, all
obligations of the Landlord under this Lease arising after the effective date of
the transfer. No member, trustee, partner, shareholder, director or officer of
Landlord, or of any partner or shareholder of Landlord (collectively, the
“Parties”) shall have any direct or personal liability for the performance of
Landlord’s obligations under this Lease, and Tenant shall look solely to
Landlord’s interest in the Real Property to enforce Landlord’s obligations
hereunder and shall not otherwise seek any damages against Landlord personally
or any of the Parties whatsoever. Tenant shall not look to any other property or
assets of Landlord or any property or assets of any of the Parties in seeking
either to enforce Landlord’s obligations under this Lease or to satisfy a
judgment for Landlord’s failure to perform such obligations.

Section 39.3    Notwithstanding anything contained in this Lease to the
contrary, all amounts payable by Tenant to or on behalf of Landlord under this
Lease, whether or not expressly denominated Fixed Rent, Additional Rent or
Rental, shall constitute rent for the purposes of Section 502(b)(7) of the
Bankruptcy Code.

Section 39.4    Neither this Lease nor any memorandum of this Lease shall be
recorded. Notwithstanding the foregoing, in the event that Tenant is unable to
record the subordination, nondisturbance and attornment agreement between Tenant
and the Mortgagee without first recording a memorandum of this Lease, Tenant
shall be permitted, at its sole cost and expense, to record a memorandum of this
Lease in a form reasonably approved by Landlord, provided that Tenant deliver to
Landlord, simultaneously with the delivery of such memorandum, a termination and
release of such memorandum which is in recordable form and is executed and
notarized by an authorized officer of Tenant.

Section 39.5    Except as otherwise expressly stated in this Lease, any consent
or approval required to be obtained from Landlord may be granted by Landlord in
its sole discretion. In any instance in which Landlord agrees not to act
unreasonably, Tenant hereby

 

65

--------------------------------------------------------------------------------



Back to Contents

waives any claim for damages against or liability of Landlord that Tenant may
have based upon any assertion that Landlord has unreasonably withheld or
unreasonably delayed any consent or approval requested by Tenant, and Tenant
agrees that its sole remedy shall be an action or proceeding to enforce any
related provision or for specific performance, injunction or declaratory
judgment, provided that, the successful party in any such action shall be
entitled to recover its costs and expenses, including reasonable attorneys’ fees
and expenses. If with respect to any required consent or approval Landlord is
required by the express provisions of this Lease not to unreasonably withhold or
delay its consent or approval, and if it is determined in any such proceeding
referred to in the preceding sentence that Landlord acted unreasonably, the
requested consent or approval shall be deemed to have been granted; however,
Landlord shall have no liability whatsoever to Tenant for its refusal or failure
to give such consent or approval. Tenant’s sole remedy for Landlord’s
unreasonably withholding or delaying consent or approval shall be as provided in
this Section 39.5.

Section 39.6    Notwithstanding anything contained in this Lease or indicated on
any sketch, blueprint or plan, any vaults, vault space or other space outside
the boundaries of the Real Property are not included in the Premises. Landlord
makes no representation as to the location of the boundaries of the Real
Property. All vaults and vault space and all other space outside the boundaries
of the Real Property which Tenant may be permitted to use or occupy are to be
used or occupied under a revocable license, and if any such license is revoked,
or if the amount of such space is diminished or required by any Government
Authority or by any public utility company, such revocation, diminution or
requisition shall not constitute an actual or constructive eviction, in whole or
in part, or entitle Tenant to any abatement or diminution of Rental, or relieve
Tenant from any of its obligations under this Lease, or impose any liability
upon Landlord. Any fee, tax or charge imposed by any Government Authority for
any such vaults, vault space or other space occupied by Tenant shall be paid by
Tenant.

Section 39.7    If Tenant shall remain in possession of the Premises after the
Expiration Date, without the execution by both Tenant and Landlord of a new
lease, Tenant, at the election of Landlord, shall be deemed to be occupying the
Premises as a Tenant from month-to-month, at a monthly rental equal to the
greater of (a) one and one-half (11/2) times the Rental payable during the last
month of the Term, and (b) the then fair market value, on a monthly basis, for
comparable space, subject to all the other conditions, provisions and
obligations of this Lease insofar as the same are applicable to a month-to-month
tenancy.

Section 39.8    This Lease shall be construed without regard to any presumption
or other rule requiring construction against the party causing this Lease to be
drafted. If any words or phrases in this Lease are stricken out or otherwise
eliminated, whether or not any other words or phrases have been added, this
Lease shall be construed as if the words or phrases so stricken out or otherwise
eliminated were never included in this Lease and no implication or inference
shall be drawn from the fact that such words or phrases were stricken out or
otherwise eliminated.

Section 39.9    If any of the provisions of this Lease, or the application
thereof to any person or circumstance, shall, to any extent, be invalid or
unenforceable, the remainder of this Lease, or the application of such
provisions to persons or circumstances other than those as to whom or which it
is held invalid or unenforceable, shall not be affected thereby and shall remain

 

66

--------------------------------------------------------------------------------



Back to Contents

valid and enforceable, and every provision of this Lease shall be valid and
enforceable to the fullest extent permitted by law.

Section 39.10    Landlord shall have the right to erect any gate, chain or other
obstruction or to close off any portion of the Real Property to the public at
any time to the extent necessary to prevent a dedication thereof for public use.

Section 39.11    Tenant hereby represents to Landlord that it is not entitled,
directly or indirectly, to diplomatic or sovereign immunity and Tenant agrees
that in all disputes arising directly or indirectly out of this Lease Tenant
shall be subject to service of process in, and the jurisdiction of the courts
of, the State of New York. The provisions of this Section 39.11 shall survive
the expiration of this Lease.

Section 39.12    This Lease contains the entire agreement between the parties
and all prior negotiations and agreements related to the Premises are merged
into this Lease. This Lease may not be changed, abandoned or discharged, in
whole or in part, nor may any of its provisions be waived except by a written
agreement that (a) expressly refers to this Lease, and (b) is executed by the
party against whom enforcement of the change, abandonment, discharge or waiver
is sought.

Section 39.13    Any apportionment or prorations of Rental to be made under this
Lease shall be computed on the basis of the calendar year or month as
applicable.

Section 39.14    This Lease shall be governed by the laws of the State of New
York, without regard to conflict of laws principles.

Section 39.15    If Tenant is a corporation or a limited liability company, each
person executing this Lease on behalf of Tenant hereby covenants, represents and
warrants that Tenant is duly incorporated, duly formed or duly qualified (if
foreign), is in good standing and is authorized to do business in the State of
New York (a copy of evidence thereof to be supplied to Landlord upon request);
and that each person executing this Lease on behalf of Tenant is an officer or
member of Tenant and that he or she is duly authorized to execute, acknowledge
and deliver this Lease to Landlord (a copy of a resolution or other evidence to
that effect to be supplied to Landlord upon request).

Section 39.16    The captions are inserted only as a matter of convenience and
for reference and in no way define, limit or describe the scope of this Lease
nor the intent of any provision thereof.

Section 39.17    The covenants, conditions and agreements contained in this
Lease shall bind and inure to the benefit of Landlord and Tenant and their
respective legal representatives, successors, and, except as otherwise provided
in this Lease, their assigns.

Section 39.18    There shall be no postponement of the Commencement Date for any
delay in the delivery of possession of the Premises which results from any act
or omission of Tenant (or Persons within Tenant’s Control), including delays due
to changes in or additions to, or interference with any work to be done by
Landlord, or delays by Tenant in submission of

 

67

--------------------------------------------------------------------------------



Back to Contents

plans or information approving working drawings or estimates or giving
authorizations or approvals.

Section 39.19    For the purposes of this Lease and all agreements supplemental
to this Lease, unless the context otherwise requires:

 
            (a)    The words “herein”, “hereof”, “hereunder” and “hereby” and
words of similar import shall be construed to refer to this Lease as a whole and
not to any particular Article or Section unless expressly so stated.

     
            (b)    Tenant’s obligations hereunder shall be construed in every
instance as conditions as well as covenants, each separate and independent of
any other terms of this Lease.

     
            (c)    Reference to Landlord as having “no liability” or being
“without liability” shall mean that Tenant shall not be entitled to terminate
this Lease, or to claim actual or constructive eviction, partial or total, or to
receive any abatement or diminution of rent, or to be relieved in any manner of
any of its other obligations hereunder, or to be compensated for loss or injury
suffered or to enforce any other right or liability whatsoever against Landlord
under or with respect to this Lease or with respect to Tenant’s use or occupancy
of the Premises.

     
            (d)    Reference to “termination of this Lease” or “expiration of
this Lease” and words of like import includes expiration or sooner termination
of this Lease and the Term and the estate hereby granted or cancellation of this
Lease pursuant to any of the provisions of this Lease or to law. Upon the
termination of this Lease, the Term and estate granted by this Lease shall end
at noon on the date of termination as if such date were the Fixed Expiration
Date, and neither party shall have any further obligation or liability to the
other after such termination except (i) as shall be expressly provided for in
this Lease, and (ii) for such obligations as by their nature under the
circumstances can only be, or by the provisions of this Lease, may be, performed
after such termination, and, in any event, unless expressly otherwise provided
in this Lease, any liability for a payment (which shall be apportioned as of
such termination) which shall have accrued to or with respect to any period
ending at the time of termination shall survive the termination of this Lease.

     
            (e)    Words and phrases used in the singular shall be deemed to
include the plural and vice versa, and nouns and pronouns used in any particular
gender shall be deemed to include any other gender.

     
            (f)    The rule of “ejusdem generis” shall not be applicable to
limit a general statement following or referable to an enumeration of specific
matters to matters similar to the matters specifically mentioned.

Section 39.20    If an excavation shall be made upon land adjacent to the
Building, or shall be authorized to be made, Tenant shall, upon reasonable
advance notice, afford to the person causing or authorized to cause such
excavation, license to enter upon the Premises for the

 

68

--------------------------------------------------------------------------------



Back to Contents

purpose of doing such work as said person shall deem necessary to preserve the
walls of the Building from injury or damage and to support the same by proper
foundations without any claim for eviction or constructive eviction, damages or
indemnity against Landlord, or diminution or abatement of Rental. In the event
Landlord is required to enter the Premises as provided in this Section, Landlord
shall use reasonable efforts to minimize interference with Tenant’s use and
occupancy of the Premises and shall, except in the case of an emergency, attempt
to coordinate with Tenant prior to entering the Premises and performing any
work; provided, however, that Landlord shall have no obligation to employ
contractors or labor at so-called overtime or other premium pay rates or to
incur any other overtime costs in connection with such work.

ARTICLE 40

EXISTING FURNITURE AND IMPROVEMENTS

Section 40.1    Emisphere has agreed to permit Tenant to use certain of the
existing furniture, equipment and improvements located in the Space A Premises,
as such items are listed on Exhibit E attached hereto and made in part hereof
(collectively, the “Furniture”). A portion of the Fixed Rent payable hereunder,
as shown on Schedule I attached hereto, is attributable to the use of the
Furniture.

ARTICLE 41

APPROVAL CONTINGENCY

Section 41.1    This Lease shall not be effective unless and until approved or
deemed approved by CDC Mortgage Capital Inc. (“CDC”) and Greenwich Capital
Financial Products, Inc. (each a “Lender”). If Lender disapproves this Lease,
Landlord shall give notice to Tenant of such disapproval, and thereupon, this
Lease shall be deemed null and void and of no effect, except Landlord shall
return to Tenant any security deposit and prepaid rent paid by Tenant to
Landlord (but only to the extent Tenant has not occupied the Premises for the
period of time for which the prepaid rent was intended to cover). Any such
approval in accordance with the provisions of this Article 41 shall be deemed
retroactive to the Commencement Date. Notwithstanding any provision to the
contrary, if Tenant occupies the Premises or causes any work to be performed
thereon prior to receipt of each Lender’s approval or disapproval, then as
between Tenant and Landlord the provisions of this Lease shall be applicable and
enforceable. In the event either Lender is not the holder of a mortgage on the
Project at the time Landlord signs and delivers this Lease to Tenant, then such
Lender’s approval shall not be required (unless Landlord is otherwise bound to
obtain such approval).

 

69

--------------------------------------------------------------------------------



Back to Contents

ARTICLE 42

REIMBURSEMENT FOR RELOCATION OF COMMON CONFERENCE ROOM

Section 42.1    The Space B Premises is currently being used as a conference
room (the “Conference Room”) as part of the common area of the Spine Building.
Landlord has agreed to relocate the Conference Room to a different location
within the Spine Building in order to make the Space B Premises available for
Tenant’s use as part of the Premises. Tenant agrees to reimburse Landlord for
the actual cost (plus interest at 8% per annum) of relocating the Conference
Room, but such reimbursement shall not be in excess of the principal amount of
$100,000. Upon completion of the relocation of the Conference Room, Landlord
shall deliver to Tenant evidence of Landlord’s actual cost of relocating the
Conference Room (the “Relocation Cost”). Commencing on the first day of the
month following such notice to Tenant and thereafter on the first day of each
and every calendar month during the initial Term, Tenant shall pay to Landlord
equal monthly installments aggregating the amount necessary, as calculated by
Landlord, to amortize fully over the period remaining in the initial Term, the
Relocation Cost, together with interest thereon at the rate of 8.0% per annum.

ARTICLE 43

RENEWAL OPTIONS

Section 43.1    Provided that (a) this Lease is in full force and effect as of
the date of the First Renewal Notice (as hereinafter defined) and the Second
Renewal Notice (as hereinafter defined), as the case may be, (b) there shall not
then be existing an Event of Default hereunder and (c) Tenant shall be in actual
physical occupancy of at least 50% of the Premises on the date of the applicable
Renewal Notice and upon commencement of the applicable Renewal Term, Tenant
shall have two options to extend the Term of this Lease, each for an additional
term of five years (respectively, the “First Renewal Term” and the “Second
Renewal Term” and collectively, the “Renewal Terms”), commencing on the day
after the Fixed Expiration Date, in the case of the First Renewal Term, and
commencing on the day after the last day of the First Renewal Term, in the case
of the Second Renewal Term. Notwithstanding the preceding sentence, Landlord, in
its sole discretion, may waive any Event of Default by Tenant and no such Event
of Default may be used by Tenant to negate the effectiveness of Tenant’s
exercise of the option(s) hereunder. Tenant’s option with respect to the First
Renewal Term shall be exercisable by written notice (the “First Renewal Notice”)
to Landlord given not later than twelve (12) months prior to the Fixed
Expiration Date. Tenant’s option with respect to the Second Renewal Term, shall
be exercisable by written notice (the “Second Renewal Notice”) to Landlord given
not later than twelve (12) months prior to the last day of the First Renewal
Term. The Renewal Terms shall constitute extensions of the initial Term of this
Lease and shall be upon all of the same terms and conditions as the initial
Term, except that (i) there shall be only one option to renew the term of this
Lease for the Second Renewal Term in the First Renewal Term, and there shall be
no further option to renew the term of this Lease in the Second Renewal Term,
(ii) Landlord shall not be required to furnish any materials or perform any work
to prepare the Premises for Tenant’s occupancy and Landlord shall not be
required to reimburse Tenant for any

 

70

--------------------------------------------------------------------------------



Back to Contents

Alterations made or to be made by Tenant, and (iii) the Fixed Rent for the
Renewal Terms shall be payable at a rate per annum equal to the fair market
rental value of the Premises as of the first day of the First Renewal Term in
the case of the First Renewal Term, and as of the first day of the Second
Renewal Term in the case of the Second Renewal Term. During both Renewal Terms,
all sums of Additional Rent that Tenant is obligated to pay under this Lease
during the initial Term shall continue without interruption, it being the
intention of the parties hereto that the Renewal Terms shall be deemed a part of
and continuation of the initial Term of this Lease.

Section 43.2    If Tenant shall have given the First Renewal Notice or the
Second Renewal Notice, as the case may be, in accordance with Section 43.1 of
this Article 43, the parties shall endeavor to agree upon the fair market rental
value of the Premises, as of the first day of each Renewal Term. In determining
fair market rental value, the parties shall take into account all relevant
factors and the Premises shall be deemed to have Building standard improvements,
notwithstanding that Tenant may have installed above standard improvements. In
the event that the parties are unable to agree upon such fair market value for
either Renewal Term within thirty (30) days after the giving of the First
Renewal Notice or the Second Renewal Notice as the case may be, then Tenant
shall have the right to void the First Renewal Notice or Second Renewal Notice,
as the case may be, upon notice to Landlord, or if Tenant does not so void such
notice then either party may request that the same be determined as follows: A
senior officer of a nationally recognized leasing brokerage firm with local
knowledge of Westchester County real estate and knowledge of the greater New
York laboratory / research and development leasing market (the “Baseball
Arbitrator”) shall be selected and paid for jointly by Landlord and Tenant. If
Landlord and Tenant are unable to agree upon the Baseball Arbitrator, then the
same shall be designated by the Manhattan Chapter of the American Arbitration
Association or any successor organization thereto (the “AAA”). The Baseball
Arbitrator selected by the parties or designated by the President of the AAA
shall (i) have at least ten years experience in the leasing of office and
laboratory / research and development space in Westchester County and (ii) not
have been employed or retained by either Landlord or Tenant or any affiliate of
either for a period of at least 10 years prior to his/her appointment pursuant
hereto. Landlord and Tenant shall each submit to the Baseball Arbitrator and to
the other its determination of the fair market rental value. The Baseball
Arbitrator shall afford to Landlord and Tenant a hearing and the right to submit
evidence. The Baseball Arbitrator shall determine which of the two rent
determinations more closely represents the fair market rental value of the
Premises. The arbitrator may not select any other fair market rental value for
the Premises other than one submitted by Landlord or Tenant. The determination
of the party so selected or designated shall be binding upon Landlord and Tenant
and shall serve as the basis for the determination of the Fixed Rent payable for
the applicable Renewal Term. If, as of the commencement date of the applicable
Renewal Term, the amount of the Fixed Rent payable during the applicable Renewal
Term in accordance with this Article 43 shall not have been determined, then,
pending such determination, Tenant shall pay Fixed Rent equal to the Fixed Rent
payable in respect of the last year of the Initial Term in the case of the First
Renewal Term and in the last year of the First Renewal Term in the case of the
Second Renewal Term. After the final determination of the Fixed Rent payable for
such Renewal Term, the parties promptly and appropriately shall adjust rental
payments theretofore made during the applicable Renewal Term and shall execute a
written agreement specifying the amount of the Fixed Rent as so

 

71

--------------------------------------------------------------------------------



Back to Contents

determined. Any failure of the parties to execute such written agreement shall
not affect the validity of the Fixed Rent as so determined.

Section 43.3    It is an express condition of the options granted to Tenant
pursuant to the terms of this Article 43 that time is of the essence with
respect to Tenant’s exercise of such options within the periods above provided.

SIGNATURES ON NEXT PAGE

 

72

--------------------------------------------------------------------------------



Back to Contents

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

 
EASTVIEW HOLDINGS LLC, Landlord

           By:
EASTVIEW SPE INC., its Managing Member
                By: /s/ David W. Klock    

--------------------------------------------------------------------------------

      Name: David W. Klock       Title: Senior Vice President                  
PROGENICS PHARMACEUTICALS, INC., Tenant                   By: /s/ Robert A.
McKinney  

--------------------------------------------------------------------------------

    Name: Robert A. McKinney     Title: Vice President

 

73

--------------------------------------------------------------------------------



Back to Contents



SCHEDULE A- I

FLOOR PLAN OF A PORTION OF SPACE A PREMISES (Spine)

FLOOR PLAN OF SPACE C PREMISES

FLOOR PLAN OF SPACE D PREMISES

[to be inserted]


 

A-1

--------------------------------------------------------------------------------



Back to Contents


SCHEDULE A-2

FLOOR PLAN OF A PORTION OF SPACE A PREMISES (Linde)

[to be inserted]

 

A-2

--------------------------------------------------------------------------------



Back to Contents


SCHEDULE A-3

FLOOR PLAN OF SPACE B PREMISES

[to be inserted]

 

 

A-3

--------------------------------------------------------------------------------



Back to Contents

SCHEDULE B

THE BUILDING

[to be inserted]

[FOLLOWS THIS PAGE]

 

ALL AREAS, DIMENSIONS AND CONDITIONS ARE APPROXIMATE

 

B-1

--------------------------------------------------------------------------------



Back to Contents

SCHEDULE C

RULES AND REGULATIONS

1.    The rights of each tenant in the entrances, corridors and elevators
servicing the Building are limited to ingress to and egress from such tenant’s
premises for the tenant and its employees, licensees and invitees, and no tenant
shall use, or permit the use of, the entrances, corridors or elevators for any
other purpose. No tenant shall invite to the tenant’s premises, or permit the
visit of, persons in such numbers or under such conditions as to interfere with
the use and enjoyment of any of the plazas, entrances, corridor, elevators and
other facilities of the Building by any other tenants. Fire exits and stairways
are for emergency use only, and they shall not be used for any other purpose by
the tenants, their employees, licensees or invitees. No tenant shall encumber or
obstruct, or permit the encumbrance or obstruction of any of the sidewalks,
plazas, entrances, corridors, elevators, fire exits or stairways of the
Building. Landlord reserves the right to control and operate the public portions
of the Building and the public facilities, as well as facilities furnished for
the common use of the tenants, in such manner as it in its reasonable judgment
deems best for the benefit of the tenants generally.

2.    Landlord may refuse admission to the Building outside of Business Hours on
Business Days (as such terms are defined in the lease to which this Schedule is
attached) to any person not known to the watchman in charge or not having a pass
issued by Landlord or the tenant whose premises are to be entered or not
otherwise properly identified, and Landlord may require all persons admitted to
or leaving the Building outside of Business Hours on Business Days to provide
appropriate identification. Landlord will supply identification cards and be
reimbursed by Tenant at Landlord’s cost plus 5%. Tenant shall be responsible for
all persons for whom it issues any such pass and shall be liable to Landlord for
all acts or omissions of such persons. Tenant shall promptly notify Landlord in
writing of any lost identification cards and will reimburse Landlord at cost
plus 5% for replacement of identification cards. Any person whose presence in
the Building at any time shall, in the judgment of Landlord, be prejudicial to
the safety, character or reputation of the Building or of its tenants may be
denied access to the Building or may be ejected therefrom. During any invasion,
riot, public excitement or other commotion, Landlord may prevent all access to
the Building by closing the doors or otherwise for the safety of the tenants and
protection of property in the Building.

3.    No tenant shall obtain or accept for use in its premises towels,
barbering, bootblacking, floor polishing, cleaning or other similar services
from any persons reasonably prohibited by Landlord in writing from furnishing
such services. Such services shall be furnished only at such hours, and under
such reasonable regulations, as may be fixed by Landlord from time to time.

4.    The cost of repairing any damage to the public portions of the Building or
the public facilities or to any facilities used in common with other tenants,
caused by a tenant or its employees, agents, contractors, licensees or invitees,
shall be paid by such tenant.

5.    No awnings or other projections shall be attached to the outside walls of
the Building. No curtains, blinds, shades or screens which are different from
the standards adopted by Landlord for the Building shall be attached to or hung
in, or used in connection with, any

 

C-1

--------------------------------------------------------------------------------



Back to Contents

exterior window or door of the premises of any tenant, without the prior written
consent of Landlord. Such curtains, blinds, shades or screens must be of a
quality, type, design and color, and attached in the manner approved by
Landlord.

6.    No lettering, sign, advertisement, notice or object shall be displayed in
or on the exterior windows or doors, or on the outside of any tenant’s premises,
or at any point inside any tenant’s premises where the same might be visible
outside of such premises, without the prior written consent of Landlord. In the
event of the violation of the foregoing by any tenant, Landlord may remove the
same without any liability, and may charge the expense incurred in such removal
to the tenant violating this rule. Interior signs, elevator cab designations and
lettering on doors and the Building directory shall, if and when approved by
Landlord, be inscribed, painted or affixed for each tenant by Landlord at the
expense of such tenant, and shall be of a size, color and style acceptable to
Landlord.

7.    The sashes, sash doors, skylights, windows and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by any tenant, nor shall any bottles, parcels
or other articles be placed on the window sills or on the peripheral air
conditioning enclosures, if any.

8.    No showcases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor placed in the halls, corridors or
vestibules.

9.    No noise, including, but not limited to, music or the playing of musical
instruments, recordings, radio or television, which, in the judgment of
Landlord, might disturb other tenants in the Building, shall be made or
permitted by any tenant. Nothing shall be done or permitted in the premises of
any tenant which would impair or interfere with the use or enjoyment by any
other tenant of any other space in the Building.

10.    Additional locks or bolts of any kind which shall not be operable by the
Grand Master Key for the Building shall not be placed upon any of the doors or
windows by any tenant, nor shall any changes be made in locks or the mechanism
thereof which shall make such locks inoperable by said Grand Master Key.
Additional keys for a tenant’s premises and toilet rooms shall be procured only
from Landlord who may make a reasonable charge therefor. Each tenant shall, upon
the termination of its tenancy, turn over to Landlord all keys of stores,
offices and toilet rooms, either furnished to, or otherwise procured by, such
tenant, and in the event of the loss of any keys furnished by Landlord, such
tenant shall pay to Landlord the cost thereof.

11.    All removals, or the carrying in or out of any safes, freight, furniture,
packages, boxes, crates or any other object or matter of any description must
take place during such hours and in such elevators, and in such manner as
Landlord or its agent may determine from time to time. The persons employed to
move safes and other heavy objects shall be reasonably acceptable to Landlord
and, if so required by law, shall hold a Master Rigger’s license. Arrangements
will be made by Landlord with any tenant for moving large quantities of
furniture and equipment into or out of the Building. All labor and engineering
costs incurred by Landlord in connection with any moving specified in this rule,
including a reasonable charge for overhead and profit, shall be paid by tenant
to Landlord, on demand.

 

C-2

--------------------------------------------------------------------------------



Back to Contents

12.    Landlord reserves the right to inspect all objects and matter to be
brought into the Building and to exclude from the Building all objects and
matter which violate any of these Rules and Regulations or the lease of which
this Schedule is a part. Landlord may require any person leaving the Building
with any package or other object or matter to submit a pass, listing such
package or object or matter, from the tenant from whose premises the package or
object or matter is being removed, but the establishment and enlargement of such
requirement shall not impose any responsibility on Landlord for the protection
of any tenant against the removal of property from the premises of such tenant.
Landlord shall in no way be liable to any tenant for damages or loss arising
from the admission, exclusion or ejection of any person to or from the premises
or the Building under the provisions of this Rule or of Rule 2 hereof.

13.    No tenant shall occupy or permit any portion of its premises to be
occupied as an office for a public stenographer or public typist, or for the
storage, manufacture, or sale of liquor, narcotics, dope, tobacco in any form,
or as a barber, beauty or manicure shop, or as a school. No tenant shall use or
permit its premises or any part thereof to be used for manufacturing or the sale
at retail or auction of merchandise, goods or property of any kind.

14.    Landlord shall have the right to prohibit any advertising or identifying
sign by any tenant which, in Landlord’s reasonable judgment, tends to impair the
reputation of the Building or its desirability as a building for others, and
upon written notice from Landlord, such tenant shall refrain from and and
discontinue such advertising or indentifying sign.

15.    Landlord shall have the right to prescribe the weight and position of
safes and other objects of excessive weight, and no safe or other object whose
weight exceeds the lawful load for the area upon which it would stand shall be
brought into or kept upon any tenant’s premises. If, in the judgment of
Landlord, it is necessary to distribute the concentrated weight of any heavy
object, the work involved in such distribution shall be done at the expense of
the tenant and in such manner as Landlord shall determine.

16.    No machines or mechanical equipment shall be placed or operated as to
disturb other tenants. All machines and mechanical equipment which are installed
and used in a tenant’s premises shall be so equipped, installed and maintained
by such tenant as to prevent any disturbing noise, vibration or electrical or
other interference from being transmitted from such premises to any other area
of the Building.

17.    Landlord, its contractors, and their respective employees, shall have the
right to use, without charge therefor, all light, power and water in the
premises of any tenant while cleaning or making repairs or alterations in the
premises of such tenant.

18.    No premises of any tenant shall be used for lodging or sleeping or for
any immoral or illegal purpose.

19.    The requirements of tenants will be attended to only upon application at
the office of the Building. Employees of Landlord shall not perform any work or
do anything outside of their regular duties, unless under special instructions
from Landlord.

20.    Canvassing, soliciting and peddling in the Building are prohibited and
each tenant shall cooperate to prevent the same.

 

C-3

--------------------------------------------------------------------------------



Back to Contents

21.    No tenant shall cause or permit any unusual or objectionable odors to
emanate from its premises which would annoy other tenants or create a public or
private nuisance. No cooking shall be done in the premises of any tenant except
as is expressly permitted in such tenant’s lease.

22.    Nothing shall be done or permitted in any tenant’s premises, and nothing
shall be brought into or kept in any tenant’s premises, which would impair or
interfere with any of the Building’s services or the proper and economic
heating, ventilating, air conditioning, cleaning or other servicing of the
Building or the premises, or the use or enjoyment by any other tenant of any
other premises, nor shall there be installed by any tenant any ventilating,
air-conditioning, electrical or other equipment of any kind which, in the
reasonable judgment of Landlord, might cause any such impairment or
interference.

23.    No acids, vapors or other materials shall be discharged or permitted to
be discharged into the waste lines, vents or flues of the Building which may
damage them. The water and wash closets and other plumbing fixtures in or
serving any tenant’s premises shall not be used for any purpose other than the
purposes for which they were designed or constructed, and no sweepings, rubbish,
rags, acids or other foreign substances shall be deposited therein. All damages
resulting from any misuse of the fixtures shall be borne by the tenant who, or
whose servants, employees, agents, visitors or licensees shall have, caused the
same. Any cuspidors or containers or receptacles used as such in the premises of
any tenant or for garbage or similar refuse, shall be emptied, cared for and
cleaned by and at the expense of such tenant.

24.    All entrance doors in each tenant’s premises shall be left locked and all
windows shall be left closed by the tenant when the tenant’s premises are not in
use. Entrance doors shall not be left open at any time. Each tenant, before
closing and leaving its premises at any time, shall turn out all lights.

25.    Hand trucks not equipped with rubber tires and side guards shall not be
used within the Building.

26.    All windows in each tenant’s premises shall be kept closed, and all
blinds therein above the ground floor shall be lowered as reasonably required
because of the position of the sun, during the operation of the Building
air-conditioning system to cool or ventilate the tenant’s premises. If Landlord
shall elect to install any energy saving film on the windows of any premises or
to install energy saving windows in place of the present windows, each tenant
shall cooperate with the reasonable requirements of Landlord in connection with
such installation and thereafter the maintenance and replacement of the film
and/or windows and permit Landlord to have access to the tenant’s premises at
reasonable times during Business Hours to perform such work.

27.    Landlord reserves the right to rescind, alter or waive any rule or
regulation at any time prescribed for the Building when, in its reasonable
judgment, it deems it necessary, desirable or proper for its best interest and
for the best interests of the tenants generally, and no alteration or waiver of
any rule or regulation in favor of one tenant shall operate as an alteration or
waiver in favor of any other tenant. Landlord shall not be responsible to any
tenant for the

 

C-4

--------------------------------------------------------------------------------



Back to Contents

nonobservance or violation by any other tenant of any of the rules and
regulations at any time prescribed for the Building.

 

C-5

--------------------------------------------------------------------------------



Back to Contents

SCHEDULE D

Cleaning Specifications

A.
TRASH
           
Daily:
  1.   Deposit all trash in designated area.                 B.
ELEVATORS
           
Daily:
  1.   Damp mop tile floors or vacuum carpets.         2.   Spot clean walls,
doors and fixtures.    
Weekly:
  1.   Spray/buff tile floors.                 C.
STAIRWAYS AND LANDINGS
           
Daily:
  1.   Sweep steps and landing, dust railing.    
Weekly:
  1.   Damp mop stairs, tile and concrete.    
Monthly:
  1.   Spot clean walls and doors.                 D.
CORRIDORS
           
Daily:
  1.   Dry sweep.         2.   Clean and polish water fountains.         3.  
Clean slop sinks.         4.   Vacuum carpets.         5.   Spot mop concrete
and tile floors    
Weekly:
  1.   Spray/buff tile floors.         2.   Mop concrete floors.    
Quarterly:
  1.   Machine scrub and wax tile floors.    
Semi-Annually:
  1.   Shampoo carpets.    
As needed:
  1.   Dust and spot clean walls and doors.                 E.
ENTRANCE AREAS AND LOBBIES
           
Daily:
  1.   Vacuum carpet floors.         2.   Collect trash.         3.   Empty all
ashtrays, damp wipe clean.         4.   Clean sand urns, replenish sand as
needed.         5.   Clean any furniture and/or accessory equipment.         6.
  Spot clean walls and doors.         7.   Sweep exterior entries.         8.  
Dry sweep tile and concrete floors.         9.   Clean glass entrance doors.    
    10.   Spot mop tile and concrete floors.  

 

D-1

--------------------------------------------------------------------------------



Back to Contents

 
Weekly:
  1.   Spray/buff floors         2.   Clean metal trim on entrance doors.    
Quarterly:
  1.   Machine scrub and wax tile floors.    
Semi-Annually:
  1.   Shampoo carpets.                 F.
OFFICE AREAS
           
Daily:
  1.   Collect all trash.         2.   Empty all ashtrays, damp wipe clean      
  3.   Spot mop floors    
Mon., Wed. and Fri.:
  1.   Dry mop concrete and tile floors: dust mops to be treated with compound.
        2.   Vacuum carpets and clean spots as necessary.         3.   Dust all
furniture desks, phones, file cabinets, etc. within hand reach.    
Weekly:
  1.   Pick up recycle paper.    
Monthly:
  1.   Spray/buff tile floors.         2.   Vacuum upholstered furniture.    
Quarterly:
  1.   Machine scrub and wax tile floors    
Annually:
  1.   Clean window blinds.    
As Needed:
  1.   Wash blackboards, if erased or requested.         2.   Spot clean doors,
walls and glass partitions.                 G.
SHOP AND LABORATORY
           
Daily:
  1.   Collect all trash.         2.   Spot mop concrete and tile floors.      
  3.   Dry mop or sweep floors: dust mops to be treated with compound.    
Mon., Wed. and Fri.:
  1.   Dust desks, phones and file cabinets only.    
Weekly:
  1.   Damp mop concrete and tile floor areas.         2.   Pick up recycle
paper.    
Quarterly:
  1.   Machine scrub and wax tile floors.    
As Needed:
  1.   Spot clean doors, walls and glass partitions.  

 

D-2

--------------------------------------------------------------------------------



Back to Contents

H.
RESTROOMS AND LOUNGE AREAS
           
Daily:
  1.   Collect all trash.
   

  2   Damp mop floor using sanitizer in water.    
 
  3.   Clean all bowls, basins, seats, urinals and receptacles using sanitizer
in water.    
 
  4.   Polish fixtures, dispensers and mirrors.    
 
  5.   Check all dispensers and replenish supplies as required.    
 
  6.   Dust furniture    
As Needed:
  1.   Spot clean doors, walls and partitions.    
 
  2.   Damp dust all vinyl or other plastic covered furniture.    
 
          I.  DINING AREA, KITCHEN AREA AND SERVING AREA            
Daily:
  1.   Collect all trash.    
 
  2.   Vacuum carpet and spot clean when necessary.    
 
  3.   Sweep and spot mop concrete and tile floors.    
Weekly:
  1.   Damp mop concrete and tile floors.    
Monthly:
  1.   Spray/buff Serving Area ceramic tile floors.    
Quarterly
  1.   Machine scrub and wax Serving Area tile floors.    
Semi-Annually:
  1.   Machine scrub and wax Kitchen tile floors.    
Annually:
  1   Shampoo carpets.    
As Needed:
  1   Dust and spot clean walls, doors and partition                 J.
CONFERENCE ROOMS AND AUDITORIUM            
Daily:
  1.   Wash blackboards, if erased.         2.   Vacuum carpets.         3.  
Spot clean walls and doors.         4.   Mop concrete and tile floors.          
      K. RESTROOMS            
Daily:
  1.   Check rest rooms.                 L. ENTRANCE AND STAIRWAYS            
Daily
  1.   Check inside and outside entrances and stairs.         2   Wash glass
entrance doors.  

 

D-3

--------------------------------------------------------------------------------



Back to Contents

M. SITE            
Weekly:
  1.   Empty outside trash receptacles.         2.   Stage recycle material for
pick-up.    
As Needed
  1.   Change light bulbs.         2.   Pick up and dispose of discarded
material
(e.g., boxes, pallets).         3.   Clean up water leaks and spills.         4.
  Clean picnic areas including ball field.  

 

D-4

--------------------------------------------------------------------------------



Back to Contents

SCHEDULE E

FURNTIURE, EQUIPMENT AND IMPROVEMENTS

[FOLLOWS THIS PAGE]

 

E-1

--------------------------------------------------------------------------------



Back to Contents

SCHEDULE F

FORM OF LETTER OF CREDIT

[ISSUING BANK]

[Date]            

Eastview Holdings LLC
c/o LCOR Asset Management L.P.
One Penn Plaza, Suite 3310
New York, New York 10119

Ref: Irrevocable Letter of Credit No. _______________                       

Gentlemen:

By order of our client, [name of Tenant], [address of Tenant], we hereby open in
your favor our clean irrevocable Letter of Credit No. ______________  for the
aggregate sum of [amount of Security Deposit] United States Dollars, (U.S.
$____________) effective immediately and expiring at our [address of Bank] New
York Office on  ___________ or any automatically extended date.

Funds under this Credit are available to you against presentation of your sight
draft(s) drawn on us marked “drawn under Irrevocable Letter of Credit No.
____________ date [date of Letter of Credit]”, and accompanied by the following:

Beneficiary’s signed statement that [name of Tenant] has failed to comply with
the terms and conditions of a contract described as Agreement of Lease between
Eastview Holdings LLC, Landlord, and [name of Tenant], Tenant, dated [date of
Lease].

It is a condition of this Letter of Credit that it shall be deemed automatically
extended without amendment for one year from the present or any future
expiration date hereof, unless thirty (30) days prior to any such date we shall
notify you by registered mail that we elect not to consider this Letter of
Credit renewed for any such additional period. Upon receipt by you of such
notice, you may draw hereunder by means of your draft on us at sight,
accompanied by the original Letter of Credit.

This Letter of Credit is transferable in whole but not in part by the
beneficiary upon notice to the undersigned, without charge. Requests for
transfer will be in the form of Annex A attached hereto, duly completed by an
officer of your company and accompanied by the original of this Letter of
Credit.

If we receive your sight draft as mentioned above, in accordance with the terms
and conditions of this credit, here at our [address], New York Office we will
promptly honor the same.

This Letter of Credit is subject to the Uniform Customs and Practice for
Documentary Credits (1993 Revision) International Chamber of Commerce Brochure
No. 500, shall be deemed

 

F-1

--------------------------------------------------------------------------------



Back to Contents

to be a contract made under, and as to matters not governed by the UCP, shall be
governed by and construed in accordance with the laws of the State of New York
and applicable U.S. Federal Law.

      [Name of Bank]  
    
              By: __________________________                 Authorized
Signature                 Title:  

 

F-2

--------------------------------------------------------------------------------



Back to Contents

[ANNEX A TO BE ADDED BY ISSUING BANK, IF REQUIRED]

 

F-3

--------------------------------------------------------------------------------



Back to Contents

SCHEDULE G

HVAC MODEL

Monthly HVAC (Heating, Ventilation and Air Conditioning) billings for each
tenant are calculated by multiplying the monthly airflow in million cubic feet
(MCF) for each tenant by the cost per MCF, also calculated monthly.

The monthly air flow for each tenant is determined by multiplying the full-load
airflow rating of each fan feeding the tenant space in cubic feet per minute
(CFM) by the runtime factor provided on the fan schedule and by 60 to provide an
hourly usage in cubic feet. This is done each hour, and summed for the month to
provide a total airflow for the month, expressed in MCF.

The runtime factor for each fan is provided on a fan schedule, and accounts for
both partial runtime during an hour, and reduced flow on setback. Any changes to
the fan schedule for billing purposes must be requested by the tenant in writing
at least five (5) working days before the change is to take place.

Airflow from a fan providing air to more than one tenant will be allocated based
on the percentage of MCF delivered.

The cost per MCF is determined by taking the appropriate costs associated with
supplying and delivering conditioned air to tenant space and dividing it by the
total airflow provided to the site, calculated as above and summing across all
fans. This cost is calculated monthly.

 

G-1

--------------------------------------------------------------------------------





Back to Contents

SCHEDULE H

PARKING AREA

[FOLLOWS THIS PAGE]

 

H-1

--------------------------------------------------------------------------------



Back to Contents

SCHEDULE I

FIXED RENT

FIXED RENT
    
     
Premises
Commencement Date to and including
August 31, 2007 September 1, 2007 to
and including the
Fixed Expiration Date Renewal Terms
    
     
Space A Premises
$454,381 per annum
($37,865.08 per month) $528,350 per annum
($44,029.17 per month) Fair market rental value as determined in Article 43
    
     
Space B Premises
$58,501.50 per annum
($4,875.13 per month) $68,025.00 per annum
($5,668.75 per month) Fair market rental value as determined in Article 43
    
     
Space C Premises
$169,592 per annum
($14,132.67 per month) $197,200 per annum
($16,433.34 per month) Fair market rental value as determined in Article 43
    
     
Space D Premises
$44,204 per annum
($3,683.67 per month) $51,400 per annum
($4,283.34 per month) Fair market rental value as determined in Article 43
Furniture Payment
$158,505 per annum ($13,208.75 per month) $105,670 per annum ($8,805.84 per
month) $63,402 per annum ($5,283.50 per month) from January 1, 2010 to and
including the August 31, 2012. $0 after August 31, 2012

The Fixed Rent is the aggregate of the Fixed Rent for each of the spaces that
comprise the Premises plus the Furniture Payment.

I-1

--------------------------------------------------------------------------------